Exhibit 10.1

EXECUTION COPY

PRIMING SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT

among

VERASUN ENERGY CORPORATION,

as Borrower, Debtor and Debtor-in-Possession

under Chapter 11 of the Bankruptcy Code

The Several Guarantors,

as Guarantors,

The Several DIP Lenders

from Time to Time Parties Hereto,

and

WILMINGTON TRUST COMPANY,

as Administrative Agent

Dated as of November 28, 2008

 

 

$196,540,000



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

1.1

  

Defined Terms

   2

1.2

  

Other Definitional Provisions

   23 SECTION 2. AMOUNT AND TERMS OF DIP LOAN COMMITMENTS AND DIP LOANS

2.1

  

Initial DIP Loans

   23

2.2

  

Intermediate DIP Loans

   24

2.3

  

Delayed Draw DIP Loans

   24

2.4

  

Roll-Up DIP Loans

   25

2.5

  

Fees

   25

2.6

  

Purpose of DIP Loans

   25

2.7

  

Additional Lenders

   26 SECTION 3. GENERAL PROVISIONS APPLICABLE TO THE DIP LOANS

3.1

  

Interest Rates and Payment Dates

   26

3.2

  

Computation of Interest

   26

3.3

  

Repayment of Loans; Evidence of Debt

   26

3.4

  

Prepayments

   27

3.5

  

Pro Rata Treatment and Payments

   28

3.6

  

Requirements of Law

   30

3.7

  

Taxes

   31

3.8

  

Grant of Liens

   35

3.9

  

Priority and Liens

   35

3.10

  

Carve-Out

   38

3.11

  

Defaulting DIP Lender

   38 SECTION 4. REPRESENTATIONS AND WARRANTIES

4.1

  

Financial Condition

   39

4.2

  

No Change

   40

4.3

  

Existence; Compliance with Law

   40

4.4

  

Power; Authorization; Enforceable Obligations

   40

4.5

  

No Legal Bar

   40

4.6

  

No Material Litigation

   40

4.7

  

No Default

   41

4.8

  

Ownership of Property

   41

4.9

  

Intellectual Property

   41

4.10

  

Taxes

   41

4.11

  

Federal Regulations

   41

4.12

  

ERISA

   41

4.13

  

Investment Company Act; Other Regulations

   42

4.14

  

Subsidiaries

   42

4.15

  

Accuracy and Completeness of Information

   42

4.16

  

Labor Relations

   43

4.17

  

Insurance

   43

 

-i-



--------------------------------------------------------------------------------

4.18

  

Environmental Matters

   43

4.19

  

Regulation H

   44

4.20

  

AML Laws

   44

4.21

  

Reorganization Matters

   45

4.22

  

The Approved 13-Week Budget

   45

4.23

  

Liens

   46

4.24

  

Motor Fuels, Liquor or Other Sales or Excise Taxes

   46

4.25

  

Hedge Agreements

   46 SECTION 5. CONDITIONS PRECEDENT TO DIP LOANS

5.1

  

Conditions to the Intermediate DIP Loans

   46

5.2

  

Conditions to Initial Delayed Draw DIP Loans and Roll-Up DIP Loans

   48

5.3

  

Conditions to each DIP Loan

   49 SECTION 6. AFFIRMATIVE COVENANTS

6.1

  

Financial Statements; Approved 13-Week Budget

   49

6.2

  

Certificates; Other Information

   51

6.3

  

Payment of Certain Obligations

   52

6.4

  

Conduct of Business and Maintenance of Existence

   52

6.5

  

Maintenance of Property; Insurance

   52

6.6

  

Inspection of Property; Books and Records; Discussions

   52

6.7

  

Notices

   53

6.8

  

Environmental Laws

   53

6.9

  

Compliance with Laws

   54

6.10

  

Professional Fees

   54

6.11

  

Further Assurances

   54

6.12

  

Taxes

   54

6.13

  

Risk Control

   54

6.14

  

Accounts; Cash Management

   54

6.15

  

CRO

   55

6.16

  

Roll-Up Proceeds

   55

6.17

  

Future Subsidiaries; Collateral Requirements

   55

6.18

  

Compliance with Approved 13-Week Budget

   57

6.19

  

Pleadings, Motions and Applications

   57

6.20

  

Information and Notices Regarding Reclamation Claims

   57

6.21

  

Use of Proceeds

   57

6.22

  

Farm Products Laws

   57

6.23

  

Financial Covenants

   58 SECTION 7. NEGATIVE COVENANTS

7.1

  

Financial Condition Covenants

   58

7.2

  

Limitation on Indebtedness

   58

7.3

  

Limitation on Liens

   59

7.4

  

Limitation on Guarantee Obligations

   60

7.5

  

Limitation on Fundamental Changes

   61

7.6

  

Limitation on Disposition of Property

   61

7.7

  

Limitation on Leases

   62

 

-ii-



--------------------------------------------------------------------------------

7.8

  

Restricted Payments

   62

7.9

  

Limitation on Investments, Acquisitions, Loans and Advances

   62

7.10

  

Prepayments of Prepetition Obligations

   63

7.11

  

Limitation on Transactions with Affiliates

   63

7.12

  

Limitation on Non-Obligor Subsidiary Transfers

   63

7.13

  

Limitation on Sales and Leasebacks

   63

7.14

  

Limitation on Changes in Fiscal Year

   63

7.15

  

Limitation on Negative Pledge Clauses

   63

7.16

  

Limitation on Lines of Business

   64

7.17

  

Governing Documents

   64

7.18

  

Limitation on Securities Issuances

   64

7.19

  

Extension of Exclusivity Periods

   64

7.20

  

Chapter 11 Claims

   64

7.21

  

Hedge Agreements

   64 SECTION 8. EVENTS OF DEFAULT

8.1

  

Events of Default

   64

8.2

  

Remedies

   68 SECTION 9. THE ADMINISTRATIVE AGENT

9.1

  

Appointment

   69

9.2

  

Delegation of Duties

   69

9.3

  

Exculpatory Provisions

   69

9.4

  

Reliance by Administrative Agent

   70

9.5

  

Notice of Default

   70

9.6

  

Non-Reliance on Administrative Agent and Other Lenders

   70

9.7

  

Indemnification

   71

9.8

  

Administrative Agent in Its Individual Capacity

   71

9.9

  

Successor Administrative Agent

   71

9.10

  

Authorization to Release Liens and Guarantees

   72

9.11

  

Security Documents and Guarantee

   72 SECTION 10. GUARANTEE

10.1

  

Guarantee

   73

10.2

  

Right of Contribution

   73

10.3

  

Right of Set-off

   74

10.4

  

No Subrogation

   74

10.5

  

Amendments, etc.

   74

10.6

  

Guarantee Absolute and Unconditional

   75

10.7

  

Reinstatement

   75

10.8

  

Guarantee Obligations Absolute

   76

10.9

  

Payments

   76 SECTION 11. MISCELLANEOUS

11.1

  

Amendments and Waivers

   76

 

-iii-



--------------------------------------------------------------------------------

11.2

  

Notices

   77

11.3

  

No Waiver; Cumulative Remedies

   78

11.4

  

Survival

   78

11.5

  

Payment of Expenses and Taxes

   79

11.6

  

Successors and Assigns; Participations and Assignments

   80

11.7

  

Adjustments; Set-off

   82

11.8

  

Counterparts

   83

11.9

  

Severability

   83

11.10

  

Integration

   83

11.11

  

GOVERNING LAW

   83

11.12

  

Submission To Jurisdiction; Waivers

   83

11.13

  

Acknowledgements

   84

11.14

  

WAIVERS OF JURY TRIAL

   84

11.15

  

Confidentiality

   84

11.16

  

Accounting Changes

   85

11.17

  

Specified Laws

   85

SCHEDULES

 

Schedule 1.1    DIP Lenders, DIP Commitments Schedule 4.1(a)    Material
Dispositions, Purchases, Acquisitions Schedule 4.14    Subsidiaries Schedule
4.15(c)    Welcome Plant Report Schedule 4.17    Insurance Schedule 4.18   
Environmental Matters Schedule 7.1    Financial Covenants Schedule 7.2(b)   
Prepetition Indebtedness Schedule 7.3    Existing Liens Schedule 7.4   
Guarantee Obligations Schedule 7.5    Fundamental Changes Schedule 7.6   
Dispositions of Property Schedule 7.9(a)    Prepetition Investments

EXHIBITS

 

Exhibit A    Form of DIP Note Exhibit B    Form of Compliance Certificate
Exhibit C    Form of Section 3.7 Certificate Exhibit D    Form of Assignment and
Acceptance Exhibit E    Interim Order Exhibit F    Form of Final Order Exhibit G
   Form of Supplemental Guarantee Exhibit H    Form of Approved 13-Week Budget

ANNEXES

 

Annex I    Form of Loan Notice Annex II    Form of Notice of Prepayment

 

-iv-



--------------------------------------------------------------------------------

PRIMING SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT

PRIMING SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of
November 28, 2008, among VERASUN ENERGY CORPORATION, a South Dakota corporation
and a debtor and debtor-in-possession (the “Borrower”) in a case pending under
chapter 11, title 11 of the United States Code (the “Bankruptcy Code”), the
guarantors party to this Agreement from time to time (the “Guarantors”), the DIP
Lenders party to this Agreement from time to time (the “DIP Lenders”), and
WILMINGTON TRUST COMPANY, a Delaware banking corporation, as administrative
agent for the DIP Lenders hereunder.

RECITALS

WHEREAS, pursuant to the Indenture, dated as of December 21, 2005 (as amended,
supplemented or otherwise modified prior to the date hereof, the “2012 Senior
Secured Notes Indenture”), among the Borrower, as issuer, the guarantors party
thereto, and Wells Fargo Bank, N.A., as Trustee (the “2012 Senior Secured Notes
Trustee”), the Borrower issued $210,000,000 in aggregate principal amount 9 7/8%
Senior Secured Notes due 2012 (the “2012 Senior Secured Notes”), and the DIP
Lenders are holders of a portion of such 2012 Senior Secured Notes on the date
hereof;

WHEREAS, pursuant to the Credit Agreement, dated as of May 30, 2008 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Prepetition
Credit Agreement”) among the Borrower, as borrower, the other borrowers party
thereto, the lenders party thereto (the “Prepetition Credit Agreement Lenders”),
UBS Securities LLC, as lead arranger, documentation agent and syndication agent,
UBS Loan Finance LLC, as swingline lender, and UBS AG, Stamford Branch, as
issuing bank administrative agent and co-collateral agent (the “Prepetition
Collateral Agent”), the Prepetition Credit Agreement Lenders extended credit to
the Borrower consisting of revolving loans in the maximum aggregate principal
amount of $125,000,000;

WHEREAS, on October 31, 2008 (the “Petition Date”), the Borrower and each of the
Guarantors filed voluntary petitions for relief under chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the District of
Delaware (such court, together with any other court having competent
jurisdiction over the Cases from time to time, the “Bankruptcy Court”) and
commenced cases jointly administered under Case No. 08-12606 (BLS) (the “Cases”)
and have continued in the possession of their assets and in the management of
their businesses pursuant to sections 1107 and 1108 of the Bankruptcy Code;

WHEREAS, the Borrower and the Guarantors continue to operate their businesses
and manage their properties under sections 1107 and 1108 of the Bankruptcy Code;

WHEREAS, the Borrower has requested that the DIP Lenders provide a term credit
facility in an aggregate principal amount not to exceed $196,540,000 to fund the
continued operation of the business of the VSE Divisions and to fund an
allocable share of the Borrower’s overhead and corporate expenses so long as the
Borrower and the Guarantors are debtors and debtors-in-possession under the
Bankruptcy Code, subject to the terms and conditions hereof;

WHEREAS, all of the Borrower’s obligations hereunder are to be unconditionally,
jointly and severally guaranteed by the Guarantors;



--------------------------------------------------------------------------------

WHEREAS, to provide guarantees and security for the repayment of the DIP Loans
(as hereinafter defined), and the payment of the other Obligations (as
hereinafter defined) of the Borrower and the Guarantors hereunder and under the
other DIP Loan Documents (as hereinafter defined), the Borrower and the
Guarantors will provide and grant to the Administrative Agent, for the benefit
of the Secured Parties, certain security interests, liens and superpriority
administrative expense claims pursuant to Bankruptcy Code sections 364(c) and
364(d), as more fully described herein; and

WHEREAS, to provide guarantees and security for the repayment of all Non-Obligor
Subsidiary Transfer Reimbursement Obligations (as hereinafter defined) that may
arise from the Obligors’ use of proceeds of the DIP Loans in connection with one
or more Non-Obligor Subsidiary Transfers (as hereinafter defined), the Obligors
and each of their estates will receive, for the benefit of the Administrative
Agent for the benefit of the Secured Parties, certain security interests, liens
and superpriority administrative expense claims pursuant to Bankruptcy Code
section 364(c), as more fully described herein.

NOW THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“2012 Senior Secured Noteholders”: holders of any of the Securities (as defined
in the 2012 Senior Secured Notes Indenture) issued pursuant to the 2012 Senior
Secured Notes Indenture.

“2012 Senior Secured Notes”: as defined in the Recitals hereto.

“2012 Senior Secured Notes Adequate Protection Liens”: a silent Lien granted
pursuant to sections 361, 363(e) and 364(d)(1) of the Bankruptcy Code on all DIP
Collateral, which shall have a priority junior to the DIP Liens.

“2012 Senior Secured Notes Collateral Agent”: Wells Fargo Bank, N.A., in its
capacity as the Joint Collateral Agent under that certain security agreement,
dated as of December 21, 2005, and under the 2012 Senior Secured Notes
Indenture, and its successors and assigns thereunder.

“2012 Senior Secured Notes Secured Parties”: the 2012 Senior Secured Notes
Trustee, the 2012 Senior Secured Notes Collateral Agent and the 2012 Senior
Secured Noteholders.

“2012 Senior Secured Notes Indenture”: as defined in the Recitals hereto.

“2012 Senior Secured Notes Trustee”: as defined in the Recitals hereto.

“Accounts”: collectively, the Cash Collateral Account, and each other
“securities account” and “deposit account” (as such terms are defined in the
UCC) established by any Obligor to hold proceeds of DIP Loans prior to the use
of such proceeds by the Obligors in accordance with the then-current Approved
13-Week Budget with a financial institution satisfactory to the Required DIP
Lenders; each foregoing account, an “Account”.

“Additional DIP Lenders”: DIP Lenders other than the Initial DIP Lenders.

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent”: Wilmington Trust Company, a Delaware banking
corporation, together with any successor Administrative Agent appointed pursuant
to Section 9.9, as administrative agent for the DIP Lenders under the DIP Loan
Documents.

“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person (including, with its correlative meanings, “controlled by” and “under
common control with”) means the power, directly or indirectly, either to
(a) vote 10% or more of the securities having ordinary voting power for the
election of directors of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agent Cash Equivalents”: (a) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof and supported by the full faith and
credit of the U.S. Treasury, either by statute or an opinion of the Attorney
General of the United States, (b) certificates of deposit and dollar and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight or demand bank deposits with any DIP Lender or of any
commercial bank having capital and surplus in excess of $500,000,000 or trust
company incorporated under the laws of the United States or any state, provided
that, at the date of acquisition, such investment, and/or the commercial paper
or other short term debt obligation of such bank or trust company has a
short-term credit rating or ratings from Moody’s and/or S&P, each at least P-1
or A-1, (c) repurchase obligations of any DIP Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than seven days with respect to securities issued or fully guaranteed
or insured by the United States Government., (d) marketable debt securities,
rated Aaa by Moody’s and/ or AAA by S&P, issued by U. S. Government-sponsored
enterprises, U. S. Federal agencies, U. S. Federal financing banks, and
international institutions whose capital stock has been subscribed for by the
United States, (e) commercial paper of any corporation incorporated under the
laws of the United States or any state thereof which on the date of acquisition
is rated by Moody’s and/or S&P, provided each such credit rating is least P-1
and/or A-1, (f) money market mutual funds that are registered with the
Securities and Exchange Commission under the Investment Company Act of 1940, as
amended, and operated in accordance with Rule 2a-7 and that at the time of such
investment are rated Aaa by Moody’s and/or AAA by S&P, (g) tax-exempt variable
rate commercial paper, tax-exempt adjustable rate option tender bonds, and other
tax-exempt bonds or notes issued by municipalities in the United States, having
a short-term rating of “MIG-1” or “VMIG-1” or a long term rating of “AA” by
Moody’s, or a short-term rating of “A-1” or a long term rating of “AA” by S&P,
(h) repurchase obligations with a term of not more than thirty days, 102 percent
collateralized, for underlying securities of the types described in clauses
(a) and (d) above, entered into with any bank or trust company meeting the
requirements specified in clause (b) above. Maturities on the above securities
shall not exceed 365 days and all rating requirements and/or percentage
restrictions are based on the time of purchase.

“Agreement”: this Priming Superpriority Debtor-in-Possession Credit Agreement,
as amended, amended and restated, modified, supplemented or otherwise modified
from time to time.

“AML Laws”: as defined in Section 4.20.

“Annual Projections”: as defined in Section 6.1(f).

“Applicable Rate”: means 16.5%.

 

-3-



--------------------------------------------------------------------------------

“Approved 13-Week Budget”: a 13-week budget in form and substance satisfactory
to the Required DIP Lenders in their sole discretion exercised in good faith,
prepared in accordance with Section 6.1(d), as such budget shall be updated in
accordance with Section 6.1(d) and otherwise amended from time to time with the
consent of the Required DIP Lenders.

“Approved Budget Test Period: (i) initially, the period covered by the initial
Approved 13-Week Budget ending on December 12, 2008, and (ii) thereafter, each
five-week period ending on the last day of the following week.

“Approved Fund”: any Fund, investment advisory client or sub-advisory client
that is administered or managed by (a) a DIP Lender, (b) an Affiliate of a DIP
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a DIP Lender.

“ASA DIP Facility”: a credit facility approved by the Bankruptcy Court under
which Postpetition debtor-in-possession financing is provided to the ASA
Division, which financing is secured by one or more Liens or claims pursuant to
section 364(c) and 364(d) of the Bankruptcy Code.

“ASA Division”: ASA OpCo Holdings, LLC, a Delaware limited liability company,
together with each of its wholly-owned Subsidiaries.

“Assignment and Acceptance”: as defined in Section 11.6(c).

“Availability Period”: the period commencing on the date on which the conditions
precedent set forth in Section 5.2 and Section 5.3 have been met and ending on
the date that is 45 days prior to the scheduled Maturity Date.

“Bankruptcy Code”: as defined in the preamble hereto.

“Bankruptcy Court”: as defined in the Recitals hereto.

“Bankruptcy Rules”: the Federal Rules of Bankruptcy Procedure and local rules of
the Bankruptcy Court, each as amended, and applicable to the Cases.

“Benefited DIP Lender”: as defined in Section 11.7(a).

“Borrower”: as defined in the preamble hereto.

“Borrowing”: a borrowing consisting of DIP Loans made pursuant to the DIP Loan
Commitments.

“Borrowing Date”: each of the Intermediate DIP Loan Funding Date and the date on
which any Delayed Draw DIP Loan is advanced to the Borrower in accordance with
the terms hereof.

“Budget Variance Report”: a report calculated with reference to the most recent
Approved 13-Week Budget, which report shall be separated into Tested Budget Line
Items, certified by a Responsible Officer of the Borrower, in form satisfactory
to the Required DIP Lenders in their reasonable discretion, to be delivered on a
weekly basis, beginning on the second (2nd) Business Day of the week following
the week in which the Final Order is entered and showing comparisons of (a) the
actual results for the immediately prior week against the corresponding week in
the most recent Approved 13-Week Budget, (b) the actual results for the
immediately prior calendar month against the corresponding month in the most
recent Approved 13-Week Budget including such calendar month, and (c) the actual
results for the period from the delivery of the initial Approved 13-Week Budget
to the date of delivery of the most recent Approved 13-Week Budget against the
cumulative Approved 13-Week Budgets for such period.

 

-4-



--------------------------------------------------------------------------------

“Business”: as defined in Section 4.18(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or Wilmington, Delaware are authorized or
required by law to close.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
similar ownership interests in a Person (other than a corporation) and any and
all warrants, rights or options to purchase any of the foregoing.

“Carve-Out”: as defined in Section 3.10(a).

“Carve-Out Trigger Notice”: a written notice by the Administrative Agent
provided to the Borrower, Borrower’s counsel and the lead counsel retained by
any Committee(s), after the occurrence and during the continuance of an Event of
Default in accordance with the notice provisions in Section 8.2, asserting that
the Carve-Out has been invoked.

“Cases”: as defined in the Recitals hereto.

“Cash”: money, currency or a credit balance in any demand or deposit account.

“Cash Collateral Account”: an Account maintained by the Borrower at the
Administrative Agent pursuant to arrangements satisfactory to the Administrative
Agent, in the name of the Administrative Agent and under the sole dominion and
control of the Administrative Agent, for its benefit and the benefit of the DIP
Lenders and subject to the “control” (as defined in the UCC) of the
Administrative Agent, into which the proceeds of Borrowings shall be deposited
by the Borrower and withdrawals from which may only be made in accordance with
Section 2.6 and Section 6.14. The Administrative Agent will invest any funds on
deposit from time to time in the Cash Collateral Account in Cash and Agent Cash
Equivalents. All interest and other income earned on the Cash Collateral Account
shall be added to and become a part of such Cash Collateral Account and the
Borrower shall be responsible for payment of any federal, state or local income
or other tax applicable to the interest and other income earned thereon.

“Cash Equivalents”: (a) securities with maturities of 90 days or less from the
date of acquisition issued or fully guaranteed or insured by the United States
Government or any agency thereof, (b) certificates of deposit and dollar and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight or demand bank deposits with any DIP Lender or of any
commercial bank having capital and surplus in excess of $500,000,000,
(c) repurchase obligations of any DIP Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than seven days with respect to securities issued or fully guaranteed
or insured by the United States Government or (d) any open-end investment
company the investment guidelines for which limit the scope of the investments
of such fund to any of the instruments described in clauses (a), (b) and (c) of
this definition.

“Change of Control”: (a) at any time a “change of control” occurs under any
Material Indebtedness; (b) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) is, or becomes, the beneficial
owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), except that
for purposes of this clause such person or group shall be deemed to have
“beneficial ownership” of all securities that any such person or group has a
right to acquire, whether such

 

-5-



--------------------------------------------------------------------------------

right is exercisable immediately or only after the passage of time), directly or
indirectly, of Capital Stock of the Borrower representing more than 50% of the
voting power of the total outstanding Capital Stock of the Borrower;
(c) individuals who, on the Petition Date, constituted the board of directors of
the borrower (together with any new directors whose election to such board of
directors or whose nomination for election was approved by a vote of the
majority of the members of the board of directors of the Borrower, which members
comprising such majority are then still in office and were either directors on
the Petition Date or whose election or nomination was previously so approved)
cease for any reason to constitute a majority of the board of directors of the
Borrower (other than by reason of the voluntary resignation of one or more of
such members of such board of directors); (d) any “person” or “group” (as such
terms are used in Section 13(d) and 14(d) of the Exchange Act) obtains the power
(whether or not exercised) to elect a majority of the board of directors of the
Borrower; or (e) the Borrower at any time ceases to own, directly or indirectly,
100% of the Capital Stock of each other Obligor.

“Change in Executive Management”: any termination or resignation of the CRO.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral Agent Adequate Protection Collateral”: (a) any of the accounts
receivable and inventory, and all cash proceeds (including cash insurance
proceeds thereof), products, accessions, rents and profits of or in respect of
any and all of the foregoing, and (b) all deposit accounts and securities
accounts into which the cash proceeds of the accounts receivable and inventory
are deposited, in each case, whether owned or in existence as of the Petition
Date or thereafter acquired or arising.

“Collateral Agent Adequate Protection Liens”: Liens granted after the
commencement of the Cases to provide adequate protection in respect of the
Prepetition Collateral Agent Liens on Collateral Agent Adequate Protection
Collateral.

“Committee”: the official statutory committee of unsecured creditors appointed
in the Cases pursuant to section 1102 of the Bankruptcy Code or any other
statutory committee appointed in the Cases.

“Commitment”: the DIP Loan Commitment.

“Commodity Agreement”: any commodity forward contract, commodity swap agreement,
commodity future contract, commodity option agreement or other similar agreement
or arrangement.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, for purposes of
the Code, Section 414(m) or (o) of the Code.

“Compliance Certificate”: a certificate, substantially in the form of Exhibit B,
executed on behalf of the Borrower by a duly authorized officer thereof.

“Consolidated Lease Expense”: for any period with respect to any Person, the
aggregate amount of fixed or contingent operating lease rentals payable by such
Person and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP, for such period with respect to leases of real and personal property.

 

-6-



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

“Control Agreement”: an account control agreement in form and substance
satisfactory to the Required DIP Lenders.

“CRO”: a chief restructuring officer of the Borrower and the other Obligors, the
retention of which shall be approved by the Bankruptcy Court and the engagement
of which shall be subject to Section 6.15 hereof.

“Debtor”: each of the debtors or debtors-in-possession in the Cases.

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Default Excess”: means, with respect to any Defaulting DIP Lender, the excess,
if any of such Defaulting DIP Lender’s pro rata share of the aggregate
outstanding principal amount of all DIP Loans of all DIP Lenders (calculated as
if all Defaulting DIP Lenders (including such Defaulting DIP Lender) had funded
all of their respective Defaulted DIP Loans) over the aggregate outstanding
principal amount of all DIP loans of such Defaulting DIP Lender.

“Default Period” means, with respect to any Defaulting DIP Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all DIP Loan Commitments
are cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting DIP Lender shall have been reduced to zero (whether
by the funding by such Defaulting DIP Lender of any Defaulted DIP Loans of such
Defaulting DIP Lender or by the non pro rata application of any voluntary or
mandatory prepayments of the DIP Loans pursuant to the terms hereof) and
(b) such Defaulting DIP Lender shall have delivered to the Borrower and the
Administrative Agent a written reaffirmation of its intention to honor its
obligations hereunder with respect to its DIP Loan Commitments, and (iii) the
date on which the Borrower, the Administrative Agent and Required DIP Lenders
waive all Funding Defaults of such Defaulting DIP Lender in writing.

“Default Rate”: 2.00% per annum in excess of the Applicable Rate.

“Defaulted DIP Loan”: as defined in Section 3.11(a).

“Defaulting DIP Lender”: as defined in Section 3.11(a).

“Definitive Documentation Date”: as defined in Section 5.1.

“Delayed Draw DIP Loan Commitment”: as to each DIP Lender, its commitment to
make Delayed Draw DIP Loans to the Borrower pursuant to Section 2.3 in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such DIP Lender’s name on Schedule 1.1 under the caption
“Delayed Draw DIP Loan Commitment”.

“Delayed Draw DIP Loans”: the extensions of credit by the DIP Lenders to the
Borrower pursuant to Section 2.3.

“Derivatives Counterparty”: as defined in Section 7.8.

 

-7-



--------------------------------------------------------------------------------

“DIP Collateral”: all now existing or hereafter acquired assets of any kind or
nature of the Obligors, and all proceeds thereof, but excluding all “Excluded
Assets” as defined in the Security Agreement.

“DIP Lenders”: as defined in the preamble hereto. For purposes of Sections 3.6
and 3.7 the term “DIP Lender” shall also include any assignee, successor or
Participant, or any beneficial owner of any DIP Lender (including an indirect
beneficial owner).

“DIP Liens”: as defined in Section 3.9(a)(iv).

“DIP Loan”: the collective reference to the Initial DIP Loans, the Intermediate
DIP Loans, the Delayed Draw DIP Loans and the Roll-Up DIP Loans.

“DIP Loan Commitment”: in respect of each DIP Lender, the aggregate of such DIP
Lender’s Initial DIP Loan Commitment, Intermediate DIP Loan Commitment, Delayed
Draw DIP Loan Commitment and Roll-Up Commitment.

“DIP Loan Documents”: this Agreement, the DIP Notes, the Security Documents, the
Interim Order, the Final Order (if in effect) and any and all other instruments
or documents delivered or to be delivered by the Obligors pursuant hereto or
pursuant to any of the other documents described above, as such documents may be
amended, modified or supplemented from time to time in accordance with their
terms.

“DIP Loan Exposure”: with respect to any DIP Lender, as of any date of
determination the outstanding principal amount of the DIP Loans of such DIP
Lender.

“DIP Loan Percentage”: as to any DIP Lender at any time, the percentage which
the principal amount of such DIP Lender’s DIP Loan then outstanding constitutes
of the aggregate principal amount of the DIP Loans then outstanding.

“DIP Note”: means a promissory note of the Borrower payable to any DIP Lender or
its registered assigns, if requested by such DIP Lender or registered assignee,
in substantially the form of Exhibit A.

“DIP Percentage”: the Nameplate Capacity of the VSE Division as a percentage of
the Nameplate Capacity of all of the Divisions taken as a whole; provided that
in no event shall the DIP Percentage exceed 34%.

“DIP Term Sheet”: that certain term sheet captioned “VeraSun Energy Corporation
Priming Superpriority DIP Facility Summary of Indicative Terms and Conditions”
dated November 3, 2008, as amended, supplemented or otherwise modified from time
to time.

“Disclosure Statement”: the disclosure statement accompanying the Reorganization
Plan.

“Disclosing Party”: as defined in Section 11.15(b).

“Disposition”: with respect to any Property, any sale, lease (or sub-lease),
sale and leaseback, assignment, conveyance, transfer or other disposition
thereof (other than a Recovery Event); and the terms “Dispose” and “Disposed of”
shall have correlative meanings, excluding any sales or dispositions of
inventory or cash or cash equivalents, in each case, in the ordinary course of
business.

 

-8-



--------------------------------------------------------------------------------

“Division”: each of (i) the ASA Division, (ii) the US BioEnergy Division and
(iii) the VSE Divisions.

“Dollars” and the sign “$”: dollars in lawful currency of the United States of
America.

“EBITDAR”: as defined in Schedule 7.1 hereto.

“Eligible Assignee”: (a) a DIP Lender or an Affiliate of a DIP Lender, (b) any
Approved Fund, (c) a commercial bank organized under the laws of the United
States or any state and having total assets in excess of $500,000,000 or an
Affiliate of any such bank or (d) any other fund or financial institution or any
fund, investment advisory client or sub-advisory client of any fund, sub-fund or
other financial institution, in each case, that in the ordinary course of
business extends credit or invests in extensions of credit of a type similar to
the DIP Loans and has total assets of at least $100,000,000.

“Environmental Laws”: any and all Federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees, requirements
of any Governmental Authority or other Requirements of Law (including common
law) regulating, relating to or imposing liability or standards of conduct
concerning protection of human health or the environment, as now or may at any
time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and any successor thereto.

“Event of Default”: any of the events specified in Section 8; provided, that,
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

“Excess Budget Variance”: as of the last day of any Approved Budget Test Period,

(a) in the case of any Tested Budget Line Item, if such Tested Budget Line Item,
measured for such Approved Budget Test Period, varies negatively from the
projected amount for such Tested Budget Line Item by 15% or more, or

(b) in the case of the line item captioned “Intercompany Receipts” set forth in
any Approved 13-Week Budget,

(i) for so long as neither an ASA DIP Facility nor a US BioEnergy DIP Facility
exists, if the cumulative amount (taking into account both increases and
decreases during the applicable period) of Intercompany Receipts measured for
the period from the first day of the first Approved 13-Week Budget through the
last day of the then-applicable Approved Budget Test Period (the “Cumulative
Test Period”) equals or exceeds $3.0 million; or

(ii) for so long as either an ASA DIP Facility or a US BioEnergy DIP Facility
exists, if the cumulative amount (taking into account both increases and
decreases during the applicable period) of Intercompany Receipts measured for
the Cumulative Test Period equals or exceeds $2.0 million; or

(iii) for so long as both an ASA DIP Facility or a US BioEnergy DIP Facility
exist, if the cumulative amount (taking into account both increases and
decreases during the applicable period) of Intercompany Receipts measured for
the Cumulative Test Period equals or exceeds $1.5 million;

 

-9-



--------------------------------------------------------------------------------

provided, that in the case of subclauses (ii) and (iii) of this clause (b), if
any ASA DIP Facility or US BioEnergy DIP Facility is no longer in full force in
effect for any reason or if advances thereunder are no longer available to the
borrowers thereof, including as a result of a default or event of default, or if
the order approving the ASA DIP Facility or US BioEnergy DIP Facility is vacated
or stayed, the test set forth in subclause (i) of this clause (b) shall apply;
or

(c) in the case of the line item captioned “Cash Flow From Operations” set forth
in any Approved 13-Week Budget, if the cumulative amount (taking into account
both increases and decreases during the applicable period) of Cash Flow From
Operations measured for the Cumulative Test Period equals or exceeds $10
million.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded DIP Lender”: a DIP Lender that holds, whether directly or indirectly,
any debt or other financial interest in the Borrower or any of its Subsidiaries
other than the DIP Loans and the 2012 Senior Secured Notes.

“Excluded Taxes”: as defined in Section 3.7(e).

“Executive Order”: as defined in Section 4.20(a).

“Exit Fee”: as defined in Section 2.5(b).

“Extraordinary Receipt”: any cash received by or paid to or for the account of
any Person other than in the ordinary course of business in respect of tax
refunds, pension plan reversions, proceeds of insurance (other than proceeds of
Recovery Events, proceeds of business interruption insurance to the extent such
proceeds constitute compensation for lost earnings and proceeds from reinsurance
received in the ordinary course of business), indemnity payments, and purchase
price adjustments received in connection with any purchase agreement (or other
similar agreement) and payments in respect of judgments or settlements of
claims, litigation or proceedings; provided that Extraordinary Receipts shall
not include cash receipts received from proceeds of indemnity payments or
payments in respect of judgments or settlements of claims, litigation or
proceedings to the extent that such proceeds, awards or payments are received by
any Person in respect of any third party claim against or loss by such Person
and promptly applied to pay (or to reimburse such Person for its prior payment
of) such claim or loss and the costs and expenses of such Person with respect
thereto so long as such application is commenced within 90 days after the
receipt of such proceeds, awards or payments and that any such third party being
so reimbursed shall not be an Obligor or a Subsidiary or Affiliate of an
Obligor.

“Farm Products”: all of the Obligors’ now owned or hereafter existing or
acquired farm products of every kind and nature, including crops and products of
crops, wherever located, including (a) “farm products” (as such term is defined
in any Farm Products Law and/or the UCC) and (b) “perishable agricultural
commodities” (as such term is defined in any Farm Products Law).

“Farm Products Law”: (a) the Food Security Act of 1985, 7 U.S.C. Section 1631
et. seq., (b) the Perishable Agricultural Commodities Act of 1930, 7 U.S.C. §
499A et seq., or (c) any other federal, state, or local laws from time to time
in effect which regulate any matters pertaining to Farm Products, in each case,
as the same now exists or may hereafter from time to time be amended, modified,
recodified, or supplemented, together with all rules and regulations thereunder.

 

-10-



--------------------------------------------------------------------------------

“Farm Products Notices”: any written notice to any Obligor pursuant to the
applicable provisions of any Farms Products Law from (i) any Farm Products
Seller or (ii) any lender to any Farm Products Seller or any other person with a
Lien on the assets of any Farm Products Seller or (iii) the Secretary of State
(or equivalent official) or other Governmental Authority of any state,
commonwealth or political subdivision thereof in which any Farm Products
purchased by any Obligors are produced, in any case advising or notifying such
Obligor of the intention of such Farm Products Seller or other person to
preserve the benefits of any Lien or trust applicable to any assets of any
Borrower established in favor of such Farm Products Seller or other person under
the provisions of any law or claiming a Lien on any perishable agricultural
commodity or any other Farm Products which may be or have been purchased by an
Obligors or any related or other assets of such Obligor.

“Farm Products Seller”: individually and collectively, sellers or suppliers of
any Farm Products or related services to any of the Obligors involved in the
transaction.

“Final Order” means a final order of the Bankruptcy Court entered in the Cases
after a final hearing under Bankruptcy Rule 4001(c)(2) approving the terms and
conditions of the DIP Loan Documents substantially in the form of and
containing, among other things, the provisions present in the Interim Order
(including, without limitation, the granting of Liens, the superpriority status
and the Roll-Up referred to in the DIP Loan Documents) and authorizing the
incurrence of permanent Postpetition secured and superpriority Indebtedness in
accordance with this Agreement and the Order Provisions, which final order shall
be in form and substance satisfactory to the Required DIP Lenders and shall not
have been reversed, amended, supplemented, modified, stayed, overturned or
vacated except for amendments, supplements, modifications or stays to which the
Required DIP Lenders have consented.

“Financing Lease”: any lease of Property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

“First Day Orders”: all orders entered by the Bankruptcy Court granting the
relief requested in the motions filed with the Bankruptcy Court on the Petition
Date or within five Business Days of the Petition Date or based on motions filed
on or about the Petition Date.

“Full Payment”: with respect to any Obligations, (i) the full and indefeasible
cash payment thereof, including any interest, fees (including fees of advisers
and counsel) and other charges accruing during an insolvency proceeding (whether
or not allowed in the proceeding); and (ii) a release of any indemnification
claims of Obligors against the Administrative Agent, the DIP Lenders, and their
respective advisers and counsel arising on or before the payment date.

“Fund”: any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans or
similar extension of credit in the ordinary course of its business.

“Funded DIP Loans”: all DIP Loans other than Roll-Up DIP Loans.

“Funding Default”: as defined in Section 3.11(a).

“GAAP”: generally accepted accounting principles in the United States of America
in effect as of the date of determination thereof.

“Governing Documents”: (a) with respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any

 

-11-



--------------------------------------------------------------------------------

non-US. jurisdiction), (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement and
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and, if applicable, any agreement, instrument, filing
or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee”: the guarantee made by the Guarantors pursuant to Section 10 of this
Agreement.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
“Guarantee Obligation” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The terms “Guarantee” and
“Guaranteed” used as a verb shall have a correlative meaning. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Guarantors”: has the meaning set forth in the preamble hereto.

“Hedge Agreement”: any interest rate or currency swap, cap or collar agreement
or similar arrangement, Commodity Agreement, or foreign exchange contract
entered into by the Borrower or any of its Subsidiaries providing for protection
against fluctuations in interest rates or currency exchange rates or the
exchange of nominal interest obligations, either generally or under specific
contingencies.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money (whether by loan or the issuance
and sale of debt securities) or for the deferred purchase price of Property or
services (other than Trade Indebtedness), (b) any other

 

-12-



--------------------------------------------------------------------------------

indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person under Financing Leases or
Synthetic Leases, (d) all obligations of such Person in respect of letters of
credit, acceptances or similar instruments issued or created for the account of
such Person, (e) all liabilities secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on any Property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof, (f) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (e) above, and (g) for the purposes of Section 8.1(f) only,
all obligations of such Person in respect of Hedge Agreements. The amount of any
Indebtedness under (x) clause (e) shall be equal to the lesser of (A) the stated
amount of the relevant obligations and (B) the fair market value of the Property
subject to the relevant Lien and (y) clause (g) shall be the net amount,
including any net termination payments, required to be paid to a counterparty
rather than the notional amount of the applicable Hedge Agreement. The amount of
any Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

“Initial DIP Commitment”: as to each DIP Lender, its commitment to make Initial
DIP Loans to the Borrower in an amount not to exceed an aggregate principal
amount at any one time outstanding the amount set forth opposite such DIP
Lender’s name on Schedule 1.1 under the caption “Initial DIP Loan Commitment”.

“Initial DIP Lenders”: the DIP Lenders that made the Initial DIP Loans on
November 3, 2008, which are identified on Schedule 1.1.

“Initial DIP Loans”: the extensions of credit by the DIP Lenders to the Borrower
made on November 3, 2008, in the amounts set forth on Schedule 1.1.

“Initial DIP Loan Funding Date”: November 3, 2008, the date on which the Interim
Order was entered.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date”: the last Business Day of each month.

“Interim Order”: the order entered by the Bankruptcy Court on November 3, 2008
Docket No. 39, as to which no stay has been entered and which has not been
reversed, amended, supplemented, modified, stayed, overturned or vacated (except
for amendments, supplements, modifications or stays consented to by the Required
DIP Lenders) in the Cases in substantially the form attached hereto as Exhibit E
authorizing and approving the Initial DIP Loans and the Intermediate DIP Loans
subject to the terms and conditions of the DIP Term Sheet on an interim basis
under Sections 364(c) and (d) of the Bankruptcy Code.

 

-13-



--------------------------------------------------------------------------------

“Intermediate DIP Loan Funding Date”: as defined in Section 2.2(a).

“Intermediate DIP Loan Commitment”: as to each DIP Lender, its commitment to
make Intermediate DIP Loans to the Borrower pursuant to Section 2.2 in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such DIP Lender’s name on Schedule 1.1 under the caption
“Intermediate DIP Loan Commitment”.

“Intermediate DIP Loans”: the extensions of credit by the DIP Lenders to the
Borrower pursuant to Section 2.2.

“Lien”: any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Financing Lease
having substantially the same economic effect as any of the foregoing), and the
filing authorized by any Obligor of any financing statement under the UCC or
comparable law of any jurisdiction in respect of any of the foregoing.

“Limitation on Capital Expenditures Covenant”: a financial condition covenant to
be set forth on Schedule 7.1 hereto relating to the maximum amount of capital
expenditures permitted to be made by the Obligors for the period from the
Schedule 7.1 Effective Date to the date upon which the Obligations are paid in
full.

“Loan Notice”: a notice from the Borrower to the Administrative Agent requesting
a Borrowing, substantially in the form of Annex I hereto.

“Material Adverse Change”: a material adverse change, individually or in the
aggregate, (other than with respect to a Reorganization Plan and the DIP Loans)
in the validity or enforceability of any of the DIP Loan Documents or the rights
and remedies of the Administrative Agent and the DIP Lenders under any of the
DIP Loan Documents.

“Material Adverse Effect”: a materially adverse impact on (a) the business,
assets, operations, property, management, condition (financial or otherwise) or
prospects of the Obligors taken as a whole (other than effects resulting from
the filing of the Cases), (b) the validity or enforceability of this Agreement
or any of the other DIP Loan Documents or the rights or remedies of the
Administrative Agent or the DIP Lenders hereunder or thereunder, (c) the ability
of the Obligors fully and timely to perform any of their obligations under the
DIP Loan Documents or (d) the DIP Collateral or the Liens in favor of the
Administrative Agent on such DIP Collateral or the perfection or priority of
such Liens.

“Material Case-Related Events”: (a) all votes on approval or confirmation of any
Reorganization Plan; (b) all amendments to the Interim Order or the Final Order;
(c) the selection of the CRO, the determination of the scope of the CRO’s duties
and the terms and conditions of the CRO’s engagement as provided for in
Section 6.15 hereof; (d) all amendments to the Governing Documents; (e) any
extension of the exclusive period set forth in section 1121 of the Bankruptcy
Code; (f) any approval of a Change in Executive Management or (g) any other
matter which may present a conflict between such Excluded DIP Lender’s DIP Loans
and such Excluded DIP Lender’s other debt or financial interests in the
Obligors.

 

-14-



--------------------------------------------------------------------------------

“Material Indebtedness”: Postpetition Indebtedness (other than the DIP Loans or
Guarantees) of any Obligor in an aggregate principal amount exceeding
$5,000,000. For purposes of determining Material Indebtedness, the “principal
amount” in respect of Indebtedness under Hedge Agreements of any Obligor at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that any Obligor would be obligated to pay if the related Hedge
Agreement were terminated at any time.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under, or
which form the basis of liability under, any Environmental Law, including,
without limitation, asbestos, polychlorinated biphenyls and urea-formaldehyde
insulation, medical waste, radioactive materials and electromagnetic fields.

“Maturity Date”: the earliest to occur of (a) one year from the Initial DIP Loan
Funding Date, (b) thirty-two (32) days after entry by the Bankruptcy Court of
the Interim Order (the “Prepayment Date”), if the Final Order approving the DIP
Loans has not been entered by the Bankruptcy Court (and become final and
non-appealable as set forth in the definition of Final Order) in the Cases prior
to the Prepayment Date, (c) the effective date of a plan of reorganization of
the Obligors that is confirmed pursuant to an order entered by the Bankruptcy
Court in the Cases for the Obligors, and (d) the acceleration of the DIP Loans
and the termination of the commitments to make the DIP Loans in accordance with
the terms of the DIP Loan Documents.

“Minimum EBITDAR Covenant”: a financial condition covenant to be set forth on
Schedule 7.1 hereto relating to the minimum EBITDAR to be maintained by the
Obligors for the period from the Schedule 7.1 Effective Date to the date upon
which the Obligations are paid in full.

“Moody’s”: Moody’s Investor Service, Inc., and its successors and assigns.

“Mortgage”: each Mortgage, Assignment, Assignment of Rents, Security Agreement,
Fixture Filing and Financing Statement to be executed and delivered by the
Obligors, in form and substance satisfactory to the Required DIP Lenders, as the
same may be amended, supplemented or otherwise modified from time to time.

“Multiemployer Plan”: a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA and which is subject to Title IV of ERISA.

“Nameplate Capacity”: the operating capacity of each of the Divisions, whether
or not plants within a Division are actually operating at full or partial
utilization, provided, however, for inclusion in Nameplate Capacity, such plant
must be physically present and fully constructed.

“Net Cash Proceeds”: with respect to any Disposition of any Property or assets,
or any Recovery Event, or the incurrence or issuance of any Indebtedness, or the
sale or issuance of any Capital Stock in any Person, or the receipt of any
capital contributions, or any Extraordinary Receipt received by or paid to or
for the account of any Person, as the case may be, the aggregate amount of cash
received from time to time (whether as initial consideration or through payment
or disposition of deferred consideration) by or on behalf of such Person for its
own account in connection with any such transaction, after deducting therefrom
only:

(a) related expenses, including reasonable and customary brokerage commissions,
underwriting fees and discounts, legal fees, finder’s fees and other fees, costs
and commissions that, in each case, are actually paid or required to be paid to
a Person that is not a Subsidiary or Affiliate of any of the Obligors or any of
their respective Subsidiaries or Affiliates;

 

-15-



--------------------------------------------------------------------------------

(b) the amount of taxes payable in connection with or as a result of such
transaction that, in each case, are actually paid at the time of receipt of such
cash to the applicable taxation authority or other Governmental Authority or, so
long as such Person is not otherwise indemnified therefor, are reserved for in
accordance with GAAP, as in effect at the time of receipt of such cash, based
upon such Person’s reasonable estimate of such taxes payable to the applicable
taxation authority or other Governmental Authority; and

(c) in the case of any Disposition of any Property or asset, the outstanding
principal amount of, the premium or penalty, if any, on, and any accrued and
unpaid interest on, any Indebtedness (other than Indebtedness under or in
respect of the DIP Loan Documents) that is secured by a Lien on the Property and
assets subject to such Disposition and is required by the Bankruptcy Court to be
repaid under the terms of such Indebtedness as a result of such Disposition, in
each case, to the extent that the amounts so deducted are actually paid or
required to be paid to a Person that is not an Affiliate of any of the Obligors
or any of their Affiliates; and

(d) reasonable amounts (without duplication) provided as a reserve, in
accordance with GAAP, against (i) any liabilities under any indemnification
obligations associated with such transaction or (ii) in the case of any
Disposition of any Property or asset, any other liabilities retained by any
Obligor associated with the Property or assets sold in such Disposition;

provided that, any and all amounts so deducted by any such Person pursuant to
clauses (a) through (d) of this definition shall be properly attributable to
such transaction or to the Property or asset that is the subject thereof;
provided, further, that if, at the time any of the amounts referred to in
clauses (b) or (d) are actually paid or otherwise satisfied, the reserve
therefor exceeds the amount paid or otherwise satisfied, then the amount of such
excess reserve shall constitute “Net Cash Proceeds” on and as of the date of
such payment or other satisfaction for all purposes of this Agreement and, to
the extent required under Section 3.4(b), the Obligors shall, within five (5)
Business Days of such date, prepay the DIP Loans in accordance with the terms of
Section 3.4(b), in an amount equal to the amount of such excess reserve.

“Non-Excluded Taxes”: as defined in Section 3.7(a).

“Non-Exempt Lender”: as defined in Section 3.7(e).

“Non-Obligor Subsidiaries”: Subsidiaries of the Borrower other than the
Guarantors.

“Non-Obligor Subsidiary Reimbursement Obligation”: any obligation of a
Non-Obligor Subsidiary to repay, reimburse or otherwise satisfy an Obligor for
any Non-Obligor Subsidiary Transfer.

“Non-Obligor Subsidiary Transfer”: any (i) Disposition of Property by any
Obligor to discharge, perform or satisfy (in whole or in part) any Indebtedness
or Trade Indebtedness of any Non-Obligor Subsidiary, (ii) rendering of any
service by any Obligor to or for the benefit of any Non-Obligor Subsidiary or
(iii) incurrence of any Indebtedness or Trade Indebtedness, by any Obligor to or
for the benefit of any Non-Obligor Subsidiary.

“Non-Obligor Subsidiary Transfer Collateral”: all now existing or hereafter
acquired assets of any kind or nature of any Non-Obligor Subsidiary to or for
whose benefit a Non-Obligor Subsidiary Transfer is made (including, without
limitation, all inventory, accounts receivable, general intangibles, contracts,
chattel paper, owned real estate, real property leaseholds, securities,
fixtures,

 

-16-



--------------------------------------------------------------------------------

machinery, equipment, deposit accounts, patents, copyrights, trademarks, trade
names, rights under license agreements and other intellectual property and
capital stock of Subsidiaries of the Non-Obligor Subsidiary, all other tangible
and intangible property of the Non-Obligor Subsidiary’s estate, excluding any
assets of the type constituting “Excluded Assets” (as defined in the Security
Agreement) and any avoidance actions under chapter 5 of the Bankruptcy Code and
any proceeds thereof).

“Non-Obligor Subsidiary Transfer Lien”: as defined in Section 3.9(c)(iii)

“Non-Priority Lien Capital Stock”: the shares of Capital Stock or limited
liability company interests in ASA OpCo Holdings, LLC or US BioEnergy
Corporation.

“Obligations”: the unpaid principal amount of, and interest (including, without
limitation, interest accruing after the maturity of the DIP Loans) on the DIP
Loans and all other obligations and liabilities of the Obligors to the
Administrative Agent and the DIP Lenders, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, or out of or in connection with this Agreement, the DIP
Notes, the Security Documents, any other DIP Loan Documents and any other
document made, delivered or given in connection therewith or herewith, whether
on account of principal, interest, fees, indemnities, costs, expenses
(including, without limitation, all fees and disbursements of attorneys,
accountants, consultants, financial advisers and other advisers of the
Administrative Agent or to the DIP Lenders that are required to be paid by an
Obligor pursuant to the terms of the DIP Loan Documents) or otherwise.

“Obligor” or “Obligors”: the Borrower and the Guarantors.

“OFAC”: as defined in Section 4.20(b)(ii).

“Order Provisions” means: (i) a finding by the Bankruptcy Court that pursuant to
section 364(e) of the Bankruptcy Code, the Administrative Agent and DIP Lenders
are acting in good faith by extending credit as set forth herein; (ii) a finding
by the Bankruptcy Court that this Agreement and the other DIP Loan Documents
constitute an arm’s-length transaction between the Obligors and the DIP Lenders
and that the benefits of section 364(e) of the Bankruptcy Code shall apply to
this Agreement and the other DIP Loan Documents; (iii) an order granting the
Administrative Agent a perfected, priming Lien subject to the Carve-Out, as set
forth in Sections 3.8 and 3.9, upon the DIP Collateral and security interest in
substantially all of the Borrower’s assets pursuant to section 364(d) of the
Bankruptcy Code, and otherwise approving this Agreement and the other DIP Loan
Documents; (iv) an order prohibiting other security interests and liens on the
DIP Collateral, except as expressly permitted hereunder or in the Final Order;
(v) an order containing a stipulation that the terms of such order may not be
modified without notice to the Administrative Agent; and (vi) such other terms
as the Required DIP Lenders may deem reasonably necessary or customary.

“Orders”: the Interim Order or the Final Order or both, as the context may
require.

“Other Taxes”: as defined in Section 3.7(b).

“Participant”: as defined in Section 11.6(b).

“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the DIP Lenders.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

-17-



--------------------------------------------------------------------------------

“Permitted Prior Liens”: the collective reference to (i) the Prepetition
Collateral Agent Liens and the Collateral Agent Adequate Protection Liens,
(ii) other perfected non-avoidable Liens existing at the Petition Date or that
are perfected thereafter as permitted under Section 546(b) of the Bankruptcy
Code and (iii) Liens permitted under Section 7.3(d), 7.3(e), 7.3(f), 7.3(h),
7.3(i), 7.3(k), 7.3(l), 7.3(o) and 7.3(q) hereof, to the extent that such Liens
secure Postpetition obligations.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Petition Date”: as defined in the Recitals hereto.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement”: the Pledge Agreement to be executed and delivered by the
Obligors party thereto, in form and substance satisfactory to the Required DIP
Lenders, as the same may be amended, supplemented or otherwise modified from
time to time.

“Postpetition”: when used with respect to any agreement or instrument, any claim
or proceeding or any other matter, shall refer to an agreement or instrument
that was entered into or became effective, a claim or proceeding that first
arose or was first instituted, or another matter that first occurred, after the
commencement of the Cases.

“Prepayment Date”: as defined in the definition of “Maturity Date” in this
Section 1.1.

“Prepayment Notice”: irrevocable notice in the form of Annex II hereto
specifying the date and amount of prepayment, duly executed and delivered by the
Borrower to the Administrative Agent prior to 12:00 noon, New York City time, at
least three (3) Business Days prior to the date of proposed prepayment.

“Prepetition”: when used with respect to any agreement or instrument, any claim
or proceeding or any other matter, shall refer to an agreement or instrument
that was entered into or became effective, a claim or proceeding that arose or
was instituted, or another matter that occurred, prior to the commencement of
the Cases.

“Prepetition 2012 Senior Secured Notes Collateral”: Liens granted on
substantially all assets of the Obligors, other than the Prepetition Credit
Agreement Collateral, to secure the obligations of the Obligors under the 2012
Senior Secured Notes, 2012 Senior Secured Notes Indenture and related
documentation.

“Prepetition Credit Agreement”: as defined in the Recitals hereto.

“Prepetition Credit Agreement Collateral”: (a) all accounts receivable and
inventory, and all cash proceeds (including cash insurance proceeds thereof),
products, accessions, rents and profits of or in respect of any and all of the
foregoing, (b) all deposit accounts and securities accounts into which the cash
proceeds of the accounts receivable and inventory are deposited, in each case,
existing as of the Petition Date and on which a valid, perfected and unavoidable
existing Lien has been granted in favor of the Prepetition Collateral Agent for
the benefit of the Prepetition Credit Agreement Lenders.

 

-18-



--------------------------------------------------------------------------------

“Prepetition Credit Agreement Lenders”: as defined in the Recitals hereto.

“Prepetition Collateral Agent”: as defined in the Recitals hereto.

“Prepetition Collateral Agent Liens”: Liens on the Prepetition Credit Agreement
Collateral in favor of the Prepetition Collateral Agent.

“Prepetition Payment”: a payment (by way of adequate protection or otherwise) of
principal or interest or otherwise on account of any Prepetition Indebtedness,
Prepetition Trade Indebtedness or other Prepetition claims against any Obligor.

“Prepetition Revolving Credit Loans”: the “Revolving Loans” outstanding pursuant
to, and as defined in, the Prepetition Credit Agreement.

“Pre-Trigger Fees Claims”: the aggregate amount of all Professional Fees
incurred by (a) the Debtors and (b) any Committee(s) prior to delivery of a
Carve-Out Trigger Notice, but only to the extent that such Professional Fees are
approved by an order of the Bankruptcy Court, whether prior to or after the
Carve-Out Trigger Notice.

“Primed 2012 Senior Secured Notes Liens”: Prepetition Liens on the Prepetition
2012 Senior Secured Notes Collateral in favor of the 2012 Senior Secured Notes
Trustee for the benefit of the holders of 2012 Senior Secured Notes.

“Primed Liens”: (a) the Primed 2012 Senior Secured Notes Liens, and (b) any
other Lien securing obligations as to which the secured creditor in respect
thereof is provided with adequate notice of the relief requested in the Orders
and an opportunity to be heard before the Bankruptcy Court, and does not file an
objection or other responsive pleading with the Bankruptcy Court objecting to
the priming of such Lien by the Liens securing the Obligations at any time prior
to entry of the Final Order.

“Priming DIP Lien”: as defined in Section 3.9(a)(iv).

“Pro Forma Balance Sheet”: as defined in Section 4.1(b).

“Professional”: a Person retained or to be compensated for services rendered or
costs incurred on or after the Petition Date by any Debtor or Committee pursuant
to sections 327, 328, 329, 330, 331, 503(b), or 1103 of the Bankruptcy Code in
the Cases.

“Professional Fees”: the unpaid fees and disbursements of Professionals.

“Projections”: as defined in Section 4.1(c).

“Projection Variance Report”: a report calculated with reference to the Annual
Projections, certified by a Responsible Officer of the Borrower in form
satisfactory to the Required DIP Lenders in their reasonable discretion to be
delivered on a monthly basis, beginning April 30, 2009, and showing comparisons
of the actual results for the immediately prior calendar month against the
corresponding month in the Annual Projections.

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

-19-



--------------------------------------------------------------------------------

“Pro Rata Share”: with respect to all payments, computations and other matters
relating to the DIP Loans of any DIP Lender, the percentage obtained by dividing
(i) the DIP Loan Exposure of that DIP Lender by (ii) the aggregate DIP Loan
Exposure of all the DIP Lenders; in any such case as the applicable percentage
may be adjusted by assignments permitted pursuant to Section 11.6. The initial
Pro Rata Share of each DIP Lender is set forth in the Register.

“Recovery Event”: any settlement of or payment in respect of any Property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Obligor.

“Register”: as defined in Section 11.6(d).

“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System as in effect from time to time.

“Relevant Properties”: as defined in Section 4.18(a).

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reorganization Plan”: a plan of reorganization, whether proposed by the
Obligors or a party in interest in respect of the Obligors in the Cases that
provides, among other things, that the order of the Bankruptcy Court confirming
such plan of reorganization shall not discharge any of the Obligations of the
Obligors to the Administrative Agent and the DIP Lenders under this Agreement
and the other DIP Loan Documents other than after payment in full in cash of
such Obligations, and in no event shall indemnities in favor of the
Administrative Agent and the DIP Lenders, which by their terms survive the
termination of this Agreement and the other DIP Loan Documents, be affected by
the repayment of the Obligations.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .21, .22, .23, .26, .27 or .28 of PBGC Reg. § 4043.

“Representatives”: as defined in Section 11.15(a).

“Required DIP Lenders”: DIP Lenders holding DIP Loans (or commitments to make
DIP Loans) greater than 50% of the aggregate amount of DIP Loans (or commitments
to make DIP Loans).

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.

“Responsible Officer”: the chief executive officer of the Borrower or, with
respect to financial matters, the chief financial officer and the chief
accounting officer of the Borrower.

“Roll-Up”: as defined in Section 2.4.

“Roll-Up Commitment”: as to each DIP Lender, its commitment to make Roll-Up DIP
Loans to the Borrower pursuant to Section 2.4 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such DIP
Lender’s name on Schedule 1.1 under the caption “Roll-Up DIP Loan Commitment”.

 

-20-



--------------------------------------------------------------------------------

“Roll-Up Date”: as defined in Section 5.2.

“Roll-Up DIP Loans”: DIP Loans advanced by the DIP Lenders on or after the
Roll-Up Date pursuant to Section 2.4.

“S&P”: Standard & Poor’s Ratings Services, a division of McGraw-Hill Companies
Inc., its successors and assigns.

“Schedule 7.1 Effective Date”: February 1, 2009.

“Second Priority DIP Lien”: as defined in Section 3.9(a)(iii).

“Section 3.7 Certificate”: as defined in Section 3.7(e)(ii).

“Secured Parties”: collectively, the Administrative Agent, on its behalf and on
behalf of the DIP Lenders, and the DIP Lenders.

“Security Agreement”: the Security Agreement to be executed and delivered by the
Obligors, in form and substance satisfactory to the Required DIP Lenders, as the
same may be amended, supplemented or otherwise modified from time to time.

“Security Documents”: the collective reference to the Control Agreement, the
Mortgages, the Pledge Agreement, the Security Agreement and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
asset or assets of any Person to secure any of the Obligations or to secure any
guarantee of any such Obligations.

“Shell Credit Memorandum”: a credit memorandum to be issued (relating to the
October 2008 month-end) by VeraSun Marketing, LLC relating to provisional price
adjustments in an aggregate amount disclosed to the DIP Lenders in writing in
respect of fuel delivered by VeraSun Marketing, LLC to Shell Trading US Company.

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Specified Laws”: (i) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the “USA PATRIOT Act”).

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Superpriority Claim”: a claim against any Obligor in any of the Cases that is a
superpriority administrative expense claim having priority over any or all
administrative expenses and

 

-21-



--------------------------------------------------------------------------------

other Postpetition claims of the kind specified in, or otherwise arising or
ordered under, any section of the Bankruptcy Code (including, without
limitation, sections 105, 326, 328, 330, 331, 503(b), 507(a), 507(b), 546(c)
and/or 726 thereof), whether or not such claim or expenses may become secured by
a Lien, but excluding any avoidance action under chapter 5 of the Bankruptcy
Code and all proceeds thereof.

“Superpriority Non-Obligor Subsidiary Transfer Claim”: a claim against any
Non-Obligor Subsidiary in any of the Cases that is a superpriority
administrative expense claim having priority over any or all administrative
expenses and other Postpetition claims (other than (i) other Superpriority
Non-Obligor Subsidiary Transfer Claims, (ii) superpriority claims granted in
connection with any ASA DIP Facility and US BioEnergy DIP Facility and
(iii) superpriority claims granted in connection with adequate protection Liens
with respect to Prepetition Liens that are primed or cash collateral that is
utilized and any Liens permitted under the financing documents relating thereto
that are permitted to be senior to any ASA DIP Facility or US BioEnergy DIP
Facility) of the kind specified in, or otherwise arising or ordered under, any
section of the Bankruptcy Code (including, without limitation, sections 105,
326, 328, 330, 331, 503(b), 507(a), 507(b), 546(c) and/or 726 thereof), whether
or not such claim or expenses may become secured by a Lien, but excluding any
avoidance action under chapter 5 of the Bankruptcy Code and all proceeds
thereof.

“Synthetic Lease”: as to any Person, the monetary obligation under any
synthetic, off-balance sheet, tax retention or tax leveraged lease.

“Taxes”: as defined in Section 3.7(a).

“Tested Budget Line Item”: each of the line items captioned “Total Payroll” and
“SG&A” (calculated together as a single line item) and “Capital Expenditures”
set forth in any Approved 13-Week Budget.

“Trade Indebtedness”: all trade liabilities, Indebtedness or obligations with
respect to any goods or services, incurred by any Debtor in the ordinary course
of business and payable in accordance with customary practices.

“Transaction”: collectively, (a) the execution, delivery and performance by the
respective Obligors of this Agreement and the other DIP Loan Documents, (b) the
entering by the Bankruptcy Court of the Interim Order and, from and after the
date of the entry of the Final Order, the Final Order, (c) any other
transactions related to or entered into in connection with the foregoing and
(d) the payment of related fees and expenses.

“Transferee”: as defined in Section 11.6(f).

“UBS Cash Collateral”: as defined in that certain “Interim Order Authorizing Use
of UBS Cash Collateral and Providing Adequate Protection Under U.S.C. §§ 105,
361, and 363” entered by the Bankruptcy Court on November 3, 2008, and in any
final order issued with respect thereto.

“UCC”: the Uniform Commercial Code (or any successor statute) as adopted and in
force in the State of New York or, when the laws of any other state govern the
method or manner of the perfection or enforcement of any security interest in
any of the DIP Collateral, the Uniform Commercial Code (or any successor
statute) of such state.

“US BioEnergy DIP Facility”: a credit facility approved by the Bankruptcy Court
under which Postpetition debtor-in-possession financing is provided to the US
BioEnergy Division, which financing is secured by one or more Liens or claims
pursuant to section 364(c) and 364(d) of the Bankruptcy Code.

 

-22-



--------------------------------------------------------------------------------

“US BioEnergy Division”: US BioEnergy Corporation, as South Dakota corporation,
together with each of its wholly-owned Subsidiaries.

“USA PATRIOT Act”: as defined in the definition of “Specified Laws” in this
Section 1.1.

“UST/Clerk Fees”: as defined in the Interim Order.

“VSE Cash Collateral”: all amounts held from time to time in any Accounts.

“VSE Concentration Account”: a segregated Account maintained by the Borrower
with The First National Bank of Omaha, or such other banking institution at
which the Obligors shall maintain their cash management system reasonably
acceptable to the Required DIP Lenders, into which proceeds of DIP Loans shall
be transferred from the Cash Collateral Account and into which any advances of
any nature from Guarantors to the Borrower permitted under this Agreement shall
be transferred.

“VSE Divisions”: VeraSun Granite City, LLC, a Delaware limited liability
company, and VeraSun Aurora Corporation, a South Dakota corporation, each
together with their respective wholly-owned Subsidiaries.

1.2 Other Definitional Provisions. Unless otherwise specified therein, all terms
defined in this Agreement shall have the defined meanings when used in any DIP
Loan Documents or any certificate or other document made or delivered pursuant
hereto or thereto.

(a) As used herein or in any other DIP Loan Documents and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to the Borrower and its Subsidiaries not defined in Section 1.1
and accounting terms partly defined in Section 1.1, to the extent not defined,
shall have the respective meanings given to them under GAAP and (ii) the terms
“day” and “days” shall refer to calendar days unless the term “Business Day” is
used.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF DIP LOAN COMMITMENTS AND DIP LOANS

2.1 Initial DIP Loans. Each Initial DIP Lender made, on the Initial DIP Loan
Funding Date, an Initial DIP Loan to the Borrower in an amount equal to the
amount set forth opposite such DIP Lender’s name on Schedule 1.1 under the
caption “Initial DIP Loan Commitment”. Each Initial DIP Lender’s Initial DIP
Commitment has terminated as a result of the funding of the Initial DIP Loans on
the Initial DIP Loan Funding Date. Initial DIP Loans subsequently repaid may not
be reborrowed and amounts repaid or prepaid shall be, together with all other
DIP Loans that are repaid or prepaid, subject to

 

-23-



--------------------------------------------------------------------------------

the Exit Fee. Notwithstanding their having been advanced to the Borrower prior
to the date of this Agreement, all Initial DIP Loans shall be governed by,
subject to and benefit from all of the terms and conditions of this Agreement,
the Orders and the other DIP Loan Documents and shall be secured by the DIP
Collateral.

2.2 Intermediate DIP Loans.

(a) Subject to the terms and conditions hereof, each DIP Lender severally agrees
to make an Intermediate DIP Loan to the Borrower in an amount equal to such DIP
Lender’s Intermediate DIP Loan Commitment. Such Intermediate DIP Loans shall be
made on the later to occur of the Definitive Documentation Date or the date that
is three (3) Business Days after receipt of a Loan Notice in accordance with
Section 2.2(b) (the “Intermediate DIP Loan Funding Date”). Any amount borrowed
under this Section 2.2 and repaid or prepaid may not be reborrowed and amounts
repaid or prepaid shall be, together with all other DIP Loans that are repaid or
prepaid, subject to the Exit Fee. Each DIP Lender’s Intermediate DIP Loan
Commitment shall terminate immediately and without further action after giving
effect to the funding of such DIP Lender’s Intermediate DIP Loans.

(b) In order to receive an Intermediate DIP Loan, the Borrower shall deliver to
the Administrative Agent a fully executed Loan Notice no later than 10:00 a.m.
(New York City time) no less than three (3) Business Days in advance. Notices
received after 10:00 a.m. (New York City time) shall be deemed received on the
next Business Day. The Loan Notice shall be irrevocable. Promptly upon receipt
of such Loan Notice and upon satisfaction of the conditions set forth in
Section 5.1, the Administrative Agent shall notify each DIP Lender and each DIP
Lender with an Intermediate DIP Loan Commitment shall make the full amount of
its Intermediate DIP Loan Commitment available to the Borrower no later than
3:00 p.m. (New York City time) on the Intermediate DIP Loan Funding Date by wire
transfer of same day funds in Dollars to the Cash Collateral Account.

2.3 Delayed Draw DIP Loans.

(a) Subject to the terms and conditions hereof, each DIP Lender with a Delayed
Draw DIP Loan Commitment severally agrees to make Delayed Draw DIP Loans to the
Borrower on or after the Roll-Up Date, at any time and from time to time during
the Availability Period, but in any event on no more than four (4) occasions, in
an aggregate amount not to exceed such DIP Lender’s Delayed Draw DIP Loan
Commitment. To the extent that, on the last day of the Availability Period,
there remain any undrawn Delayed Draw DIP Loan Commitments, all Delayed Draw DIP
Loan Commitments shall terminate on such date and the DIP Lenders shall no
longer be obligated to make Delayed Draw DIP Loans to the Borrower thereafter
(in each case other than with respect to any Defaulting DIP Lender’s Default
Excess). Any amount borrowed under this Section 2.3 and repaid or prepaid may
not be reborrowed and amounts repaid or prepaid shall be, together with all
other Funded DIP Loans that are repaid or prepaid, subject to the Exit Fee. Each
DIP Lender’s Delayed Draw DIP Loan Commitment shall terminate immediately and
without further action after giving effect to the funding in full of such DIP
Lender’s Delayed Draw DIP Loans.

(b) The Borrower shall deliver to the Administrative Agent a fully executed Loan
Notice no later than 10:00 a.m. (New York City time) no later than three (3)
Business Days prior to each proposed Borrowing Date of a Delayed Draw DIP Loan,
which shall specify the amount of the proposed Borrowing of Delayed Draw DIP
Loans, which amount shall be in a minimum amount of $15,000,000 and in integral
multiples of $1,000,000 in excess thereof, or in the case of the last Delayed
Draw DIP Loan, the remaining amount available for a Borrowing. Notices received
after 10:00 a.m. (New York City time) shall be deemed received on the next
Business Day. The Loan Notice shall be irrevocable. Promptly upon receipt of
such Loan Notice and upon satisfaction of the conditions set forth in Section
5.2,

 

-24-



--------------------------------------------------------------------------------

the Administrative Agent shall notify each DIP Lender and each DIP Lender shall
make its pro rata share of the Delayed Draw DIP Loan available to the Borrower
no later than 3:00 p.m. (New York City time) on the Business Day specified as
the Borrowing Date in such Loan Notice.

2.4 Roll-Up DIP Loans. On the terms and subject to the conditions contained in
this Agreement, each DIP Lender severally agrees to make Roll-Up DIP Loans to
the Borrower on the Roll-Up Date, the proceeds of which shall be applied by the
Borrower to repurchase from such DIP Lender or its affiliates the 2012 Senior
Secured Notes held by such DIP Lender or an Affiliate thereof as of the Petition
Date as set forth on Schedule 1.1 (such transaction, the “Roll-Up”).

2.5 Fees.

(a) As a material inducement to the DIP Lenders to make the DIP Loans, the
Borrower agrees to compensate the DIP Lenders by payment of a fee equal to
(A) 2.00% multiplied by (B) (x) the full aggregate principal amount of the
Funded DIP Loans advanced on each of the Initial Funding Date and the
Intermediate DIP Loan Funding Date and (y) the aggregate Delayed Draw DIP Loan
Commitments, which fee shall be due and payable to the Administrative Agent, in
the case of clause (x), on each such date and, in the case of clause (y), on the
Roll-Up Date.

(b) The Borrower agrees to pay a fee (the “Exit Fee”) in connection with the
repayment of Funded DIP Loans on the Maturity Date and any prepayment of the
Funded DIP Loans in accordance with the terms of Section 3.4 or otherwise, in
whole or in part, on any date on which such Funded DIP Loans are so repaid or
prepaid in an amount equal to 5.00% of the principal amount of the Funded DIP
Loans so repaid or prepaid or the amount of the Funded DIP Loans then due and
payable; provided, that if the Funded DIP Loans are prepaid or repaid in full on
a date specified in clause (a) or (c) of the definition of “Maturity Date” in
Section 1.1, the amount of the Exit Fee payable shall equal 2.00% of the amount
of the Funded DIP Loans then prepaid or repaid; provided, further, that for
purposes of calculating the Exit Fee, repayments or prepayments shall be
allocated between Funded DIP Loans and Roll-UP DIP Loans as provided in the last
paragraph of Section 3.5(c). For the avoidance of doubt, no Exit Fee shall be
payable on the repayment of Roll-Up DIP Loans.

(c) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

2.6 Purpose of DIP Loans.

(a) The proceeds of the DIP Loans shall be used solely for (i) subject to the
limitations set forth herein, including without limitation, the Carve-Out, the
financing of the Obligors’ Postpetition working capital, general corporate
purposes and the administration of the Cases, and such Prepetition expenses as
are approved by the Bankruptcy Court and paid in accordance with the Approved
13-Week Budget, subject to Section 6.14, (ii) funding the Roll-Up.

(b) None of the proceeds of the DIP Loans shall be used in connection with
(i) the initiation or prosecution of any claims, causes of action, adversary
proceedings or other litigation against the Administrative Agent, the DIP
Lenders, advisers and counsel to the Administrative Agent or the DIP Lenders,
the Prepetition Credit Agreement Lenders, the Prepetition Collateral Agent, the
2012 Senior Secured Notes Trustee or the 2012 Senior Secured Noteholders;
(ii) any Non-Obligor Subsidiary Transfer not expressly permitted to be made
pursuant to Section 7.12; or (iii) any purpose prohibited by the Bankruptcy
Code.

 

-25-



--------------------------------------------------------------------------------

(c) The Borrower shall use the entire amount of the proceeds of each DIP Loan as
in accordance with this Section 2.6; provided, however, that (A) nothing herein
shall in any way prejudice or prevent the Administrative Agent or DIP Lenders
from objecting, for any reason, to any requests, motions or applications made in
the Bankruptcy Court, including, without limitation, any applications for
interim or final allowances of compensation for services rendered or
reimbursement of expenses incurred under sections 105(a), 330 or 331 of the
Bankruptcy Code, by any party in interest, and (B) the Borrower shall not use
the proceeds from any DIP Loans for any purpose that is prohibited under the
Bankruptcy Code.

2.7 Additional Lenders. Prior to the date of the entry of the Final Order, with
the consent of all Initial DIP Lenders, Additional DIP Lenders may become
parties to this Agreement, in which event Schedule 1.1 shall be replaced with an
amended Schedule 1.1, reflecting the DIP Loan Commitments of all DIP Lenders
after giving effect to such Additional DIP Lenders becoming parties hereto and
the signature pages to this Agreement shall be supplemented to permit the
execution and delivery of this Agreement by such Additional DIP Lenders;
provided, that after giving effect to such Additional Lenders becoming parties
hereto, the aggregate amount of DIP Loan Commitments of each type shall remain
unchanged.

SECTION 3. GENERAL PROVISIONS APPLICABLE TO THE DIP LOANS

3.1 Interest Rates and Payment Dates.

(a) Interest Rate. Subject to the provisions of subsection (b) below, the DIP
Loans shall bear interest on the outstanding principal amount thereof from time
to time outstanding from the date made through repayment (whether by
acceleration or otherwise) at a rate per annum equal to the Applicable Rate.

(b) Default Rate. Upon the occurrence and during the continuance of an Event of
Default, to the fullest extent permitted by law, the Borrower shall pay interest
on (i) the unpaid principal amount of each DIP Loan owing to each DIP Lender,
payable on demand, at a rate per annum equal to the Default Rate and (ii) the
amount of any interest, fee or other amount payable under the DIP Loan Documents
(other than principal) that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable on demand, at a
rate per annum equal to the Default Rate.

(c) Payment Dates. Interest on each DIP Loan in accordance with Section 3.1(a)
shall be due and payable in arrears on each Interest Payment Date.

3.2 Computation of Interest. All computations of interest, whenever it is
calculated, shall be calculated on the basis of a 365- (or 366-, as the case may
be) day year for the actual days elapsed. All computations of fees shall be
calculated on the basis of a 360-day year for the actual days elapsed.

3.3 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the appropriate DIP Lender the principal amount of the
DIP Loan of such DIP Lender on the Maturity Date (or on such earlier date on
which the DIP Loans become due and payable pursuant to Section 3.4) plus any
Exit Fee then due and payable. The Borrower hereby further agrees to pay
interest on the unpaid principal amount of the DIP Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 3.1.

 

-26-



--------------------------------------------------------------------------------

(b) Each DIP Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such DIP Lender
resulting from each DIP Loan of such DIP Lender from time to time, including the
amounts of principal and interest payable and paid to such DIP Lender from time
to time under this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 11.6(d), and a subacccount therein for each DIP
Lender, in which shall be recorded (i) the amount of each DIP Loan made
hereunder and any DIP Note evidencing such DIP Loan, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each DIP Lender hereunder and (iii) both the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each DIP
Lender’s share thereof.

(d) The entries made in the Register and the accounts of each DIP Lender
maintained pursuant to Section 3.3(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded (absent manifest error); provided,
however, that the failure of any DIP Lender or the Administrative Agent to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the DIP Loans made to the Borrower by such DIP Lender in accordance
with the terms of this Agreement.

(e) The Borrower agrees that, upon the request to the Administrative Agent by
any DIP Lender and notice thereof by the Administrative Agent to the Borrower,
the Borrower will execute and deliver to such DIP Lender a DIP Note.

3.4 Prepayments.

(a) Optional Prepayments. Subject to clause (c) of this Section 3.4, the
Borrower may prepay the DIP Loans in whole or in part at any time, subject to
payment of the Exit Fee with respect to such prepaid amount, upon delivery of a
Prepayment Notice.

(b) Mandatory Prepayments.

(i) If on any date, any Obligor shall receive Net Cash Proceeds from (A) any
incurrence of Indebtedness by any Obligor (other than Indebtedness permitted
under Section 7.2) or (B) any sale or issuance of Capital Stock or receipt of
any capital contribution by any Obligor (other than a capital contribution made
by another Obligor), then 100% of such Net Cash Proceeds shall be applied on
such Business Day toward the prepayment of the DIP Loans in accordance with
Section 3.5(c);

(ii) If on any date, any Obligor shall receive Net Cash Proceeds from any
Disposition, Recovery Event or Extraordinary Receipts of or in respect of DIP
Collateral other than DIP Collateral secured by a Second Priority DIP Lien, then
100% of such Net Cash Proceeds shall be applied on the fifth (5th) Business Day
after receipt toward the prepayment of the DIP Loans, in accordance with
Section 3.5(c); and

(iii) If on any date, any Obligor shall receive Net Cash Proceeds from any
Disposition, Recovery Event or Extraordinary Receipts of or in respect of DIP
Collateral secured by a Second Priority DIP Lien, then 100% of such Net Cash
Proceeds remaining after the satisfaction of all obligations of the Obligors
secured by Prepetition Collateral Agent Liens and Collateral Agent Adequate
Protection Liens shall be applied on the fifth (5th) Business Day after receipt
toward the prepayment of the DIP Loans, in accordance with Section 3.5(c); and

 

-27-



--------------------------------------------------------------------------------

provided, that no prepayment shall be required pursuant to this Section 3.4(b)
to the extent that Net Cash Proceeds received by the Obligors from all
Dispositions, Extraordinary Receipts and Recovery Events during the period from
the Definitive Documentation Date to the date of determination do not exceed, in
the aggregate, $100,000.

(c) Prepayment Mechanics. Any prepayment of DIP Loans pursuant to this
Section 3.4 shall be subject to payment of the Exit Fee with respect to the
prepaid amount, and the rights of the DIP Lenders in respect of any such
prepayment are subject to the provisions of Section 3.5. Any prepayment made
pursuant to clause (a) of this Section 3.4 shall be made following delivery of a
Prepayment Notice. Upon receipt of any such Prepayment Notice, the
Administrative Agent shall promptly notify each DIP Lender thereof and the
prepayment amount specified in such Prepayment Notice shall be due and payable
on the date specified therein, together with the Exit Fee and accrued interest
to such date on the amount prepaid. Amounts prepaid on account of the DIP Loans
may not be reborrowed. Partial prepayments pursuant to this Section 3.4 shall be
made in an aggregate principal amount of $500,000 or a whole multiple thereof,
except for prepayments in accordance with clause (b) of this Section 3.4, in
which case there shall be no minimum amount. All prepayments shall be applied in
accordance with Section 3.5(c).

3.5 Pro Rata Treatment and Payments.

(a) Except as otherwise provided in Section 3.11 with respect to any Defaulting
DIP Lender, each payment by the Borrower on account of any fee hereunder and any
reduction of the DIP Loan Commitments of the DIP Lenders shall be made, subject
to Section 3.5(c), pro rata according to the respective DIP Loan Percentages of
the DIP Lenders. Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the DIP Loans shall be made in
accordance with Section 3.5(c).

(b) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without set-off or counterclaim and shall be made prior to 12:00 noon, New York
City time, on the due date thereof to the Administrative Agent, subject to
Section 3.5(c), for the account of the DIP Lenders, at the Administrative
Agent’s Payment Office, in Dollars, in immediately available funds and shall be
applied as set forth in Section 3.5(c). The Administrative Agent shall
distribute such payments to the DIP Lenders promptly upon receipt in like funds
as received in accordance with Section 3.5(c). If any payment hereunder becomes
due and payable on a day other than a Business Day, such payment shall be
extended to the next succeeding Business Day, and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension.

(c) Amounts paid or prepaid pursuant to this Agreement shall be applied as set
forth in this Section 3.5(c).

(i) So long as no Event of Default has occurred and is continuing the
Administrative Agent shall apply all amounts received in accordance with this
Agreement (other than amounts specified by the Borrower to be paid for a
specific purpose that is permitted or required to be paid under this Agreement,
which shall be applied in accordance with such request):

 

  (A) first, to the payment of all costs, fees, expenses and indemnities then
due and payable to the Administrative Agent and the DIP Lenders, including fees
and expenses of attorneys, accountants, consultants, financial advisers and
other advisers;

 

-28-



--------------------------------------------------------------------------------

  (B) second, to the payment of all accrued and unpaid interest then due and
payable on the Initial DIP Loans;

 

  (C) third, to the payment of all accrued and unpaid interest then due and
payable on the Intermediate DIP Loans;

 

  (D) fourth, to the payment of all accrued and unpaid interest then due and
payable on the Delayed Draw DIP Loans;

 

  (E) fifth, to the payment of all accrued and unpaid interest then due and
payable on the Roll-Up DIP Loans;

 

  (F) sixth, to the payment of principal on the Initial DIP Loans

 

  (G) seventh, to the payment of principal on the Intermediate DIP Loans;

 

  (H) eighth, to the payment of principal on the Delayed Draw DIP Loans;

 

  (I) ninth, to the payment of principal on the Roll-Up DIP Loans and

 

  (J) thereafter, to any and all other Obligations due under this Agreement.

(ii) After an Event of Default has occurred and is continuing, the
Administrative Agent shall apply all amounts received in accordance with this
Agreement:

 

  (A) first, to the payment all costs, fees, expenses and indemnities of the
Administrative Agent and the DIP Lenders, including fees and expenses of
attorneys, accountants, consultants, financial advisers and other advisers;

 

  (B) second, to the payment of all accrued and unpaid interest on the Initial
DIP Loans;

 

  (C) third, to the payment of all accrued and unpaid interest on the
Intermediate DIP Loans;

 

  (D) fourth, to the payment of principal of the Initial DIP Loans

 

  (E) fifth, to the payment of principal on the Intermediate DIP Loans;

 

  (F) sixth, to the payment of all accrued and unpaid interest on the Delayed
Draw DIP Loans;

 

-29-



--------------------------------------------------------------------------------

  (G) seventh, to the payment of all accrued and unpaid interest on the Roll-Up
DIP Loans;

 

  (H) eighth, to the payment of principal on the Delayed Draw DIP Loans;

 

  (I) ninth, to the payment of principal on the Roll-Up DIP Loans; and

 

  (J) thereafter, to any and all other Obligations due under this Agreement.

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. Amounts applied in repayment
or prepayment of principal of the DIP Loans in accordance with this
Section 3.5(c) shall be deemed to have been applied to Funded DIP Loans and
Roll-Up DIP Loans in equal amounts for the purposes of calculating any Exit Fee.
Except as otherwise provided in Section 3.11 with respect to any Defaulting DIP
Lender, if amounts are insufficient to satisfy a category, they shall be applied
on a pro rata basis among the Obligations in the category. The allocations set
forth in Section 3.5(c)(ii) are solely to determine the rights and priorities of
the Administrative Agent and the DIP Lenders as among themselves, and may be
changed by agreement among them without the consent of any Obligor.
Section 3.5(c)(ii) is not for the benefit of or enforceable by the Borrower or
any other Obligor.

(iii) The Administrative Agent shall not be liable for any application of
amounts made by it in good faith (absent gross negligence or willful misconduct
of the Administrative Agent) and, if any such good faith application is
subsequently determined to have been made in error (absent gross negligence or
willful misconduct of the Administrative Agent), the sole recourse of any DIP
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any DIP Lender, such DIP Lender hereby agrees to return
it).

3.6 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any DIP Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) does or shall subject any DIP Lender to any Tax or increased Tax of any kind
whatsoever with respect to this Agreement, the DIP Loans or any other DIP Loan
Document, or change the basis of taxation of payments to such DIP Lender in
respect thereof; or

(ii) does or shall impose on such DIP Lender any other condition, cost or
expense;

and the result of any of the foregoing is to increase the cost to such DIP
Lender, by an amount which such DIP Lender deems to be material, of making,
continuing or maintaining DIP Loans or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly, and

 

-30-



--------------------------------------------------------------------------------

in any event within five (5) Business Days, after receiving notice as specified
in clause (d) of this Section, pay such DIP Lender such additional amount or
amounts as will indemnify such DIP Lender for such increased cost or reduced
amount receivable and any Taxes imposed on amounts payable under this
Section 3.6.

(b) Any DIP Lender claiming any additional amounts payable pursuant to this
Section 3.6 or Section 3.7 shall use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions and so long as, in its
sole determination, such efforts would not be legally inadvisable or otherwise
disadvantageous to it) to file any certificate or document reasonably requested
in writing by the Borrower if the making of such a filing would avoid the need
for or reduce the amount of any such additional amounts. For any period with
respect to which a DIP Lender has failed to provide the Borrower, or the DIP
Lender in the case of a Participant, with the appropriate form, certificate or
other document described in Section 3.7(e), if required (other than (i) if such
failure is due to a change in any Requirement of Law, or in the interpretation
or application thereof, occurring after the date on which a form, certificate or
other document originally was required to be provided by such DIP Lender and
(ii) if it is legally inadvisable or otherwise commercially disadvantageous for
such DIP Lender to deliver such form, certificate or other document), such DIP
Lender shall not be entitled to amounts payable pursuant to Section 3.6(a)(i)
for Taxes imposed by the United States by reason of such failure; provided,
however, that should a DIP Lender not be entitled to amounts payable pursuant to
Section 3.6(a)(i) because of its failure to deliver a form, certificate or other
document required hereunder, the Obligors shall take such steps as such DIP
Lender shall reasonably request, to assist such DIP Lender in recovering such
amounts. It shall not be considered legally inadvisable or otherwise
commercially disadvantageous for a DIP Lender or Administrative Agent to provide
any information on a form, certificate or other document to the extent that such
information is required to be included on any U.S. Internal Revenue Service Form
W-8 or W-9 (or a W-8IMY “withholding statement” as described in the instructions
to U.S. Internal Revenue Service Form W-8IMY) referenced in Section 3.7(e) as of
the date hereof.

(c) If any DIP Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such DIP Lender or any corporation
controlling such DIP Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such DIP Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such DIP
Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such DIP Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such DIP
Lender to be material, then from time to time, the Borrower shall promptly pay
to such DIP Lender such additional amount or amounts as will indemnify such DIP
Lender for such reduction.

(d) If any DIP Lender becomes entitled to claim any additional amounts pursuant
to this Section, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
A certificate as to any additional amounts payable pursuant to this
Section submitted by such DIP Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the DIP Loans and all other amounts payable hereunder.

3.7 Taxes.

(a) Any and all payments by any Obligor under or in respect of this Agreement,
the DIP Notes or any other DIP Loan Documents to which any Obligor is a party
shall be made free and clear

 

-31-



--------------------------------------------------------------------------------

of, and without deduction or withholding for or on account of, any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities (including penalties, interest and additions to tax) with
respect thereto, whether now or hereafter imposed, levied, collected, withheld
or assessed by any taxation authority or other Governmental Authority
(collectively, “Taxes”), unless required by law. If any Obligor shall be
required under any Requirement of Law to deduct or withhold any Taxes from or in
respect of any sum payable under or in respect of this Agreement, the DIP Notes
or any of the other DIP Loan Documents to a DIP Lender or the Administrative
Agent, (i) the Obligor shall make all such deductions and withholdings in
respect of Taxes, (ii) the Obligor shall pay the full amount deducted or
withheld in respect of Taxes to the relevant taxation authority or other
Governmental Authority in accordance with any Requirement of Law, and (iii) the
sum payable by the Obligor shall be increased as may be necessary so that after
the Obligor has made all required deductions and withholdings (including
deductions and withholdings applicable to additional amounts payable under this
Section 3.7) such DIP Lender receives an amount equal to the sum it would have
received had no such deductions or withholdings been made in respect of
Non-Excluded Taxes. For purposes of this Agreement the term “Non-Excluded Taxes”
are Taxes other than, in the case of a DIP Lender or the Administrative Agent,
Taxes that are imposed on its overall net income (and franchise taxes imposed in
lieu thereof) by the jurisdiction under the laws of which such DIP Lender or the
Administrative Agent is organized or of its applicable lending office, or any
political subdivision thereof, unless the imposition of the overall net income
tax, or franchise tax imposed in lieu thereof, as the case may be, by such
jurisdiction is as a result of such DIP Lender or the Administrative Agent
having executed, delivered or performed its obligations or received payments
under, or enforced, this Agreement, the DIP Loans or any of the other DIP Loan
Documents (in which case such Taxes will be treated as Non-Excluded Taxes).

(b) In addition, each Obligor hereby agrees to pay any present or future stamp,
recording, documentary, excise, property or value-added taxes, or similar taxes,
charges or levies that arise from any payment made under or in respect of this
Agreement, the DIP Notes or any other Transaction Document or from the
execution, delivery or registration of, any performance under, or otherwise with
respect to, this Agreement, the DIP Notes or any other Transaction Document
(collectively, “Other Taxes”).

(c) Each Obligor hereby agrees, jointly and severally, to indemnify the DIP
Lenders and the Administrative Agent for, and to hold each of them harmless
against, the full amount of Non-Excluded Taxes and Other Taxes, and the full
amount of Taxes of any kind imposed by any jurisdiction on amounts payable under
this Section 3.7 imposed on or paid by such DIP Lender or the Administrative
Agent and any liability (including penalties, additions to tax, interest and
expenses) arising therefrom or with respect thereto. The indemnity by the
Obligors provided for in this Section 3.7(c) shall apply and be made whether or
not the Non-Excluded Taxes or Other Taxes for which indemnification hereunder is
sought have been correctly or legally asserted. Amounts payable by the Obligors
under the indemnity set forth in this Section 3.7(c) shall be paid within
ten (10) days from the date on which the DIP Lender or the Administrative Agent
makes written demand therefor.

(d) Within thirty (30) days after the date of any payment of Taxes, the Obligor
(or any Person making such payment on behalf of the Obligor) shall furnish to
the DIP Lender or the Administrative Agent for its own account a certified copy
of the original official receipt evidencing payment thereof.

(e) For purposes of this subsection (e), the terms “United States” and “United
States person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code. Each DIP Lender and the Administrative Agent that either (i) is
not incorporated under the laws of the United States, any State thereof, or the
District of Columbia or (ii) whose name does not include “Incorporated,” “Inc.,”
“Corporation,” “Corp.,” “P.C.,” “insurance company,” “N.A.,” “National
Association,” or

 

-32-



--------------------------------------------------------------------------------

“assurance company” (a “Non-Exempt Lender”) shall deliver or cause to be
delivered to the relevant Borrower and the Administrative Agent, or the DIP
Lender in the case of a Participant, the following properly completed and duly
executed documents at the following times (A) prior to becoming a party to this
Agreement, (B) at the request of the Borrower, prior to the expiration of any
previously delivered form and (C) upon a change in factual circumstances of the
Administrative Agent or a DIP Lender (or their respective owners) (other than
due to a change in any Requirement of Law) requiring a new or additional form:

(i) in the case of a Non-Exempt Lender that is not a United States person or is
a foreign disregarded entity for U.S. federal income tax purposes that is
entitled to provide such form, a complete and executed (x) U.S. Internal Revenue
Service Form W-8BEN with Part II completed in which such DIP Lender claims the
benefits of a tax treaty with the United States providing for a zero or reduced
rate of withholding (or any successor forms thereto), including all appropriate
attachments or (y) a U.S. Internal Revenue Service Form W-8ECI (or any successor
forms thereto); or

(ii) in the case of a Non-Exempt Lender that is an individual, (x) a complete
and executed U.S. Internal Revenue Service Form W-8BEN (or any successor forms
thereto) and a certificate substantially in the form of Exhibit C (a
“Section 3.7 Certificate”) or (y) a complete and executed U.S. Internal Revenue
Service Form W-9 (or any successor forms thereto); or

(iii) in the case of a Non-Exempt Lender that is organized under the laws of the
United States, any State thereof, or the District of Columbia, a complete and
executed U.S. Internal Revenue Service Form W-9 (or any successor forms
thereto); or

(iv) in the case of a Non-Exempt Lender that (x) is not organized under the laws
of the United States, any State thereof, or the District of Columbia and (y) is
treated as a corporation for U.S. federal income tax purposes, a complete and
executed U.S. Internal Revenue Service Form W-8BEN (or any successor forms
thereto) and a Section 3.7 Certificate; or

(v) in the case of a Non-Exempt Lender that (A) is treated as a partnership or
other non-corporate entity, and (B) is not organized under the laws of the
United States, any State thereof, or the District of Columbia, (x)(i) a complete
and executed U.S. Internal Revenue Service Form W-8IMY (or any successor forms
thereto) (including all required documents and attachments) and (ii) a
Section 3.7 Certificate, and (y) without duplication, with respect to each of
its beneficial owners and the beneficial owners of such beneficial owners
looking through chains of owners to individuals or entities that are treated as
corporations for U.S. federal income tax purposes (all such owners, “beneficial
owners”), the documents that would be provided by each such beneficial owner
pursuant to this Section 3.7(e) if each such beneficial owner were a DIP Lender
whether or not such beneficial owner is a Non-Exempt Lender; provided, however,
that no such documents will be required with respect to a beneficial owner to
the extent that the actual DIP Lender is determined to be in compliance with the
requirements for certification on behalf of its beneficial owner as may be
provided in applicable U.S. Treasury regulations, or the requirements of this
clause (v) are otherwise determined to be unnecessary by the Borrower in its
sole discretion; provided, however, that DIP Lender shall be provided an
opportunity to establish such compliance as reasonable; or

 

-33-



--------------------------------------------------------------------------------

(vi) in the case of a Non-Exempt Lender that is disregarded for U.S. federal
income tax purposes, the document that would be provided by its beneficial owner
if such beneficial owner were such DIP Lender; or

(vii) in the case of a Non-Exempt Lender that (A) is not a United States person
and (B) is acting in the capacity as an “intermediary” (as defined in U.S.
Treasury Regulations), (x)(i) a U.S. Internal Revenue Service Form W-8IMY (or
any successor form thereto) (including all required documents and attachments)
and (ii) a Section 3.7 Certificate, and (y) if the intermediary is a
“non-qualified intermediary” (as defined in U.S. Treasury Regulations), from
each person upon whose behalf the “non-qualified intermediary” is acting the
documents that would be provided by each such person pursuant to this
Section 3.7(e) if each such person were a DIP Lender (whether or not such
beneficial owner is a Non-Exempt Lender); or

(viii) in the case of a Non-Exempt Lender that is a foreign government,
international organization, foreign central bank of issue, foreign tax-exempt
organization, foreign private foundation, or government of a U.S. possession
(each within the meaning of the instructions to the U.S. Internal Revenue
Service Form W-8EXP), a U.S. Internal Revenue Service Form W-8EXP.

If a Participant wishes to exercise direct rights against the Borrower, the
Participant shall deliver or cause to be delivered to the relevant Borrower at
such time, any form that it is required to provide to the DIP Lender pursuant to
this Section 3.7(e).

If the DIP Lender provides a form pursuant to clause (i)(x) of this
Section 3.7(e) and the form provided by a DIP Lender at the time such DIP Lender
first becomes a party to this Agreement or, with respect to a grant of a
participation, the effective date thereof, indicate a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
treated as Taxes other than “Non-Excluded Taxes” (“Excluded Taxes”) and shall
not qualify as Non-Excluded Taxes unless and until such DIP Lender provides the
appropriate form certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate shall be considered Excluded Taxes solely for the
periods governed by such form. If, however, on the date a Person becomes an
assignee, successor or Participant to this Agreement, the DIP Lender transferor
was entitled to indemnification or additional amounts under this Section, then
the assignee, successor or Participant shall be entitled to indemnification or
additional amounts to the extent (and only to the extent), that the DIP Lender
transferor was entitled to such indemnification or additional amounts for
Non-Excluded Taxes, and the assignee, successor or Participant shall be entitled
to additional indemnification or additional amounts for any other or additional
Non-Excluded Taxes.

(f) For any period with respect to which a DIP Lender has failed to provide the
Borrower, or the DIP Lender in the case of a Participant, with the appropriate
form, certificate or other document described in Section 3.7(e), if required,
(other than (i) if such failure is due to a change in any Requirement of Law, or
in the interpretation or application thereof, occurring after the date on which
a form, certificate or other document originally was required to be provided by
such DIP Lender and (ii) if it is legally inadvisable or otherwise commercially
disadvantageous for such DIP Lender to deliver such form, certificate or other
document), such DIP Lender shall not be entitled to indemnification or
additional amounts under Section 3.7(a) or (c) with respect to Non-Excluded
Taxes imposed by the United States by reason of such failure; provided, however,
that should a DIP Lender become subject to Non-Excluded Taxes because of its
failure to deliver a form, certificate or other document required hereunder, the
Obligors shall take such steps as such DIP Lender shall reasonably request, to
assist such DIP Lender in recovering such Non-Excluded Taxes. It shall not be
considered legally inadvisable or

 

-34-



--------------------------------------------------------------------------------

otherwise commercially disadvantageous for a DIP Lender or the Administrative
Agent to provide any information on a form, certificate or other document to the
extent that such information is required to be included on any U.S. Internal
Revenue Service Form W-8 or W-9 (or a W-8IMY “withholding statement” as
described in the instructions to U.S. Internal Revenue Service Form W-8IMY)
referenced in Section 3.7(e) as of the date hereof.

(g) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Section 3.6 and this Section 3.7 shall survive the termination of this
Agreement. Nothing contained in Section 3.6 or this Section 3.7 shall require
the Administrative Agent or a DIP Lender to make available any of its tax
returns or any other information that it deems to be confidential or
proprietary.

3.8 Grant of Liens.

(a) Pursuant to and as provided in the Orders, as security for the full and
timely payment and performance of all Obligations when due (whether at stated
maturity, by acceleration or otherwise), each Obligor hereby grants, assigns,
conveys, mortgages, pledges, hypothecates and transfers to the Administrative
Agent, for its benefit and for the benefit of the DIP Lenders a Lien in the DIP
Collateral, subject only to the Carve-Out and the priorities set forth in
Section 3.9.

(b) Pursuant to and as provided in the Final Order, (i) each Non-Obligor
Subsidiary Transfer entered into or effected by an Obligor shall automatically
create a Non-Obligor Subsidiary Reimbursement Obligation that is absolutely owed
to such Obligor by each Non-Obligor Subsidiary to or for whose benefit such
Non-Obligor Subsidiary Transfer was entered into or effected, and (ii) as
security for the full and timely payment and performance of such Non-Obligor
Subsidiary Reimbursement Obligations as and when due, each Non-Obligor
Subsidiary to or for whose benefit such Non-Obligor Subsidiary Transfer was
entered into or effected shall grant, assign, convey, mortgage, pledge,
hypothecate and transfer to the applicable Obligor a Lien on the Non-Obligor
Subsidiary Transfer Collateral, which Lien shall be collaterally assigned to the
Administrative Agent for the benefit of the Secured Parties, subject to the
Carve-Out.

3.9 Priority and Liens.

(a) All Obligations shall at all times, subject to the Carve-Out:

(i) pursuant to section 364(c)(1) of the Bankruptcy Code, be entitled to a
Superpriority Claim, jointly and severally against each Obligor, with priority
over any and all other claims against the Obligors, now existing or hereafter
arising, of any kind whatsoever, including any and all administrative expenses
or other claims of the kind specified in or arising under sections 105, 326,
328, 330, 331, 503(b), 506(c), 507, 546(c), 726, 1113 or 1114 of the Bankruptcy
Code, whether or not such expenses or claims may become secured by a judgment
lien or other non-consensual lien, levy or attachment, and shall at all times be
senior to the rights of each Obligor, each Obligor’s estate and any successor
trustee, estate representative or any creditor, in the Cases or any subsequent
cases or proceedings under the Bankruptcy Code;

(ii) pursuant to section 364(c)(2) of the Bankruptcy Code, be secured by a
perfected first priority lien on all DIP Collateral (including, without
limitation, all inventory, accounts receivable, general intangibles, contracts,
chattel paper, owned real estate, real property leaseholds, securities,
fixtures, machinery, equipment, deposit accounts, patents, copyrights,
trademarks, trade names, rights under license agreements

 

-35-



--------------------------------------------------------------------------------

and other intellectual property and capital stock of subsidiaries of the
Obligors, all other tangible and intangible property of the Obligors’ respective
estates), and all products and proceeds thereof, that is not subject to any
valid Lien in existence on the Petition Date, that was perfected and
non-avoidable on the Petition Date or is subsequently perfected pursuant to
section 546(b) of the Bankruptcy Code;

(iii) pursuant to section 364(c)(3) of the Bankruptcy Code, be secured by a
perfected second priority lien (the “Second Priority DIP Lien”) in and on
(x) all DIP Collateral that is subject to the Prepetition Collateral Agent
Liens, the Collateral Agent Adequate Protection Liens, and any other valid Lien
in existence on the Petition Date, that was perfected and non-avoidable on the
Petition Date or is subsequently perfected pursuant to section 546(b) of the
Bankruptcy Code, but senior to any and all other liens presently existing or
hereinafter granted on such DIP Collateral, and (y) the Non-Priority Lien
Capital Stock (subject only to (A) a Lien granted pursuant to sections
364(c)(2), 364(c)(3) or 364(d)(1) of the Bankruptcy Code in favor of lenders (or
their agent) providing any ASA DIP Facility or US BioEnergy DIP Facility and any
adequate protection Liens with respect to Prepetition Liens that are primed or
cash collateral that is utilized and any Liens permitted under the financing
documents relating thereto that are permitted to be senior to any ASA DIP
Facility or US BioEnergy DIP Facility and (B) any other valid Lien in existence
on the Petition Date that (1) was perfected and non-avoidable on the Petition
Date or (2) is subsequently perfected pursuant to section 546(b) of the
Bankruptcy Code)) and (C) any Permitted Prior Liens; provided that enforcement
of such Second Priority DIP Lien shall be restricted as set forth in
Section 3.9(b); and

(iv) pursuant to section 364(d)(1) of the Bankruptcy Code, be secured by a
perfected first priority, senior priming Lien on all of the DIP Collateral that
is not subject to the Prepetition Collateral Agent Liens, the Collateral Agent
Adequate Protection Liens (the “Priming DIP Lien” and, together with the Second
Priority DIP Lien and the Lien set forth in subparagraph (ii) above, the “DIP
Liens”), which Priming DIP Lien shall also prime any Liens granted after the
commencement of the Cases to provide adequate protection in respect of any of
the 2012 Senior Secured Notes Liens and Collateral Agent Adequate Protection
Liens, but shall not prime (A) the Prepetition Collateral Agent Liens or
Collateral Agent Adequate Protection Liens, if any, in the UBS Cash Collateral,
(B) any other valid Liens on DIP Collateral in existence on the Petition Date
that were perfected and non-avoidable on the Petition Date or are subsequently
perfected pursuant to section 546(b) of the Bankruptcy Code or (C) any Permitted
Prior Liens.

(b) The Final Order shall provide that enforcement actions may be taken by the
Administrative Agent in respect of the Second Priority DIP Lien following an
Event of Default hereunder only if the Prepetition Collateral Agent is pursuing
enforcement action in respect of the Prepetition Collateral Agent Liens and the
Collateral Agent Adequate Protection Liens, and then may be taken only to the
same extent as the enforcement action being pursued by the Prepetition
Collateral Agent. To the extent that pursuant to an enforcement action the
Administrative Agent receives proceeds in respect of any DIP Collateral that is
subject to a Second Priority DIP Lien while any obligations and all other valid
Liens in existence on the Petition Date that are subsequently perfected pursuant
to section 546(b) of the Bankruptcy Code remain outstanding under the
Prepetition Credit Agreement, the Administrative Agent shall turn over such
proceeds to the Prepetition Collateral Agent for application to the obligations
outstanding under the Prepetition Credit Agreement in accordance with the terms
thereof.

 

-36-



--------------------------------------------------------------------------------

(c) The Final Order shall provide that all Non-Obligor Subsidiary Reimbursement
Obligations shall at all times, subject to the Carve-Out:

(i) pursuant to section 364(c)(1) of the Bankruptcy Code, be entitled to a
Superpriority Non-Obligor Subsidiary Transfer Claim with priority over any and
all other claims (other than (x) other Superpriority Non-Obligor Subsidiary
Transfer Claims, (y) claims (if any) granted pursuant to section 364(d)(1) of
the Bankruptcy Code in favor of lenders (or their agent) providing an ASA DIP
Facility or US BioEnergy DIP Facility and (z) superpriority claims granted in
connection with adequate protection Liens with respect to Prepetition Liens that
are primed or cash collateral that is utilized and any Liens permitted under the
financing documents relating thereto that are permitted to be senior to any ASA
DIP Facility or US BioEnergy DIP Facility) against the Non-Obligor Subsidiary,
now existing or hereafter arising, of any kind whatsoever, including any and all
administrative expenses or other claims of the kind specified in or arising
under sections 105, 326, 328, 330, 331, 503(b), 506(c), 507, 546(c), 726, 1113
or 1114 of the Bankruptcy Code, whether or not such expenses or claims may
become secured by a judgment Lien or other non-consensual Lien, levy or
attachment, and shall at all times be senior to the rights of the Non-Obligor
Subsidiary, the Non-Obligor Subsidiary’s estate and any successor trustee,
estate representative or any creditor, in the Cases or any subsequent cases or
proceedings under the Bankruptcy Code;

(ii) pursuant to section 364(c)(2) of the Bankruptcy Code, be secured by a
perfected first priority Lien on all Prepetition and Postpetition Non-Obligor
Subsidiary Transfer Collateral that is not subject to any valid Lien in
existence on the Petition Date, that (A) was perfected and non-avoidable on the
Petition Date or (B) is subsequently perfected pursuant to section 546(b) of the
Bankruptcy Code, which Lien shall be junior in priority only to Liens (if any)
granted pursuant to sections 364(c)(2), 364(c)(3) or 364(d)(1) of the Bankruptcy
Code in favor of one or more lenders (or their agent) providing an ASA DIP
Facility or US BioEnergy DIP Facility and any adequate protection Liens with
respect to Prepetition Liens that are primed or cash collateral that is utilized
and any Liens permitted under the financing documents relating thereto that are
permitted to be senior to any ASA DIP Facility or US BioEnergy DIP Facility;

(iii) pursuant to section 364(c)(3) of the Bankruptcy Code, be secured by a
perfected junior Lien (together with the Liens granted pursuant to the preceding
subsection 3.9(c)(ii), the “Non-Obligor Subsidiary Transfer Liens”) on all
Prepetition and Postpetition Non-Obligor Subsidiary Transfer Collateral that is
subject to any valid Lien in existence on the Petition Date, that (A) was
perfected and non-avoidable on the Petition Date or (B) is subsequently
perfected pursuant to section 546(b) of the Bankruptcy Code, which Lien shall be
subject to Liens (if any) granted pursuant to sections 364(c)(2), 364(c)(3) or
364(d)(1) of the Bankruptcy Code in favor of lenders providing an ASA DIP
Facility or US BioEnergy DIP Facility and any adequate protection Liens with
respect to Prepetition Liens that are primed or cash collateral that is utilized
and any Liens permitted under the financing documents relating thereto that are
permitted to be senior to any ASA DIP Facility or US BioEnergy DIP Facility; and

(iv) be subject to the absolute right of any Obligor that makes a Non-Obligor
Subsidiary Transfer to set off the amount of any Indebtedness, Trade
Indebtedness or other obligation owed to any Non-Obligor Subsidiary against the
amount of all Non-Obligor Subsidiary Reimbursement Obligations owed to such
Obligor by such Non-Obligor Subsidiary.

 

-37-



--------------------------------------------------------------------------------

3.10 Carve-Out.

(a) Each of the Liens set forth in this Agreement shall be subordinate to a
carve out (“Carve-Out”) in an amount equal to the sum of (i) the unpaid fees
required to be paid to the Clerk of the Bankruptcy Court and the Office of the
United States Trustee pursuant to 28 U.S.C. § 1930(a) in the Obligors’ Cases,
plus (ii) the proportionate amount, on a Nameplate Capacity basis, of the
Pre-Trigger Fees Claims allocable to the Obligors; provided, however, that the
proportionate amount of the Pre-Trigger Fees Claims included in the Carve-Out
shall in no case exceed 34% of the Pre-Trigger Fees Claims, plus (iii) the
Professional Fees, in an aggregate amount not to exceed $1,000,000, incurred by
(A) the Debtors and (B) any Committee(s) subsequent to delivery of a Carve-Out
Trigger Notice.

(b) Notwithstanding the foregoing, the Carve-Out shall not include, apply to or
be available for any fees or expenses incurred by any Person, including any
Debtor or any Committee, or its professionals, including the Professionals, in
connection with the initiation or prosecution of any claims, causes of action,
adversary proceedings or other litigation against any of the DIP Lenders, the
Administrative Agent, 2012 Senior Secured Notes Secured Parties or their
respective advisers and counsel, including, without limitation, challenging the
amount, validity, perfection, priority or enforceability of or asserting any
defense, counterclaim or offset to, the Obligations and the Liens granted
hereunder in favor of the Administrative Agent, for the benefit of the Secured
Parties. In addition, any Committee(s) appointed in the Cases may not use more
than $100,000 in aggregate amount of DIP Collateral or UBS Cash Collateral to
investigate the extent, validity, priority, perfection or enforceability of the
2012 Senior Secured Notes Liens or the 2012 Senior Secured Notes Obligations.

3.11 Defaulting DIP Lender.

(a) Defaulting DIP Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any DIP Lender, other than at the direction
or request of any regulatory agency or authority, defaults (a “Defaulting DIP
Lender”) in its obligation to fund (a “Funding Default”) any DIP Loan (in each
case, a “Defaulted DIP Loan”), then (i) during any Default Period with respect
to such Defaulting DIP Lender, such Defaulting DIP Lender shall be deemed not to
be a “DIP Lender” hereunder for purposes of voting on any matters (including the
granting of any consents or waivers, including pursuant to clause (iii) of the
definition of Default Period) with respect to any of the DIP Loan Documents;
(ii) to the extent permitted by applicable law, during any Default Period and
until such time as the Default Excess with respect to such Defaulting DIP Lender
shall have been reduced to zero, (A) any voluntary prepayment of the DIP Loans
shall be applied to the outstanding DIP Loans of other DIP Lenders as if such
Defaulting DIP Lender had no DIP Loans outstanding, and (B) any mandatory
prepayment of the DIP Loans shall be applied to the DIP Loans of other DIP
Lenders as if such Defaulting DIP Lender had no DIP Loans outstanding; and
(iii) such Defaulting DIP Lender shall not be entitled to receive any Exit Fee
with respect to such Defaulting DIP Lender’s DIP Loans in respect of any Default
Period with respect to such Defaulting DIP Lender. No DIP Loan Commitment of any
DIP Lender shall be increased or otherwise affected, and, except as otherwise
expressly provided in this Section 3.11, performance by the Obligors their
obligations hereunder and the other DIP Loan Documents shall not be excused or
otherwise modified as a result of any Funding Default or the operation of this
Section 3.11. The rights and remedies against a Defaulting DIP Lender under this
Section 3.11 are in addition to other rights and remedies which the Borrower may
have against such Defaulting DIP Lender with respect to any Funding Default and
which the Administrative Agent or any DIP Lender may have against such
Defaulting DIP Lender with respect to any Funding Default.

(b) In the event that any DIP Lender shall be a Defaulting DIP Lender on the
Roll-Up Date, such DIP Lender shall not be permitted to make Roll-Up DIP Loans
and the 2012 Senior Secured Notes beneficially held by such Defaulting DIP
Lender shall not be acquired by the Borrower with the proceeds of Roll-Up DIP
Loans.

 

-38-



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the DIP Lenders to enter into this
Agreement and the DIP Lenders to make the DIP Loans, each Obligor hereby
represents and warrants to the Administrative Agent and each DIP Lender that the
following statements are true and correct:

4.1 Financial Condition.

(a) The consolidated balance sheet of Borrower and its consolidated Subsidiaries
as at December 31, 2007 and the related consolidated statements of income and of
cash flows for the fiscal year ended on such date, reported on by McGladrey &
Pullen, LLP, copies of which have heretofore been furnished to each DIP Lender,
are complete and correct and present fairly and in all material respects the
consolidated financial condition of Borrower and its consolidated Subsidiaries
as at such date, and the consolidated results of their operations and their
consolidated cash flows for the fiscal year then ended. The unaudited
consolidated balance sheet of Borrower and its consolidated Subsidiaries as at
September 30, 2008 and the related unaudited consolidated statements of income
and of cash flows for the nine-month period ended on such date, certified by a
Responsible Officer, copies of which have heretofore been furnished to each DIP
Lender, are complete and correct and present fairly and in all material respects
the consolidated financial condition of Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of their operations
and their consolidated cash flows for the nine-month period then ended (subject
to normal year-end audit adjustments). All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as approved by
such accountants or Responsible Officer, as the case may be, and as disclosed
therein). Neither Borrower nor any of its consolidated Subsidiaries had, at the
date of the most recent balance sheet referred to above, any material Guarantee
Obligation, contingent liability or liability for taxes, or any long-term lease
or unusual forward or long-term commitment, including, without limitation, any
interest rate or foreign currency swap or exchange transaction or other
financial derivative, which is not reflected in the foregoing statements, in the
notes to the annual financial statements or on the Schedules to this Agreement
or as otherwise permitted hereunder. Except as set forth in Schedule 4.1(a),
during the period from September 30, 2008 to and including the date hereof there
has been no Disposition by Borrower or any of its consolidated Subsidiaries of
any material part of its business or Property and no purchase or other
acquisition of any business or Property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
Borrower and its consolidated Subsidiaries at September 30, 2008.

(b) The pro forma consolidated balance sheet of Borrower and its consolidated
Subsidiaries as at October 31, 2008, certified by a Responsible Officer of
Borrower (the “Pro Forma Balance Sheet”), a copy of which has been provided to
the Administrative Agent and each DIP Lender, is the unaudited consolidated
balance sheet of Borrower and its consolidated Subsidiaries (subject to
quarterly and year-end adjustments) adjusted to give effect (as if such events
had occurred on such date) to (i) the making of the DIP Loans, (ii) the Roll-Up,
(iii) the application of the proceeds of the foregoing in accordance with the
terms of the Loan Documents and (iv) the payment of all fees and expenses
related to the foregoing transactions, as estimated in good faith as of the date
of the Pro Forma Balance Sheet. The Pro Forma Balance Sheet, together with the
notes thereto, presents fairly and in all material respects, on a pro forma
basis, the consolidated financial position of Borrower and its Subsidiaries as
at October 31, 2008, assuming that the events specified in the preceding
sentence had actually occurred on such date.

 

-39-



--------------------------------------------------------------------------------

(c) The operating forecast and cash flow projections of Borrower and its
consolidated Subsidiaries, copies of which have heretofore been furnished to the
DIP Lenders (the “Projections”), have been prepared in good faith based upon
assumptions believed to be reasonable at the time prepared under the direction
of a Responsible Officer of Borrower. Borrower has no reason to believe that as
of the date of delivery thereof such operating forecast and cash flow
projections are materially incorrect or misleading in any material respect, or
omit to state any material fact which would render them misleading in any
material respect.

4.2 No Change. Since the Petition Date (other than the commencement of the Cases
and events that typically result from the commencement of cases under chapter 11
of the Bankruptcy Code), there has been no Material Adverse Change.

4.3 Existence; Compliance with Law. Each of the Obligors (a) is duly organized
and validly existing under the laws of the jurisdiction of its organization,
(b) subject to the entry and terms of the Orders, has the corporate or limited
liability company power and authority, and the legal right, to own and operate
its Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or limited liability company under the laws of each jurisdiction
where its ownership, lease or operation of Property or the conduct of its
business requires such qualification except to the extent the absence of such
qualification could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Subject to the entry and
terms of the Orders, each Obligor has the corporate or limited liability
company, as applicable, power and authority, and the legal right, to make,
deliver and perform the DIP Loan Documents to which it is a party and to borrow
hereunder and has taken all necessary corporate or limited liability company
action to authorize the borrowings on the terms and conditions of this Agreement
and to authorize the execution, delivery and performance of the DIP Loan
Documents to which it is a party. Subject to the entry and terms of the Orders,
no consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of the DIP Loan Documents to which such
Obligor is a party. This Agreement has been, and each other DIP Loan Document to
which it is a party will be, duly executed and delivered on behalf of each
Obligor. Subject to the entry and terms of the Orders, this Agreement
constitutes, and each other DIP Loan Document to which it is a party when
executed and delivered will constitute, a legal, valid and binding obligation of
each Obligor enforceable against such Obligor in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

4.5 No Legal Bar. Subject to the entry and terms of the Orders, the execution,
delivery and performance of the DIP Loan Documents to which each Obligor is a
party, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or Contractual Obligation of the Borrower or of
any of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of its or their respective Properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation (other than
Liens created by the Security Documents in favor of the Administrative Agent).

4.6 No Material Litigation. Other than the Cases and other than with respect to
Intellectual Property which is governed exclusively by Section 4.9, no
litigation, investigation or

 

-40-



--------------------------------------------------------------------------------

proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of any Obligor, threatened by or against any Obligor or any of
its Subsidiaries or against any of its Properties or revenues (a) with respect
to any of the DIP Loan Documents or any of the transactions contemplated hereby
or thereby, or (b) other than prepetition litigation, if any, that is stayed by
section 362 of the Bankruptcy Code, which would reasonably be expected to have a
Material Adverse Effect.

4.7 No Default. No Obligor is in default under or with respect to any of its
Postpetition Contractual Obligations except as would not reasonably be expected
to have a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing.

4.8 Ownership of Property. Each Obligor has good record and marketable title in
fee simple to, or a valid leasehold interest in, all its real Property, and good
title to, or a valid leasehold interest in, all its other Property except as
would not reasonably be expected to have a Material Adverse Effect.

4.9 Intellectual Property. Each Obligor owns, or is licensed to use, all
Intellectual Properties necessary for the conduct of its business as currently
conducted except as would not reasonably be expected to have a Material Adverse
Effect. No material claim has been asserted and is pending by any Person against
any Obligor or any of its Subsidiaries challenging or questioning the validity
of any Intellectual Property owned by such Obligor, nor does any Obligor know of
any valid basis for any such claim. The use of such Intellectual Property by
such Obligor does not infringe on the rights of any Person, except for such
infringements as would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

4.10 Taxes. Each Obligor has timely filed or caused to be filed all material Tax
returns required to be filed by it and has timely paid all material Taxes
currently required to be paid by it or any assessments made against it or any of
its Property and all other material Taxes, fees or other charges imposed on it
or any of its Property by any Governmental Authority (other than any Taxes that
are currently being contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves in conformity
with GAAP have been provided on the books of the Obligors). No Tax Lien (other
than Tax Liens for Taxes not yet due and payable and with respect to which
adequate reserves in conformity with GAAP have been provided on the books of the
Obligors) has been filed and, no claim is being asserted against any Obligor or
any of its Property with respect to any Tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any DIP Loans will be used
for “purchasing” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time hereafter in effect, or for
any purpose which violates, or which would be inconsistent with, the provisions
of the regulations of such Board of Governors. If requested by any DIP Lender or
the Administrative Agent, the Borrower will furnish to the Administrative Agent
and each DIP Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in said Regulation U.

4.12 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan,
and each Plan (other than a Multiemployer Plan or a multiemployer welfare plan
maintained pursuant to a collective bargaining agreement) has complied in all
material respects with the applicable provisions of ERISA and the Code. No
termination of a Single Employer Plan has occurred (other than a termination
described in Section 4041(b) of ERISA with respect to which the Borrower has

 

-41-



--------------------------------------------------------------------------------

incurred no liability (i) to the PBGC or (ii) in excess of $1,000,000), and no
Lien in favor of the PBGC or a Plan has arisen, during such five-year period.
Except to the extent that any such excess could not have a Material Adverse
Effect, the present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by more than $1,000,000. Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan, and, to the knowledge of the Borrower, the Borrower would
not become subject to any material liability under ERISA if the Borrower or any
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. To the knowledge of the Borrower, no such
Multiemployer Plan is in Reorganization or Insolvent. Except to the extent that
any such excess could not have a Material Adverse Effect, the present value
(determined using actuarial and other assumptions which are reasonable in
respect of the benefits provided and the employees participating) of the
liability of the Borrower and each Commonly Controlled Entity for post
retirement benefits to be provided to their current and former employees under
Plans which are welfare benefit plans (as defined in Section 3(1) of ERISA)
other than such liability disclosed in the financial statements of the Borrower
does not, in the aggregate, exceed the assets under all such Plans allocable to
such benefits by an annual amount in excess of $1,000,000.

4.13 Investment Company Act; Other Regulations. The Borrower is not an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended. The
Borrower is not subject to regulation under any Federal or State statute or
regulation (other than Regulation X of the Board of Governors of the Federal
Reserve System) which limits its ability to incur Indebtedness.

4.14 Subsidiaries. Schedule 4.14 sets forth the name of each direct or indirect
Subsidiary of the Borrower on the date hereof, its form of organization, its
jurisdiction of organization, the total number of issued and outstanding shares
or other interests of Capital Stock thereof, the classes and number of issued
and outstanding shares or other interests of Capital Stock of each such class,
the name of each holder of Capital Stock thereof and the number of shares or
other interests of such Capital Stock held by each such holder and the
percentage of all outstanding shares or other interests of such class of Capital
Stock held by such holders.

4.15 Accuracy and Completeness of Information.

(a) All factual information, reports, schedules and other papers and data with
respect to the Obligors (other than Projections) furnished, and all factual
statements and representations made, to the Administrative Agent or the DIP
Lenders by an Obligor, or on behalf of an Obligor, were, at the time the same
were so furnished or made, when taken together with all such other factual
information, reports and other papers and data previously so furnished and all
such other factual statements and representations previously so made, complete
and correct in all material respects, to the extent necessary to give the
Administrative Agent and the DIP Lenders true and accurate knowledge of the
subject matter thereof in all material respects, and did not, as of the date so
furnished or made, contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements contained
therein not misleading as of the date such information is dated or certified in
light of the circumstances in which the same were made.

(b) All Projections with respect to the Obligors furnished by or on behalf of an
Obligor to the Administrative Agent or the DIP Lenders were prepared and
presented in good faith based upon assumptions believed to be reasonable at the
time prepared by or on behalf of such Obligor. No fact is known to an Obligor on
the date hereof which materially and adversely affects or in the future is

 

-42-



--------------------------------------------------------------------------------

reasonably likely (so far as such Obligor can reasonably foresee) to have a
Material Adverse Effect which has not been set forth in the financial statements
referred to in Section 4.1 (or a schedule or footnote thereto) or in such
information, reports, papers and data or otherwise disclosed in writing to the
Administrative Agent or the DIP Lenders prior to the Definitive Documentation
Date.

(c) All factual information, reports and other papers and data furnished, and
all factual statements and representations made, to the Administrative Agent or
the DIP Lenders by an Obligor, or on behalf of an Obligor, including the reports
and statements made with respect to the “Welcome” plant, set forth on
Schedule 4.15(c) to this Agreement, were, at the time the same were so furnished
or made, when taken together with all such other factual information, reports
and other papers and data previously so furnished and all such other factual
statements and representations previously so made, complete and correct in all
material respects, to the extent necessary to give the Administrative Agent and
the DIP Lenders true and accurate knowledge of the subject matter thereof in all
material respects, and did not, as of the date so furnished or made, contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements contained therein not misleading as of the date
such information is dated or certified in light of the circumstances in which
the same were made.

4.16 Labor Relations. No Obligor is engaged in any unfair labor practice which
could reasonably be expected to have a Material Adverse Effect. There is (a) no
unfair labor practice complaint pending or, to the best knowledge of each
Obligor and each of the Subsidiaries, threatened against an Obligor before the
National Labor Relations Board which could reasonably be expected to have a
Material Adverse Effect, and no grievance or arbitration proceeding arising out
of or under a collective bargaining agreement is so pending or threatened;
(b) no strike, labor dispute, slowdown or stoppage pending or, to the best
knowledge of each Obligor, threatened against an Obligor as of the date hereof;
and (c) no union representation question existing with respect to the employees
of an Obligor and no union organizing activities are taking place with respect
to any thereof as of the date hereof.

4.17 Insurance. Each Obligor has, with respect to its Properties and business,
insurance covering the risks, in the amounts, with the deductible or other
retention amounts, and with the carriers, listed on Schedule 4.17, which
insurance meets the requirements of Section 6.5 hereof and the terms of the
Security Documents and the Mortgages as of the date hereof.

4.18 Environmental Matters. Except as set forth on Schedule 4.18: and as would
not reasonably be expected to have a Material Adverse Effect:

(a) The facilities and Properties owned, leased or operated by the Borrower or
any of its Subsidiaries (the “Relevant Properties”) do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations which (i) constitute or constituted a violation of, or (ii) could
reasonably be expected to give rise to liability under, any applicable
Environmental Law.

(b) The Relevant Properties and all operations at the Relevant Properties are in
compliance, and have in the last five years been in compliance, in all material
respects with all applicable Environmental Laws, and there is no contamination
at, under or about the Relevant Properties or violation of any Environmental Law
with respect to the Relevant Properties or the business operated by the Borrower
or any of its Subsidiaries (the “Business”) which could materially interfere
with the continued operation of the Relevant Properties or materially impair the
fair saleable value thereof.

 

-43-



--------------------------------------------------------------------------------

(c) Neither the Borrower nor any of its Subsidiaries has received any notice of
a violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Relevant Properties or the Business, nor does the Borrower
have knowledge or reason to believe that any such notice is being threatened.

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of the Relevant Properties in violation of,
or in a manner that could reasonably be expected to give rise to liability
under, any applicable Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any Subsidiary is or will be named as a party with respect
to the Properties or the Business, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business.

(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of the Borrower or any Subsidiary in connection with the Properties or otherwise
in connection with the Business, in violation of or in amounts or in a manner
that could reasonably give rise to liability under Environmental Laws.

4.19 Regulation H. No Mortgage encumbers improved real property which is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968.

4.20 AML Laws.

(a) None of the Borrower or any of its respective Subsidiaries, and to the
knowledge of the Borrower or any its Subsidiaries, none of their respective
Affiliates are in violation of any Requirement of Law relating to terrorism or
money laundering (collectively, “AML Laws”), including, but not limited to,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”) and the USA PATRIOT Act.

(b) None of the Borrower or any of its Subsidiaries and to the knowledge of the
Borrower or any of its Subsidiaries, no Affiliate or broker or other agent of
either the Borrower or any of its Subsidiaries acting or benefiting in any
capacity in connection with the DIP Loans is any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of the Executive Order or any other applicable OFAC (as defined
below) regulations;

(ii) a Person owned or controlled by, or acting on behalf of, any Person that is
listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order or any other applicable regulations published by the U.S.
Treasury Department Office of Foreign Assets Control (“OFAC”);

 

-44-



--------------------------------------------------------------------------------

(iii) a Person with which any DIP Lender is prohibited from dealing or otherwise
engaging in any transaction by any applicable AML Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order or other applicable OFAC
regulations; or

(v) a Person that is named as a “specially designated national” or “blocked
person” on the most current list published by OFAC at its official website,
currently available at www.treas.gov/offices/enforcement/ofac/ or any
replacement website or other replacement official publication of such list.

(c) None of the Borrower or any of its Subsidiaries and, to the knowledge of the
Borrower or any of its Subsidiaries, no broker or other agent of either the
Borrower or any of its Subsidiaries acting in any capacity in connection with
the DIP Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any Property or interests in Property blocked pursuant
to the Executive Order or other applicable OFAC regulations, or (iii) engages in
or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any applicable AML Law.

4.21 Reorganization Matters.

(a) The Cases were commenced, and the motion seeking approval of the DIP Loan
Documents and entry of the proposed Orders was filed with the Bankruptcy Court,
in each case in accordance with the Bankruptcy Code and the Bankruptcy Rules,
and proper notice thereof and proper notice of the hearing for the approval of
the Interim Order has been given. The Obligors shall give, on a timely basis as
specified in the Interim Order or the Final Order, as applicable, all notices
required to be given to all parties specified in the Interim Order or Final
Order, as applicable.

(b) The Interim Order (with respect to the period prior to entry of the Final
Order) or the Final Order (with respect to the period on and after entry of the
Final Order), as the case may be, is in full force and effect and has not been
reversed, stayed, modified or amended without the prior written consent of the
Required DIP Lenders unless such modification or amendment affects the DIP
Lenders in any adverse respect, in which case the consent of all DIP Lenders
shall be required.

(c) Notwithstanding the provisions of section 362 of the Bankruptcy Code, and
subject to the applicable provisions of the Interim Order or Final Order, as the
case may be, upon the maturity (whether by acceleration or otherwise) of any of
the Obligations, the Administrative Agent and DIP Lenders shall be entitled to
immediate payment of such Obligations and to enforce the remedies provided for
hereunder, under the other DIP Loan Documents or under applicable law, without
further application to or order by the Bankruptcy Court, subject to the terms of
the DIP Loan Documents.

(d) None of the Orders has been reversed, modified, vacated or stayed, except
with the prior written consent of the Required DIP Lenders.

4.22 The Approved 13-Week Budget. The Approved 13-Week Budget and all projected
consolidated balance sheets, income statements and cash flow statements of the
Obligors

 

-45-



--------------------------------------------------------------------------------

delivered to the Administrative Agent pursuant to Section 6.1 were prepared and
will be prepared, as applicable, in good faith on the basis of the assumptions
believed to be reasonable at the time prepared and stated therein, and
represented and will represent, at the time of delivery, the Borrower’s best
estimate of its future financial performance; it being recognized by the
Administrative Agent and the DIP Lenders that such projections as to future
events will not be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results
and that the differences may be material.

4.23 Liens. Following entry of the Orders, the Obligations and Non-Obligor
Subsidiary Reimbursement Obligations shall be secured by valid and perfected
Liens on the DIP Collateral and Non-Obligor Subsidiary Transfer Collateral,
respectively, and such Liens shall have the priority set forth in the Orders.

4.24 Motor Fuels, Liquor or Other Sales or Excise Taxes. As of the Definitive
Documentation Date, no Obligor has any liability to collect, remit or pay motor
fuels, liquor or other sales or excise taxes in respect of ethanol or other
inventory sold by the Obligors to any Governmental Authority other than
(a) motor fuels taxes which must be collected and remitted by the Obligors to
the department of revenue various states in respect of ethanol inventory sold by
the Obligors or destined for such states and (b) feed excise taxes which must be
collected and remitted in respect of feed byproducts sold by the Obligors.

4.25 Hedge Agreements. No Obligor is party to any Hedge Agreements.

SECTION 5. CONDITIONS PRECEDENT TO DIP LOANS

5.1 Conditions to the Intermediate DIP Loans. The obligation of each DIP Lender
with an Intermediate DIP Loan Commitment to make an Intermediate DIP Loan shall
become effective on the first date (the “Definitive Documentation Date”) on
which all of the following conditions precedent shall have been met to the
reasonable satisfaction of the Required DIP Lenders or waived in writing by the
Required DIP Lenders and the Administrative Agent shall not be responsible in
any way for such form, substance and completeness and shall not be responsible
for ascertaining the adequacy or effectiveness of such deliverables or whether
any or all of such deliverables have been delivered:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles, or in “portable document format” by electronic mail
(followed promptly by originals) unless otherwise specified; in the case of each
DIP Loan Document listed below, properly executed by a Responsible Officer of
the signing Obligor, dated on or prior to the Definitive Documentation Date (or,
in the case of certificates of government officials, a recent date before the
Definitive Documentation Date) and in form and substance reasonably satisfactory
to the Required DIP Lenders:

(i) counterparts of this Agreement, the DIP Notes, the Security Agreement and
the Pledge Agreement each duly executed and delivered by each Obligor and dated
as of the Definitive Documentation Date;

(ii) copies of recent UCC search reports as of a recent date listing all
effective financing statements (or equivalent filings) that name any Obligor as
debtor, together with copies of such financing statements.

(iii) evidence satisfactory to the Required DIP Lenders of the compliance by
each Obligor with its obligations under the Security Agreement and each

 

-46-



--------------------------------------------------------------------------------

other Security Document (including, without limitation, their obligations to
deliver to the Administrative Agent (A) UCC financing statements for filing in
all jurisdictions that the DIP Lenders may deem necessary to perfect the
security interests created in the DIP Collateral pursuant to the Security
Agreement, and (B) originals of securities, instruments and chattel paper);
provided, that, the Administrative Agent shall not be responsible for the
filing, form, content or renewal of such UCC financing statements;

(iv) a favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to
the Obligors, addressed to the Administrative Agent and each DIP Lender, dated
as of the Definitive Documentation Date, in form and substance reasonably
satisfactory to the Required DIP Lenders;

(v) a favorable opinion of general counsel to the Obligors, dated as of the
Definitive Documentation Date, in form and substance reasonably satisfactory to
the Required DIP Lenders;

(vi) a certificate of a Responsible Officer of each Obligor either (A) listing
all consents, licenses and approvals required in connection with the execution,
delivery and performance by such Obligor and the validity against such Obligor
of the DIP Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required; and

(vii) certificates of resolutions or other action and incumbency of each Obligor
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other DIP Loan Documents to which such Obligor is a party or
is to be a party.

(b) Waivers/Consents. As may be required in connection with the financing
contemplated hereby, the Administrative Agent shall have received all necessary
third party and governmental waivers and consents, and the Borrower shall, and
shall have caused the other Obligors to, have complied with all applicable laws,
decrees and material agreements;

(c) Litigation, etc. There shall not exist any action, suit, investigation,
litigation or proceeding pending (other than the Cases) or threatened in any
court or before any arbiter or Governmental Authority that, in the opinion of
the Required DIP Lenders, affects the Transaction, or that has or could
reasonably be expected to have a Material Adverse Effect;

(d) Material Adverse Change. There will have been, since the Petition Date, no
Material Adverse Change;

(e) Fees and Expenses. The Administrative Agent shall have received the fees due
and payable in accordance with Section 2.5 on the Initial DIP Loan Funding Date
and the Definitive Documentation Date and the payment of such fees shall not
have been rescinded or challenged, and all costs, fees, expenses (including,
without limitation, reasonable legal fees and expenses of counsel to the Initial
Dip Lenders and counsel to the Administrative Agent and the fees and expenses of
a financial advisor to the Initial DIP Lenders), the fees and expenses of the
Administrative Agent due and payable in accordance with the fee schedule
executed as of the date hereof between the Borrower and the Administrative
Agent, and other compensation payable to the Administrative Agent and the DIP
Lenders shall have been paid to the extent due and payable in accordance with
the terms of the Interim Order and the DIP Loan Documentation; and

 

-47-



--------------------------------------------------------------------------------

(f) Additional Matters. All corporate and other proceedings, and all documents,
instruments (including without limitation, any intercompany notes evidencing
Indebtedness permitted to be incurred under Section 7.2(g) or Section 7.2(h)),
filings and recordings reasonably required by the Required DIP Lenders, and
other legal matters in connection with the transactions contemplated by this
Agreement and the other DIP Loan Documents shall be reasonably satisfactory in
form and substance to the Required DIP Lenders, and the Administrative Agent
shall have received such other documents and legal opinions in respect of any
aspect or consequence of the transactions contemplated hereby or thereby as it
or the Required DIP Lenders shall reasonably request.

5.2 Conditions to Initial Delayed Draw DIP Loans and Roll-Up DIP Loans. The
obligation of each DIP Lender to make the initial Delayed Draw DIP Loan and
Roll-Up DIP Loans shall become effective on the first date (the “Roll-Up Date”)
on which all of the following conditions precedent shall have been met to the
reasonable satisfaction of the Required DIP Lenders or waived in writing by the
Required DIP Lenders and the Administrative Agent shall not be responsible in
any way for such form, substance and completeness and shall not be responsible
for ascertaining the adequacy or effectiveness of such deliverables or whether
any or all of such deliverables have been delivered:

(a) Approved 13-Week Budget. The DIP Lenders shall have received an Approved
13-Week Budget in form and substance satisfactory to the Required DIP Lenders in
their sole discretion;

(b) Final Order. The Final Order shall have been entered by the Bankruptcy Court
and shall be substantially in the form of Exhibit F hereto or such other form as
may be reasonably acceptable to the Required DIP Lenders, and the Administrative
Agent shall have received a certified copy thereof;

(c) Fees and Expenses. All costs, fees, expenses (including, without limitation,
reasonable legal fees and expenses of counsel to the Initial DIP Lenders and
counsel to the Administrative Agent and the fees and expenses of a financial
advisor to the Initial DIP Lenders) and other compensation payable to the
Administrative Agent and the DIP Lenders shall have been paid to the extent due
and payable in accordance with the terms of the Interim Order, the Final Order
and this Agreement, which costs, fees or expenses shall not be duplicative of
any costs, fees and expenses previously paid to the Administrative Agent or any
DIP Lender;

(d) Interest on 2012 Senior Secured Notes. The DIP Lenders that are also
beneficial holders of 2012 Senior Secured Notes shall have received a payment,
in cash in immediately available funds, representing all accrued and unpaid
interest to and including the Roll-Up Date in respect of the aggregate principal
amount of 2012 Senior Secured Notes beneficially held by such DIP Lenders as of
the Roll-Up Date;

(e) Litigation, etc. There shall not exist any action, suit, investigation,
litigation or proceeding pending (other than the Cases) or threatened in any
court or before any arbiter or Governmental Authority that, in the opinion of
the Required DIP Lenders, affects the Transaction, or that has or could
reasonably be expected to have a Material Adverse Effect;

(f) Cash Management. Cash management arrangements satisfactory to the Required
DIP Lenders in form and substance shall be in place;

(g) Insurance. The Administrative Agent shall receive evidence that the
insurance coverage required by Section 6.5 of this Agreement is in full force
and effect;

 

-48-



--------------------------------------------------------------------------------

(h) Prepetition Liens. Schedule 7.3 shall have been updated to reflect all
Prepetition Liens of the Obligors (including all known Tax Liens at such time);

(i) Material Adverse Change. There will have been, since the Petition Date, no
Material Adverse Change; and

(j) Additional Matters. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement and the other DIP Loan Documents shall be
reasonably satisfactory in form and substance to the DIP Lenders, and the DIP
Lenders shall have received such other documents and legal opinions in respect
of any aspect or consequence of the transactions contemplated hereby or thereby
as it shall reasonably request.

5.3 Conditions to each DIP Loan. The agreement of each DIP Lender to make any
DIP Loan requested to be made by it hereunder on any Borrowing Date is subject
to the satisfaction of the following conditions precedent:

(a) Representations and Warranties. All representations and warranties in the
DIP Loan Documents shall be true and correct in all respects as of such
Borrowing Date as though made on and as of such date, except to the extent that
any such representation or warranty expressly relates solely to an earlier date
(in which case such representation or warranty shall be true and correct in all
material respects on and as of such earlier date); and

(b) No Default. No Default that, with the passage of time or the giving of
notice, or both, could result in an Event of Default, or Event of Default under
the DIP Loan Documents shall exist at the time of, or after giving effect to the
making of, the DIP Loans on such Borrowing Date.

Each Borrowing by the Borrower of any DIP Loan hereunder shall constitute a
representation and warranty by the Borrower as of the date of such extension of
credit that the conditions contained in this Section 5.3 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

Each Obligor hereby agrees that, from and after the date of this Agreement until
the Obligations shall have been paid in full in cash and the Commitments shall
have terminated, each Obligor shall:

6.1 Financial Statements; Approved 13-Week Budget. Furnish to the Administrative
Agent for distribution to each DIP Lender:

(a) as soon as available, but in any event within one hundred and twenty
(120) days after the end of each fiscal year of Borrower, a copy of the
consolidated balance sheet of Borrower and its consolidated Subsidiaries as at
the end of such year and the related consolidated statements of income and
retained earnings and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, reported on without a
qualification arising out of the scope of the audit, by McGladrey & Pullen, LLP
or other independent certified public accountants of nationally recognized
standing; and

(b) as soon as available, but in any event not later than forty-five (45) days
after the end of each of the first three quarterly periods of each fiscal year
of Borrower, the unaudited

 

-49-



--------------------------------------------------------------------------------

consolidated balance sheet of Borrower and its consolidated Subsidiaries as at
the end of such quarter and the related unaudited consolidated statements of
income and retained earnings and of cash flows of Borrower and its consolidated
Subsidiaries for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures for
the previous year, certified by a Responsible Officer as being fairly stated in
all material respects (subject to normal year-end audit adjustments); and

(c) as soon as available, but in any event not later than thirty (30) days after
the end of each calendar month, the unaudited consolidated and consolidating
balance sheet of Borrower and its consolidated Subsidiaries as at the end of
such month and the related unaudited consolidated and consolidating statements
of income and retained earnings and of cash flows of Borrower and its
consolidated Subsidiaries for such month and the portion of the fiscal year
through the end of such month, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments);

(d) (i) in the case of the initial Approved 13-Week Budget, a budget
substantially in the form of Exhibit H hereto, approved by the Required DIP
Lenders on or prior to the Intermediate DIP Loan Funding Date, and
(ii) thereafter, no later than seven (7) weeks prior to the end of the period
covered by the then-existing Approved 13-Week Budget, a proposed Approved
13-Week Budget (“Proposed Budget”) for the thirteen-week period commencing four
(4) weeks prior to the expiration of the then existing Approved 13-Week Budget,
which Proposed Budget shall become the Approved 13-Week Budget for the
thirteen-week period commencing four (4) weeks prior to the expiration of the
then-existing Approved 13-Week Budget, if approved by the Required DIP Lenders,
in their sole discretion exercised in good faith, no later than two weeks
following delivery of such Proposed Budget (and if not so approved, the Required
DIP Lenders shall indicate their objections to the Proposed Budget in connection
with their failure to approve the Proposed Budget, and the Borrower shall
deliver a revised Proposed Budget that shall be subject to the approval or
disapproval of the Required DIP Lenders, in their sole discretion exercised in
good faith, within one week following receipt thereof).

(e) no later than the second Business Day of each week, a Budget Variance Report
as of the last day of the prior week;

(f) as soon as available, but in any event no later than February 28, 2009,
final Projections of the Obligors for the eleven-month period from February 1,
2009 through December 31, 2009, consisting of monthly balance sheets, income
statements and statements of cash flows (the “Annual Projections”); and

(g) as soon as available, but in any event not later than thirty (30) days after
the end of each calendar month, commencing with the report for the month of
March 2009, a Projection Variance Report as of the last day of the prior month.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein). The Borrower shall deliver a copy of all information
provided to the DIP Lenders under this Section 6.1 to counsel to any
Committee(s).

 

-50-



--------------------------------------------------------------------------------

6.2 Certificates; Other Information. Furnish to the Administrative Agent for
distribution to each DIP Lender:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (b) (x) a Compliance Certificate containing all information
and calculations necessary for determining compliance by the Borrower and its
Subsidiaries with the provisions of this Agreement referred to therein as of the
last day of the fiscal quarter or fiscal year of the Borrower, as the case may
be, and (y) any UCC financing statements or other filings specified in such
Compliance Certificate as being required to be delivered therewith;

(c) not later than thirty (30) days prior to the end of each fiscal year of the
Borrower, a copy of the Projections by the Borrower of the operating budget and
cash flow budget of the Borrower and its Subsidiaries for the succeeding fiscal
year, such Projections to be accompanied by a certificate of a Responsible
Officer to the effect that such Projections have been prepared in good faith,
based on assumptions believed to be reasonable at the time prepared;

(d) within five (5) Business Days after the last day of each calendar month, a
certificate executed on behalf of the Borrower by a Responsible Officer thereof,
certifying that all payments made by the Obligors during the preceding month
were made in compliance with the terms of this Agreement, including, without
limitation, the provisions of Sections 2.6, 6.14, 6.18 7.6, 7.8, 7.9 and 7.11;

(e) as soon as available but in any event within three (3) Business Days of
receipt by Borrower any ratings letter from S&P or Moody’s with respect to
Borrower;

(f) within five (5) Business Days after the same are sent, copies of all
financial statements and reports which the Borrower sends to its stockholders
generally, and within five (5) Business Days after the same are filed, copies of
all financial statements and reports which the Borrower may make to, or file
with, the Securities and Exchange Commission or any successor or analogous
Governmental Authority;

(g) promptly, such additional financial and other information as any DIP Lender
may from time to time reasonably request;

(h) (i) as soon as available, but no more than five (5) Business Days after the
end of each calendar week a cash balance report for such calendar week, which
report shall show, among other things, (A) the aggregate amount of cash and Cash
Equivalents that any of the Obligors has unrestricted access to on each day of
such calendar week, and the aggregate amount of cash that the Obligors are
restricted from accessing on each day of such calendar week and (B) a flash cash
report as of the day preceding such report, and (ii) as soon as practicable, but
in any event no more than ten (10) Business Days following any such request, a
financial and operations flash report for any periods the Administrative Agent
or the Required DIP Lenders may request;

 

-51-



--------------------------------------------------------------------------------

(i) as soon as available, but in any event within fifteen (15) days after the
end of each month, a report, in form and substance acceptable to the
Administrative Agent, that contains a detail of the invoiced and unpaid
professional fees and expenses and UST/Clerk Fees;

(j) within five (5) days of receipt, copies of any requests by professionals for
payment of fees and/or expenses under any interim compensation or similar
procedures; and

(k) promptly, and in any event within five (5) days after the same is available,
copies of all pleadings, motions, applications, judicial information, financial
information and other documents filed by or on behalf of any Obligor with the
Bankruptcy Court in the Cases, or distributed by or on behalf of any Obligor to
any official committee appointed in the Cases.

The Borrower shall provide a copy of all information delivered to the DIP
Lenders under this Section 6.2 to counsel to any Committee(s).

6.3 Payment of Certain Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
Postpetition obligations of whatever nature, except (a) where such payment,
discharge or satisfaction is prohibited by the Bankruptcy Code, the Bankruptcy
Rules or an order of the Bankruptcy Court, or by this Agreement or the Approved
13-Week Budget, or (b) where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Borrower
or its Subsidiaries, as the case may be.

6.4 Conduct of Business and Maintenance of Existence. Continue to engage in
business of the same general type as now conducted by it and preserve, renew and
keep in full force and effect its corporate existence and take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except as otherwise permitted pursuant to
Section 7.5, and comply with all Contractual Obligations, Requirements of Law
and its Governing Documents, except to the extent that failure to comply
therewith could not, in the aggregate, be reasonably expected to have a Material
Adverse Effect.

6.5 Maintenance of Property; Insurance. Keep all Property useful and necessary
in its business in good repair, working order and condition (normal wear and
tear excepted), and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof consistent with industry
practices; maintain with financially sound and reputable insurance companies
insurance on all its Property in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business, which insurance shall name the
Administrative Agent as lender loss payee, in the case of property or casualty
insurance, and as an additional insured, in the case of liability insurance; and
furnish to each DIP Lender, upon written request, full information as to the
insurance carried.

6.6 Inspection of Property; Books and Records; Discussions. At the sole expense
of the Obligors, (i) keep proper books and records of accounts in which full,
true and correct entries in conformity with GAAP and all Requirements of Law
shall be made of all dealings and transactions in relation to its business and
activities; and (ii) permit representatives of any DIP Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Subsidiaries with officers and employees
of the Borrower and its Subsidiaries and with their independent certified public
accountants; provided that a representative of the Borrower shall be given the
opportunity to be present for any communication with the independent public
accountants.

 

-52-



--------------------------------------------------------------------------------

6.7 Notices. Promptly give written notice to the Administrative Agent and each
DIP Lender of:

(a) the occurrence of any Default or Event of Default under this Agreement;

(b) any (i) default or event of default under any Postpetition Contractual
Obligation of the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding which may exist at any time between the Borrower or
any of its Subsidiaries and any Governmental Authority, which in either case, if
not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting the Borrower or any of its
Subsidiaries in which the amount involved is $1,000,000 or more and not covered
by insurance or in which injunctive or similar relief is sought;

(d) the acquisition by any Obligor of any Property or interest in
Property (including, without limitation, real Property), that is not subject to
a perfected Lien in favor of the Administrative Agent that is required to be
perfected under the terms of the Security Documents;

(e) the occurrence of any transaction or occurrence referred to in
Section 3.4(b), and the receipt of any Net Cash Proceeds as a result thereof;

(f) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Plan, a failure
to make any required contribution to a Plan, the creation of any Lien in favor
of the PBGC or a Plan or any withdrawal from, or the termination, Reorganization
or Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings
or the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the terminating, Reorganization or Insolvency of, any Plan;

(g) any material adverse change in the business, operations, Property, condition
(financial or otherwise) or prospects of the Borrower and its Subsidiaries taken
as a whole or any development or event which could reasonably be expected to
have a Material Adverse Effect; and

(h) the occurrence of any Change in Executive Management.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action, if any, the Borrower proposes to take with respect
thereto.

6.8 Environmental Laws.

(a) Comply with, and take commercially reasonable steps to ensure compliance by
all tenants and subtenants, if any, with all applicable Environmental Laws and
obtain and comply with and maintain, and take commercially reasonable steps to
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except in each case where the failure to do so
would not reasonably be expected to cause a Material Adverse Effect.

 

-53-



--------------------------------------------------------------------------------

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except in each case where the failure
to do so would not reasonably be expected to cause a Material Adverse Effect.

6.9 Compliance with Laws. Each Obligor shall comply with all Requirements of Law
and its Governing Documents, the noncompliance with which, individually or in
the aggregate with other non-compliances, could reasonably be expected to cause
a Material Adverse Effect and except to the extent that the applicable Obligor
is exempt from such compliance, or is prohibited from complying, under the
Bankruptcy Code.

6.10 Professional Fees. Promptly following receipt thereof, each Obligor shall
deliver to the Administrative Agent all monthly fee statements detailing the
Professional Fees for such month delivered in accordance with the interim
compensation procedures approved by the Bankruptcy Court.

6.11 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take such actions, as the Administrative Agent or the Required DIP Lenders
may reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement, the other DIP Loan Documents and the Orders, or of
more fully perfecting or renewing the rights of the Administrative Agent and the
DIP Lenders with respect to the DIP Collateral (or with respect to any additions
thereto or replacements or proceeds thereof or with respect to any other
Property or assets hereafter acquired by the Borrower or any Subsidiary which
may be deemed to be part of the DIP Collateral) pursuant hereto or thereto. Upon
the exercise by the Administrative Agent or any DIP Lender of any power, right,
privilege or remedy pursuant to this Agreement, the other DIP Loan Documents or
the Orders which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent or such DIP Lender may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

6.12 Taxes. Each Obligor shall timely file all material Tax returns that are
required to be filed by it and shall timely pay all material Taxes currently
required to be paid by it, except for any such Taxes as are being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves in accordance with GAAP have been provided on the books
of the Obligors.

6.13 Risk Control. Maintenance of, and adherence in all material respects to,
the Borrower’s existing credit and risk control policies (other than with
respect to hedging requirements contained therein).

6.14 Accounts; Cash Management. Each Account of the Guarantors shall at all
times be (i) held as DIP Collateral for the Obligations, (ii) held at a
financial institution selected by the Obligors from a list of approved financial
institutions approved by the Required DIP Lenders, and (iii) except as provided
in Section 6.17(f), either subject to an effective Control Agreement in form and
substance satisfactory to the Required DIP Lenders in favor of, or otherwise
subject to the “control” (as defined in the UCC) of, the Administrative Agent
for the benefit of the Secured Parties, and in which the Administrative Agent on
behalf of the Secured Parties has a perfected Priming DIP Lien, with all rights
and remedies in respect thereto as shall be set forth in the DIP Loan Documents.
No Obligor may open a new Account or any other account at a financial
institution without the prior written consent of the Required DIP Lenders, which
approval may be withheld in their sole discretion. The Obligors shall

 

-54-



--------------------------------------------------------------------------------

maintain a cash management system satisfactory in all respects to the Required
DIP Lenders and under which, among other things, (i) all advances of DIP Loans
shall be made into the Cash Collateral Account and (ii) amounts shall be
transferred from the Cash Collateral Account solely to the VSE Concentration
Account or to an Account of a Guarantor as and to the extent required in
accordance with the Approved 13-Week Budget (or in such lesser amount as shall
then be required) for use solely in accordance with the Approved 13-Week Budget,
Section 2.6 and this Section 6.14; provided that the aggregate amount of any
payments in respect of any line item in an Approved 13-Week Budget may be made
in variance with the corresponding amount of the budgeted payments for such line
item set forth in the then-current Approved 13-Week Budget so long as, after
giving effect to such payments, no Excess Budget Variance exists. All
intercompany payments or sharing agreements shall be consistent with the terms
of this Agreement and the then applicable Approved 13-Week Budget and shall be
made in a manner so as not to give rise to an Excess Budget Variance as
described in clause (b) of the definition thereof. For the avoidance of doubt,
in no event shall payments made by a Guarantor to the Borrower be used to
satisfy any obligations of a Non-Obligor Subsidiary other than as may be
permitted by Section 7.12.

6.15 CRO. No later than the date on which the Final Order is entered, a CRO
shall be retained to support senior management in connection with the management
of the Obligors’ affairs and businesses on customary terms and conditions for an
assignment of this type. The identity of the CRO, the scope of the CRO’s duties,
and the terms and conditions of the CRO’s engagement shall be acceptable in form
and substance to the Required DIP Lenders and such engagement shall include a
weekly teleconference with the DIP Lenders to report on the Obligors’
then-current status and to provide the DIP Lenders an opportunity to ask any
questions of the CRO. Jim Bonsall of AlixPartners shall be deemed acceptable. In
addition, the Obligors shall provide the CRO with access to their books and
records and any and all information pertaining to the Obligors as the CRO may
request from time to time.

6.16 Roll-Up Proceeds. On the Roll-Up Date, the Borrower shall apply the
proceeds of the Roll-Up DIP Loans in accordance with Section 2.4, and promptly
thereafter shall return all such 2012 Senior Secured Notes surrendered by the
holders thereof to the 2012 Senior Secured Notes Trustee for cancellation and
discharge in accordance with Section 2.11 of the 2012 Senior Secured Notes
Indenture.

6.17 Future Subsidiaries; Collateral Requirements.

(a) No new Subsidiaries shall be formed by any Obligor and, except as permitted
under Section 7.5, no Person shall be acquired by any Obligor in any manner
(including, without limitation, by merger, consolidation or otherwise) without
the prior written approval of the Required DIP Lenders. Notwithstanding the
foregoing, in the event that any Person becomes a Subsidiary of any Guarantor,
the Borrower shall promptly notify the Administrative Agent, in writing, of that
fact and cause such Subsidiary on or prior to the time it becomes a Subsidiary
to execute and deliver to the Administrative Agent a Supplemental Guarantee, in
the form of Exhibit G hereto, deliver to the Administrative Agent a counterpart
of each Security Document and take all such further action and execute all such
further documents and instruments as may be required to grant and perfect a Lien
in favor of the Administrative Agent, for the benefit of the Secured Parties, in
all of the now existing and hereafter acquired assets of any kind or nature of
such new Subsidiary with the priority contemplated under the Orders and
Section 3.9 hereof; provided that, the Administrative Agent shall not be
responsible for the perfection of the priming Lien.

(b) In addition to actions required to be taken pursuant to Sections 6.17(c),
(d) and (e), and (f), the Obligors shall promptly, upon the reasonable request
of the Required DIP Lenders, at the Obligors’ expense, execute, acknowledge and
deliver, or cause the execution, acknowledgement and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an

 

-55-



--------------------------------------------------------------------------------

appropriate governmental office, any document or instrument supplemental to or
confirmatory of the DIP Loan Documents or otherwise deemed by the Required DIP
Lenders reasonably necessary or appropriate for the continued perfection,
validity and first priority of the DIP Liens on the DIP Collateral covered
thereby (subject only to the Carve-Out and Permitted Prior Liens). The Obligors
shall promptly deliver or cause to be delivered to the DIP Lenders from time to
time such other documentation, consents, authorizations, approvals and orders in
form and substance satisfactory to the Required DIP Lenders as the Required DIP
Lenders shall deem necessary or appropriate to perfect or maintain the DIP Liens
on the DIP Collateral pursuant to the DIP Loan Documents. Upon the exercise by
the Administrative Agent or any DIP Lender of any power, right, privilege or
remedy pursuant to any DIP Loan Document that requires any consent, approval,
registration, qualification or authorization of any Governmental Authority, each
Obligor shall promptly execute and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent or such
DIP Lender may require. For the avoidance of doubt, the Administrative Agent
shall not be responsible for the perfection of the DIP Liens.

(c) To the extent not delivered to the Administrative Agent on or before the
Definitive Documentation Date, upon the request of the Administrative Agent at
any time, each Obligor shall promptly deliver within five (5) days of any
request therefor to the Administrative Agent UCC financing statements in
appropriate form for filing under the UCC, filings with the United States Patent
and Trademark Office and United States Copyright Office and such other
agreements and documents, under applicable Requirements of Law in each
jurisdiction as the Administrative Agent may reasonably request to further
evidence the perfected DIP Liens created by one or more of the DIP Loan
Documents; provided, that the Administrative Agent shall not be responsible for
the filing, form, content or renewal of such UCC financing statements, filings
and such other agreements and documents.

(d) To the extent required by the Required DIP Lenders from time to time, the
relevant Obligor shall deliver to the Administrative Agent within thirty (30)
days of such request an original counterpart Mortgage covering a mortgaged
Property requested by the Required DIP Lenders and then owned by such Obligor,
together with such customary legal opinions with respect thereto as may be
reasonably requested.

(e) No Obligor shall effect any change (i) in its legal name, (ii) in the
location of its chief executive office, (iii) in its identity or organizational
structure, (iv) in its Federal Taxpayer Identification Number or organizational
identification number, if any, or (v) in its jurisdiction of organization (in
each case, including by merging with or into any other entity, reorganizing,
dissolving, liquidating, reorganizing or organizing in any other jurisdiction),
until (x) it shall have given the Administrative Agent not less than thirty (30)
days’ prior written notice (in the form of an officers’ certificate), or such
lesser notice period agreed to by the Required DIP Lenders, of their intention
so to do, clearly describing such change and providing such other information in
connection therewith as the Required DIP Lenders or the Administrative Agent may
reasonably request and (y) it shall have taken all action reasonably necessary
or appropriate for the Administrative Agent to maintain the validity, perfection
and first priority ranking (subject only to the Carve-Out and Permitted Prior
Liens) of the security interest of the Administrative Agent for the benefit of
the Secured Parties in the DIP Collateral, if applicable, to the extent required
by the DIP Loan Documents. Each Obligor agrees to promptly provide the
Administrative Agent with certified Governing Documents reflecting any of the
changes described in the preceding sentence. Each Obligor also agrees to
promptly notify the Administrative Agent in writing of any change in the
location of any office in which it maintains books or records relating to DIP
Collateral owned by it or any office or facility at which any material portion
of DIP Collateral is located (including the establishment of any such new office
or facility), other than changes (1) in location to a mortgaged Property, (2) to
any location listed on Schedule VI to the Security Agreement, (3) with respect
to Inventory in transit or at sidings in railcars in the ordinary course of any
Obligor’s business, and (4) in any location relating to short term swaps of
Inventory with other ethanol suppliers in the ordinary course of VeraSun
Marketing, LLC’s business.

 

-56-



--------------------------------------------------------------------------------

(f) On or before the date that is 20 Business Days after the date of entry of
the Final Order, the Borrower shall deliver to the Administrative Agent a copy
of a Control Agreement in respect of the VSE Concentration Account in form and
substance reasonably satisfactory to the Required DIP Lenders and duly executed
by each of the Borrower and the bank at which the VSE Concentration Account is
held.

6.18 Compliance with Approved 13-Week Budget. Each Obligor shall make
disbursements in a manner that is not materially inconsistent with the Approved
13-Week Budget. Each Obligor shall promptly provide to the Administrative Agent
to be provided to the DIP Lenders reasonably detailed back-up relating to the
Obligors’ cash flows as may be reasonably requested by the DIP Lenders from time
to time. The Obligors shall conduct a weekly telephone conference call with the
DIP Lenders (and their respective designated representatives, attorneys,
consultants and advisers) to discuss the Approved 13-Week Budget and any
information requested pursuant to Section 6.2(g).

6.19 Pleadings, Motions and Applications. Each Obligor shall deliver to counsel
for the DIP Lenders all pleadings, motions, applications and other documents
filed with the Bankruptcy Court in connection with the Cases within five
(5) days of the date filed. The Borrower shall deliver to the Administrative
Agent any financial information distributed to any Committee(s) appointed in the
Cases. In addition, the Borrower will submit all reports, including reports,
Projections or similar materials, including valuations, provided to the United
States Trustee (or any information officer, examiner or interim receiver, if
any, appointed in the Cases) or any Committee, to the Administrative Agent to be
distributed to the DIP Lenders when provided to the United States Trustee or
Committee (or information officer, examiner or receiver).

6.20 Information and Notices Regarding Reclamation Claims. The Obligors shall
promptly, but in any event within five (5) Business Days of receipt thereof,
furnish the Administrative Agent with information and notices regarding
reclamation claims (including amount and claimant).

6.21 Use of Proceeds. The Obligors shall apply the proceeds of the DIP Loans as
set forth in Section 2.6.

6.22 Farm Products Laws. (a) Comply at all times with all existing and future
Postpetition Farm Products Notices during their period of effectiveness under
any Farm Products Law, including directions to make payments to the Farm
Products Seller by issuing payment instruments directly to the secured party
with respect to any assets of the Farm Products Seller or jointly payable to the
Farm Products Seller and any secured party with respect to the assets of such
Farm Products Seller, as specified in the Farm Products Notice, so as to
terminate or release the Lien on any Farm Products maintained by such Farm
Products Seller or any secured party with respect to the assets of such Farm
Products Seller under any Farm Products Law. (b) Take all other actions as may
be reasonably required, if any, to ensure that any perishable agricultural
commodity (in whatever form) or other Farm Products are purchased free and clear
of any Lien in favor of any Farm Products Seller or any secured party with
respect to the assets of any Farm Products Seller. (c) In the event any Obligor
receives a Farm Products Notice, such Obligor shall pay the related invoice
within the payment terms specified therein and notify the Administrative Agent
of such receipt; provided, however, that such invoice may remain unpaid if, and
only so long as (i) appropriate legal or administrative action has been
commenced in good faith and is being diligently pursued or defended by such
Obligor, (ii) adequate reserves with respect to such contest are maintained on
the books of such Obligor, in accordance with GAAP, (iii) such Obligor shall
promptly pay or discharge such contested invoice and all additional charges,
interest, penalties, and expenses, if

 

-57-



--------------------------------------------------------------------------------

any, and shall deliver to the DIP Lenders evidence reasonably acceptable to the
Required DIP Lenders of such payment, if such contest is terminated or
discontinued adversely to such Obligor or the conditions set forth in this
Section 6.22 are no longer met.

6.23 Financial Covenants. No later than February 1, 2009, the Obligors shall
agree with the Required DIP Lenders, acting in their sole discretion exercised
in good faith, to the terms of the Minimum EBITDAR Covenant and the Limitation
on Capital Expenditures Covenant, and Schedule 7.1 shall have been amended to
reflect such agreement.

SECTION 7. NEGATIVE COVENANTS

Each Obligor hereby agrees that, from and after the date of this Agreement until
the Obligations shall have been paid in full and the Commitments shall have
terminated, no Obligor shall, directly or indirectly:

7.1 Financial Condition Covenants. Fail to perform or observe the financial
covenants set forth on Schedule 7.1 to this Agreement, as such Schedule may be
amended, supplemented or modified from time to time by the Obligors with the
consent of the Required DIP Lenders.

7.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of the Obligors under this Agreement and the other DIP Loan
Documents;

(b) Prepetition Indebtedness existing on the Petition Date and set forth on
Schedule 7.2(b);

(c) Indebtedness expressly provided for pursuant to the First Day Orders and the
Interim Order or the Final Order, as applicable;

(d) Indebtedness in respect of bid, performance or surety or appeal bonds,
workers’ compensation claims, self-insurance obligations and bankers’
acceptances in issued for the account of any Obligor in the ordinary course of
business;

(e) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five (5) Business Days of incurrence;

(f) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(g) Indebtedness between any Guarantor and any other Guarantor;

(h) Indebtedness between the Borrower and any Guarantor; provided that in the
case of Indebtedness of the Borrower owed to any Guarantor, the proceeds of such
Indebtedness shall be applied in a manner consistent with Section 2.6;

(i) Indebtedness permitted under Section 7.4 or Section 7.12;

 

-58-



--------------------------------------------------------------------------------

(j) Indebtedness evidenced by Financing Lease Obligations entered into after the
Filing Date in order to finance Capital Expenditures made by the Obligors, which
Indebtedness does not exceed $50,000 in the aggregate at any time outstanding;

(k) Indebtedness incurred in the ordinary course of business and consistent with
past practice in connection with the financing of insurance premiums; and

(l) Indebtedness of the Obligors incurred in respect of the Shell Credit
Memorandum.

7.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, assets or revenues, whether now owned or hereafter
acquired, except for:

(a) the Prepetition Collateral Agent Liens and Collateral Agent Adequate
Protection Liens (which shall be senior to the Second Priority DIP Liens to the
extent provided in the Orders);

(b) the 2012 Senior Secured Notes Adequate Protection Liens and Primed Liens
(which shall be junior to the DIP Liens);

(c) the DIP Liens;

(d) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen, suppliers and materialmen, and
other Liens imposed by law (other than any such Lien imposed pursuant to
Section 401(a)(29) of the Internal Revenue Code or by ERISA), in each case,
incurred in the ordinary course of business (i) for amounts not yet overdue,
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of thirty (30 days) are being contested in good
faith by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts or (iii) for amounts as to which payment and enforcement
is stayed under the Bankruptcy Code or pursuant to orders of the Bankruptcy
Court;

(e) Liens for (i) Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and with respect to which adequate reserves in accordance
with GAAP have been provided on the books of the Obligors and (ii) Taxes not yet
due and payable and with respect to which adequate reserves in accordance with
GAAP have been provided on the books of the Obligors;

(f) easements, rights-of-way, restrictions, encroachments, covenants and other
similar charges and minor defects or irregularities in title, in each case,
which do not and will not interfere in any material respect with the ordinary
conduct of business of the Obligors;

(g) Liens existing on the Petition Date;

(h) purchase money Liens on, and Financing Leases of, equipment acquired or held
by any Obligor after the Petition Date to secure the purchase price of such
equipment or Indebtedness incurred solely for the purpose of financing the
acquisition of such equipment; provided that the aggregate principal amount of
Indebtedness secured by such Liens shall not exceed $50,000 at any one time
outstanding;

 

-59-



--------------------------------------------------------------------------------

(i) deposits and pledges of cash securing (i) obligations incurred in respect of
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits, (ii) the performance of bids, tenders, leases, contracts
(other than for payment of money), statutory obligations, licenses and other
similar obligations or (iii) obligations on performance, surety or appeal bonds,
but only to the extent such deposits or pledges are made or otherwise arise in
the ordinary course of business;

(j) leases and subleases of Properties of any Obligor and licenses and
sublicenses of patents, trademarks and other Intellectual Property rights
granted by the Obligors, in the ordinary course of business and not interfering
in any respect with the ordinary conduct of the business of the Obligors;

(k) rights of setoff or banker’s Liens or other similar Liens upon deposits of
cash in favor of banks or other depositary institutions;

(l) Liens on Non-Priority Lien Capital Stock to the extent granted in favor of a
lender or lenders (or their agent) providing an ASA DIP Facility or US BioEnergy
DIP Facility;

(m) any attachment or judgment liens not constituting an Event of Default under
Section 8.1(o); and

(n) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Obligor in the
ordinary course of business in accordance with the past practices of such
Obligor;

(o) security given to a public or private utility or other natural gas suppliers
as required in the ordinary course of business; and

(p) Liens arising by operation of law under Article 2 of the UCC in favor of a
seller of goods or buyer of goods (in each case, other than Borrower or any of
its Subsidiaries);

(q) Liens on Indebtedness permitted by Section 7.2(k); and

(r) Liens on the DIP Collateral ranking junior in priority to the DIP Liens to
secure Postpetition advances made in the ordinary course of business to any
Obligor from a Non-Obligor Subsidiary.

7.4 Limitation on Guarantee Obligations. Create, incur, assume or suffer to
exist any Guarantee Obligation except:

(a) Guarantee Obligations in existence on the date hereof and listed on
Schedule 7.4;

(b) Guarantee Obligations undertaken by any Obligor in respect of any obligation
of any other Obligor so long as the primary obligation is permitted hereunder;

(c) the Guarantees and the other DIP Loan Documents; and

(d) Guarantee Obligations permitted under Section 7.2.

 

-60-



--------------------------------------------------------------------------------

7.5 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, Dispose of, all or substantially all of
its Property, business or assets, except as set forth on Schedule 7.5 and
except:

(a) any Guarantor may be merged or consolidated with or into any other
Guarantor; and

(b) any Guarantor may Dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to any other Guarantor.

7.6 Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests but
excluding any payments or transfers of cash not otherwise prohibited hereunder),
whether now owned or hereafter acquired, or, in the case of any direct or
indirect Subsidiary of any Obligor, such Subsidiary shall not issue or sell any
shares of such Subsidiary’s Capital Stock to any Person other than the Borrower
or any wholly owned Subsidiary (except to the extent such issue or sale is
consummated in connection with a Reorganization Plan), except:

(a) Dispositions of Property solely to another Obligor;

(b) the Disposition of obsolete or worn out Property in the ordinary course of
business; provided that, (i) 100% of the consideration therefor is received by
the Obligors in the form of Cash or Cash Equivalents, and (ii) the Net Cash
Proceeds of each such transaction are applied to the prepayment of the DIP Loans
to the extent required under Section 3.4(b);

(c) Dispositions of spare parts and equipment to the extent that (i) such
Property is exchanged with a Person that is a Non-Obligor Subsidiary for credit
against the purchase price of Property used or useful in the business of the
Obligors, (ii) the proceeds of such Disposition are applied to the purchase
price of Property used or useful in the business of the Obligors or (iii) the
Net Cash Proceeds of each such transaction are applied to the prepayment of the
DIP Loans to the extent required under Section 3.4(b); provided, in each case,
that (x) the aggregate amount of Net Cash Proceeds received by or credited to
any Obligor in a single transaction, or a series of related transactions, in
accordance with this clause (b) shall not exceed $250,000, and (y) the aggregate
Net Cash Proceeds received by the Obligors in the aggregate from all
Dispositions permitted by this clause (b), together with all Dispositions
permitted by clause (a) of this Section 7.6, shall not exceed $1,000,000;

(d) the sale of inventory in the ordinary course of business;

(e) the transfer or other Disposition by any Obligor in settlement of any amount
owed by such Obligor effected in the ordinary course of business and approved by
the Bankruptcy Court;

(f) as permitted by Section 7.12;

(g) as permitted by Section 7.5, Section 7.8, or Section 7.9;

(h) leases, licenses, subleases or sublicenses of Property in the ordinary
course of business and in accordance with the applicable Security Documents;

(i) Dispositions of Property identified in Schedule 7.6; and

 

-61-



--------------------------------------------------------------------------------

(j) termination, surrender or waiver of rights under executory contracts in the
ordinary course of business.

7.7 Limitation on Leases. Enter into any Financing Lease other than in the
ordinary course of business and in accordance with past practices.

7.8 Restricted Payments. Declare or pay any dividend on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any shares
of any class of Capital Stock of the Borrower or any warrants or options to
purchase any such Capital Stock, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or Property or in obligations of the Borrower or any Subsidiary,
or enter into any derivative or other transaction with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”) obligating the Borrower or any Subsidiary to make payments to
such Derivatives Counterparty as a result of any change in market value of any
such Capital Stock (such declarations, payments, setting apart, purchases,
redemptions, defeasances, retirements, acquisitions and distributions, and such
transactions with any Derivatives Counterparties, being herein called
“Restricted Payments”), except for Restricted Payments made by any Guarantor to
the Borrower and any Restricted Payments made by any Guarantor to any Guarantor;
provided that any such Restricted Payment is applied in a manner consistent with
Section 2.6 and in no event to satisfy the obligations of any Non-Obligor
Subsidiary other than as may be permitted by Section 7.12.

7.9 Limitation on Investments, Acquisitions, Loans and Advances. Make any
advance, loan, extension of credit or capital contribution to, or purchase any
stock, bonds, notes, debentures or other securities of or any assets
constituting a business unit of, or make any other investment in, any Person,
except :

(a) investments existing on the Petition Date and disclosed on Schedule 7.9(a).

(b) investments in cash or Cash Equivalents;

(c) loans and advances to employees of the Obligors for relocation expenses in
the ordinary course of business in an aggregate amount for the Obligors not to
exceed $250,000 at any one time outstanding;

(d) any investments by the Borrower in Non-Obligor Subsidiaries existing on the
Petition Date, and any other investments in Non-Obligor Subsidiaries made in
accordance with any Order and with the consent of the Required DIP Lenders;

(e) investments by any Guarantor in the Borrower and in other Guarantors, to the
extent permitted by Section 6.14 and Section 7.12;

(f) investments in deposit accounts or securities accounts so long as such
deposit accounts or securities accounts are subject to a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties in accordance with
this Agreement and the Orders;

(g) customer receivables arising in the ordinary course of business;

(h) Guarantee Obligations permitted under Section 7.4;

 

-62-



--------------------------------------------------------------------------------

(i) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and other
account debtors of the Obligors;

(j) as permitted by Section 7.12; and

(k) customary security deposits and pledges made by an Obligor under leases and
other contracts and with utility companies.

7.10 Prepayments of Prepetition Obligations. Except as otherwise allowed
pursuant to the First Day Orders, the Interim Order or the Final Order, (a) make
any payment or prepayment or redemption or acquisition for value (including by
way of depositing with the trustee with respect thereto money or securities
before due for the purpose of paying when due) of any Prepetition Obligations,
(b) pay any interest on any Prepetition Obligation (whether in cash, in kind
securities or otherwise), or (c) except as provided in any order of the
Bankruptcy Court (other than the Orders) and approved by the Required DIP
Lenders, make any payment or create or permit any Lien pursuant to section 361
of the Bankruptcy Code (or pursuant to any other provision of the Bankruptcy
Code authorizing adequate protection); provided that any Obligor may make
payments (i) in respect of the discharge of the Indebtedness represented by the
2012 Senior Secured Notes in connection with the Roll-Up DIP Loans,
(ii) permitted by the Orders and (iii) to such other claimants and in such
amounts as may be consented to be the Required DIP Lenders and approved by the
Bankruptcy Court.

7.11 Limitation on Transactions with Affiliates. Except as permitted by
Section 7.12, enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of Property or the rendering of any service,
or the payment of any management, advisory or similar fees with any Affiliate
other than any other Obligor unless such transaction is (a) otherwise permitted
under this Agreement, (b) in the ordinary course of an Obligor’s business and
(c) upon fair and reasonable terms no less favorable to such Obligor than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate.

7.12 Limitation on Non-Obligor Subsidiary Transfers. Enter into or effect any
Non-Obligor Subsidiary Transfer unless such Non-Obligor Subsidiary Transfer is
(i) in the ordinary course of the Obligor’s and applicable Non-Obligor
Subsidiary’s business and such transaction is consistent with the Approved
13-Week Budget subject to the variances permitted under Section 6.14; (ii) upon
fair and reasonable terms no less favorable to the Obligor than it would obtain
in a comparable arm’s-length transaction with a Person that is not an Affiliate,
and (iii) indefeasibly secured by a Non-Obligor Subsidiary Transfer Lien.

7.13 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the Borrower or any Subsidiary of real or
personal property which has been or is to be sold or transferred by the Borrower
or such Subsidiary to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such Property or rental
obligations of the Borrower or such Subsidiary.

7.14 Limitation on Changes in Fiscal Year. Permit the fiscal year of the
Borrower to end on a day other than December 31.

7.15 Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any Postpetition agreement, other than (a) this Agreement and
the other DIP Loan Documents, (b) the 2012 Senior Subordinated Notes, (c) any
industrial revenue bonds, purchase money mortgages or Financing Leases permitted
by this Agreement (in which cases, any prohibition or limitation shall only be

 

-63-



--------------------------------------------------------------------------------

effective against the assets financed thereby), (d) covenants in documents
creating Liens permitted by Section 7.3 prohibiting further Liens on the
properties encumbered thereby in favor of the Secured Parties, and (e) any
prohibition or limitation that (i) exists pursuant to applicable Requirements of
Law, (ii) consists of customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 7.6
pending the consummation of such sale, (iii) restricts subletting or assignment
of leasehold interests contained in any lease governing a leasehold interest of
an Obligor, (iv) exists in any agreement in effect at the time such Obligor
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into in connection with or in contemplation of such person becoming a Subsidiary
or (v) customary non-assignment provisions in licenses or sublicenses of
intellectual property, which prohibits or limits the ability of the Borrower or
any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its Property or revenues, whether now owned or hereafter acquired.

7.16 Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement.

7.17 Governing Documents. Amend the certificate of incorporation of any
Guarantor (except to increase the number of authorized shares of common stock),
partnership agreement or other Governing Documents of any Guarantor, without the
prior written consent of the Required DIP Lenders, which shall not be
unreasonably withheld or delayed.

7.18 Limitation on Securities Issuances. (a) Issue any shares of Capital Stock
that are not “certificated securities” (as defined in § 8-102 of the Uniform
Commercial Code as in effect in the State of New York on the date hereof) and
are not pledged to the Administrative Agent pursuant to the Security Documents
or (b) issue any shares of preferred stock.

7.19 Extension of Exclusivity Periods. File any motion or application with the
Bankruptcy Court seeking to extend the exclusivity periods set forth in
section 1121 of the Bankruptcy Code for any reason without prior consultation
with the DIP Lenders.

7.20 Chapter 11 Claims. Incur, create, assume, suffer to exist or permit any
Superpriority Claim that is pari passu with or senior to any of the claims of
the Administrative Agent or the DIP Lenders against the Obligors except with
respect to the Carve-Out or as otherwise expressly permitted by the DIP Loan
Documents and other than the claims of the Prepetition Credit Agreement Lenders
and the Prepetition Collateral Agent to the extent provided in the Orders
relating to UBS Cash Collateral.

7.21 Hedge Agreements. Enter into or suffer to exist or become effective any
Hedge Agreement.

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. Notwithstanding the provisions of section 362(c) of the
Bankruptcy Code, and without notice, application or motion to, hearing before,
or order of the Bankruptcy Court, or any notice to any of the Obligors, and
subject to the provisions of this Section 8, each of the following events shall
constitute an Event of Default under this Agreement:

(a) The Borrower shall fail to pay (i) any principal or interest of any DIP Loan
when due in accordance with the terms thereof or hereof (whether at stated
maturity, by acceleration, voluntary prepayment, mandatory prepayment or
otherwise); or (ii) any other amount payable hereunder or under any other DIP
Loan Document, within two (2) days after any such other amount becomes due in
accordance with the terms thereof or hereof; or

 

-64-



--------------------------------------------------------------------------------

(b) Any representation or warranty made or deemed made by any Obligor herein or
in any other DIP Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other DIP Loan Document shall prove
to have been inaccurate in any material respect on or as of the date made or
deemed made or furnished; or

(c) Any Obligor shall default in the observance or performance of any agreement
contained in Section 7, Section 2.6, Section 6.14, Section 6.16, Section 6.21 or
Section 6.23 of this Agreement or any negative covenant contained in any
Security Document; or

(d) Any Obligor shall default in the observance or performance of any agreement
contained in Section 6.1 or Section 6.2 of this Agreement, and such default
shall continue unremedied for a period of five (5) days; or

(e) Any Obligor shall default in the observance or performance of any other
agreement contained in this Agreement or any other DIP Loan Document (other than
as provided in paragraphs (a) through (d) of this Section 8.1), and such default
shall continue unremedied for a period of fifteen (15) days; or

(f) Any Obligor shall (i) default in any payment of principal of or interest of
any Postpetition Indebtedness (other than Obligations under the DIP Loan
Documents) or in the payment of any Postpetition Guarantee Obligation (other
than Obligations under the DIP Loan Documents), beyond the period of grace, if
any, provided in the instrument or agreement under which such Postpetition
Indebtedness or Postpetition Guarantee Obligation was created, if the aggregate
amount of the Indebtedness and/or Guarantee Obligations in respect of which such
default or defaults shall have occurred is at least $100,000; or (ii) default in
the observance or performance of any other agreement or condition relating to
any such Postpetition Indebtedness or Postpetition Guarantee Obligation or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such Guarantee
Obligation (or a trustee or administrative agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Postpetition Indebtedness to become due prior to its stated
maturity or such Postpetition Guarantee Obligation to become payable; or

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required DIP Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required DIP Lenders is likely to, incur any liability in connection with
a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan
or (vi) any other event or condition shall

 

-65-



--------------------------------------------------------------------------------

occur or exist with respect to a Plan; and in each case in clauses (i) through
(vi) above, such event or condition, together with all other such events or
conditions, if any, involve an aggregate amount in excess of $2,500,000; or

(h) Any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Obligor shall so assert in writing or (ii) the Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby; or

(i) The Guarantee shall cease, for any reason, to be in full force and effect or
any Guarantor shall so assert in writing; or

(j) Any material provision of the DIP Loan Documents shall cease to be valid or
binding on any Obligor, or any Obligor shall so assert in any pleading filed in
any court; or

(k) Any Change of Control shall occur; or

(l) A Change in Executive Management shall occur, unless a person acceptable to
the Required DIP Lenders is appointed to fill the vacancy caused by such change
within five (5) Business Days following such change; or

(m) Any of the Cases concerning the Obligors shall be dismissed or converted to
a case under chapter 7 of the Bankruptcy Code or any Obligor shall file a motion
or other pleading or support a motion or other pleading filed by any other
Person seeking the dismissal or conversion to chapter 7 of the Bankruptcy Code
of any of the Cases concerning the Borrower or any Obligor under section 1112 of
the Bankruptcy Code or otherwise; a trustee under chapter 7 or chapter 11 of the
Bankruptcy Code, a responsible officer or an examiner with enlarged powers
relating to the operation of the business (powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code) under section 1106(b) of the
Bankruptcy Code shall be appointed in any of the Cases; or

(n) A plan of reorganization is filed that does not meet the requirements of the
definition of Reorganization Plan; or

(o) The Bankruptcy Court shall enter an order or orders granting relief from the
automatic stay applicable under section 362 of the Bankruptcy Code to the holder
or holders of any security interest to permit foreclosure (or the granting of a
deed in lieu of foreclosure or the like) on any assets of the Obligors that have
a value in excess of $1,000,000 in the aggregate; or

(p) An order of the Bankruptcy Court shall be entered reversing, amending,
supplementing or staying for a period in excess of five (5) Business Days,
vacating or otherwise modifying, in any material respect the Interim Order or
the Final Order without the prior written consent of the Required DIP Lenders;
or

(q) Except as permitted by the Orders or the First Day Orders, the Borrower or
any of the Guarantors (including all present and future debtors) shall make any
Prepetition Payment in violation of Section 7.10; or

(r) The Borrower or any of the Guarantors fails to perform or observe any term
or condition contained in the Final Order or any order with respect to the use
by any Obligor of VSE Cash Collateral; or

 

-66-



--------------------------------------------------------------------------------

(s) The Interim Order shall not have been replaced by the Final Order by the
date that is thirty-two (32) days after the entry of the Interim Order; or

(t) Any Obligor shall bring or consent to any motion or application in the
Cases: (A) to obtain working capital financing from any Person other than the
DIP Lenders under section 364(d) of the Bankruptcy Code; or (B) to obtain
financing from any Person other than the DIP Lenders under section 364(c) of the
Bankruptcy Code (other than with respect to a financing used, in whole or part,
to repay in full the Obligations); or (C) to grant any Lien other than those
permitted under Section 7.3 upon or affecting any DIP Collateral (or there shall
arise or be granted any such Lien that is pari passu or senior to any such Lien
other than Permitted Prior Liens); or (D) to recover from any portions of the
DIP Collateral any costs or expenses of preserving or disposing of such DIP
Collateral under section 506(c) of the Bankruptcy Code; or (E) to grant a
Superpriority Claim, other than that granted in the Orders and other than with
respect to the Carve-Out, which is pari passu with or senior to any of the
claims (including, without limitation, the Superpriority Claim) of the
Administrative Agent and the DIP Lenders against the Borrower or any other
Obligor hereunder; or there shall arise or be granted any Superpriority Claim
pari passu or senior to any such claims (including, without limitation, a
Superpriority Claim); or (F) any other party shall seek and obtain allowance of
any order in the Cases to recover from any portions of the DIP Collateral any
costs or expenses of preserving or disposing of such DIP Collateral under
section 506(c) of the Bankruptcy Code; or

(u) Except as contemplated in Section 3.9(c) or the Final Order, any Non-Obligor
Subsidiary shall, without the prior written consent of the Required DIP Lenders,
bring or consent to any motion or application in the Cases to (A) grant any
(i) Lien upon or affecting any Non-Obligor Subsidiary Transfer Collateral that
is pari passu with or senior to the Non-Obligor Subsidiary Transfer Lien, or
(ii) administrative expense claim that is pari passu with or senior to the
Superpriority Non-Obligor Subsidiary Transfer Claim, or there shall arise or be
granted any such pari passu or senior Lien or claim, or (B) to recover from any
portions of the Non-Obligor Subsidiary Transfer Collateral any costs or expenses
of preserving or disposing of such Non-Obligor Subsidiary Transfer Collateral
under section 506(c) of the Bankruptcy Code, or any other party shall seek and
obtain allowance of any order in the Cases to recover from any portions of the
Non-Obligor Subsidiary Transfer Collateral any costs or expenses of preserving
or disposing of such Non-Obligor Subsidiary Transfer Collateral under
section 506(c) of the Bankruptcy Code; or

(v) An order shall be entered by the Bankruptcy Court confirming a plan of
reorganization or liquidation in any of the Cases (or any Obligor shall propose
a plan of reorganization or liquidation in any of the Cases) that does not
contain a provision for payment of all of the DIP Loan Commitments by an
indefeasible payment in full in cash of the Obligations on or before the
effective date of such plan; or

(w) An order shall be entered by the Bankruptcy Court, or any Obligor shall make
a motion for an order of the Bankruptcy Court, dismissing any of the Cases that
does not contain a provision for payment of all of the DIP Loan Commitments by
an indefeasible payment in full in cash of the Obligations; or

(x) There shall occur an Excess Budget Variance; or

(y) The Non-Obligor Subsidiary Transfer Lien shall cease to be enforceable or of
the same effect and priority set forth herein and in the Final Order; or

 

-67-



--------------------------------------------------------------------------------

(z) (i) Any Borrower or Subsidiary of the Borrower shall enter into, or the
Bankruptcy Court shall approve, any debtor-in-possession credit facility in the
Cases (except as expressly permitted herein) without the consent of the Required
DIP Lenders, that in any way is inconsistent with any of the provisions of the
DIP Loan Documents or the Orders or otherwise adversely affects the rights,
remedies, claims, Liens or bankruptcy priorities of the DIP Lenders as
established by the DIP Loan Documents or the Orders, or (ii) the Borrower or any
Subsidiary of the Borrower shall seek approval of, or the Bankruptcy Court shall
approve, any order permitting the use of VSE Cash Collateral of any Debtor in
the Cases (except as expressly permitted herein), without the consent of the
Required DIP Lenders, that in any way is inconsistent with any of the provisions
of the DIP Loan Documents or the Orders or otherwise adversely affects the
rights, remedies, claims, Liens or bankruptcy priorities of the DIP Lenders as
established by the DIP Loan Documents or the Orders; or

(aa) The Borrower shall fail to provide an Approved 13-Week Budget that is
acceptable to the Required DIP Lenders as contemplated by Section 6.1(d) hereof
prior to the expiration of the period covered by the then existing Approved
13-Week Budget.

8.2 Remedies.

(a) Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent, at the direction of the Required DIP Lenders, may take all
or any of the following actions without further order of or application to the
Bankruptcy Court, provided that, with respect to clause (iii) below and the
enforcement of Liens or other remedies with respect to the DIP Collateral
referred to in clause (iv) below, the Administrative Agent shall provide the
Obligors (with a copy to counsel to each statutory committee appointed in the
Cases and to the applicable United States Trustee) with five (5) Business Days’
prior written notice, and provided further that, upon receipt of any such
notice, the Borrower may only make disbursements in the ordinary course of
business consistent with the Approved 13-Week Budget and with respect to the
Carve-Out, but may not disburse any other amounts; provided further that, in any
hearing after the giving of the aforementioned notice, the only issue that may
be raised by any party in opposition thereto shall be whether, in fact, an Event
of Default has occurred and is continuing:

(i) declare the principal of and accrued interest on the outstanding DIP Loans
to be immediately due and payable;

(ii) terminate any further DIP Loan Commitment to lend to the Borrower;

(iii) set-off any amounts held as Cash Collateral (including, without
limitation, in any Cash Collateral Account for the benefit of the Administrative
Agent and the DIP Lenders) or in any accounts maintained by any of the DIP
Lenders or their affiliates, subject to Collateral Agent Adequate Protection
Liens; or

(iv) take any other action or exercise any other right or remedy (including,
without limitation, with respect to the Liens in favor of the Administrative
Agent and the DIP Lenders) permitted under the DIP Loan Documents or by
applicable law.

(b) In addition, subject solely to the requirement of the giving of five (5)
Business Days’ written notice thereof to (i) the Obligors and their counsel,
(ii) counsel for any Committee(s), and (iii) the United States Trustee
administering the Cases (provided that no such notice shall be required for

 

-68-



--------------------------------------------------------------------------------

the purpose of exercising the remedies set forth in clauses (i) and (ii) of the
immediately preceding paragraph), the automatic stay provided in section 362 of
the Bankruptcy Code shall, as provided in the Interim Order or the Final Order,
as the case may be, be deemed automatically vacated without further action or
order of the Bankruptcy Court and the Administrative Agent and the DIP Lenders
shall be entitled to exercise all of their respective rights and remedies with
respect to the DIP Collateral (including rights and remedies under the UCC). In
addition to the remedies set forth above, the Administrative Agent may exercise
any other remedies provided for by the DIP Loan Documents and the Orders in
accordance with the terms hereof and thereof or any other remedies provided by
applicable law.

SECTION 9. THE ADMINISTRATIVE AGENT

9.1 Appointment. Each DIP Lender hereby irrevocably designates and appoints the
Administrative Agent as the Administrative Agent of such DIP Lender under this
Agreement and the other DIP Loan Documents, and each such DIP Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other DIP Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other DIP Loan Documents, together with such other powers as are reasonably
incidental thereto. Each DIP Lender hereby authorizes the Administrative Agent
to enter into and execute this Agreement and each other DIP Loan Document.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any DIP Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other DIP Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise as directed in writing by the
Required DIP Lenders (or such other number or percentage of the DIP Lenders as
shall be necessary under the circumstances as provided in Section 11.1 hereof).
For the avoidance of doubt, the Administrative Agent shall not be responsible
for the perfection of the priming Lien or for the filing, form, content or
renewal of any UCC financing statements, fixture filings, Mortgages, deeds of
trust and such other documents or instruments.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other DIP Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other DIP Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the DIP Lenders for any recitals,
statements, representations or warranties made by any Obligor or any officer
thereof contained in this Agreement or any other DIP Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other DIP Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other DIP Loan Document or for any failure of any Obligor to perform its
obligations hereunder or thereunder. The Administrative Agent shall

 

-69-



--------------------------------------------------------------------------------

not be under any obligation to any DIP Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
Properties, books or records of any Obligor.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to any
Obligor), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any DIP Note as the owner thereof for all purposes unless such DIP Note shall
have been transferred in accordance with Section 11.6 and all actions required
by such Section in connection with such transfer shall have been taken. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other DIP Loan Document unless it shall first
receive such advice or concurrence of the Required DIP Lenders as it deems
appropriate and/or it shall first be indemnified to its satisfaction by the DIP
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall be fully justified in requesting direction from the Required DIP Lenders
in the event this Agreement or any other DIP Loan Document is silent or vague
with respect to the Administrative Agent’s duties, rights or obligations. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other DIP Loan Documents in
accordance with a request of the Required DIP Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
DIP Lenders and all future holders of the DIP Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a DIP
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give written notice thereof to the DIP Lenders. The Administrative
Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Required DIP Lenders; provided that, unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the DIP Lenders.

9.6 Non-Reliance on Administrative Agent and Other Lenders. Each DIP Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, counsel, attorneys-in-fact or Affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
an Obligor or any other Obligor, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any DIP Lender. Each
DIP Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other DIP Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, Property,
financial and other condition and creditworthiness of the Obligors and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each DIP Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other DIP Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other DIP Loan
Documents, and to make such

 

-70-



--------------------------------------------------------------------------------

investigation as it deems necessary to inform itself as to the business,
operations, Property, financial and other condition and creditworthiness of the
Obligors and their Affiliates. Except for notices, reports and other documents
expressly required to be furnished to the DIP Lenders by the Administrative
Agent hereunder or under the other DIP Loan Documents, the Administrative Agent
shall not have any duty or responsibility to provide any DIP Lender with any
credit or other information concerning the business, operations, Property,
condition (financial or otherwise), prospects or creditworthiness of any Obligor
or any Affiliate of an Obligor that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

9.7 Indemnification. The DIP Lenders agree to indemnify the Administrative
Agent, and its officers, directors, employees, agents, counsel,
attorneys-in-fact or Affiliates (collectively, the “Indemnitees”), in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective DIP Loan Percentages in effect on the date on which indemnification
is sought under this Section (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the DIP Loans shall have
been paid in full, ratably in accordance with such DIP Loan Percentages
immediately prior to such date), for, and to save such Indemnitee harmless from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (including, without limitation, at any time
following the payment of the DIP Loans) be imposed on, incurred by or asserted
against any Indemnitee in any way relating to or arising out of, the
Commitments, this Agreement, any of the other DIP Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Indemnitee
under or in connection with any of the foregoing; provided that, no Lender shall
be liable for the payment of any portion of (i) any Taxes in respect of
compensation received by the Administrative Agent or (ii) such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Indemnitee’s
gross negligence or willful misconduct. The agreements in this Section 9.7 shall
survive the payment of the DIP Loans and all other amounts payable hereunder.

9.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Obligor as though the Administrative Agent were
not the Administrative Agent hereunder and under the other DIP Loan Documents.
With respect to the DIP Loans made or renewed by it each shall have the same
rights and powers under this Agreement and the other DIP Loan Documents as any
DIP Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Administrative
Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon ten (10) days’ notice to the DIP Lenders. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other DIP Loan Documents, then the Required DIP Lenders shall appoint a
successor agent for the DIP Lenders, which successor agent shall (unless an
Event of Default under Section 8.1(a) or Section 8.1(b) with respect to the
Borrower shall have occurred and be continuing) be subject to approval by the
Borrower, whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the DIP Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is ten (10) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become

 

-71-



--------------------------------------------------------------------------------

effective, and the DIP Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required DIP
Lenders appoint a successor agent as provided for above. After the
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement and the other
DIP Loan Documents.

9.10 Authorization to Release Liens and Guarantees. The Administrative Agent is
hereby irrevocably authorized by each of the DIP Lenders to effect any release
of Liens or Guarantee Obligations in accordance with the terms of the DIP Loan
Documents. Notwithstanding Full Payment of the Obligations, the Administrative
Agent shall not be required to terminate its DIP Liens in the DIP Collateral
unless, with respect to any damages the Administrative Agent may incur as a
result of the dishonor or return of payments applied to the Obligations, the
Administrative Agent receives a written agreement, executed by the Borrower,
indemnifying the Administrative Agent and DIP Lenders from any such damages.

9.11 Security Documents and Guarantee.

(a) Each Secured Party hereby further authorizes the Administrative Agent, on
behalf of and for the benefit of the Secured Parties, to be the agent for and
representative of the Secured Parties with respect to the DIP Collateral and the
Security Documents. Subject to Section 11.1, without further written consent or
authorization from any Secured Party, the Administrative Agent may execute any
documents or instruments necessary to, in connection with a Disposition
permitted by this Agreement, (i) release any Lien encumbering any item of DIP
Collateral that is the subject of such Disposition, or with respect to which the
Initial DIP Lenders (or such other DIP Lenders as may be required to give such
consent under Section 11.1) have otherwise consented or (ii) release any
Guarantor from the Guarantee, or with respect to which the Initial DIP Lenders
(or such other Lenders as may be required to give such consent under
Section 11.1) have otherwise consented.

(b) Anything contained in any of the DIP Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each other Secured
Party hereby agree that (i) no Secured Party, other than the Administrative
Agent, shall have any right individually to realize upon any of the DIP
Collateral or to enforce the Guarantee, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of itself and the DIP Lenders in accordance with
the terms hereof and all powers, rights and remedies under the Security
Documents and Guarantee may be exercised solely by the Administrative Agent, on
behalf of itself and the other Secured Parties, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the DIP Collateral pursuant to
a public or private sale or other disposition, the Administrative Agent or any
other Secured Party may be the purchaser or licensor of any or all of such DIP
Collateral at any such sale or other disposition and the Administrative Agent,
as agent for and representative of the Secured Parties (but not any DIP Lender
in its individual capacity unless Required DIP Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the DIP Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Administrative
Agent at such sale or other disposition.

(c) Notwithstanding anything to the contrary contained herein or any other DIP
Loan Document, when all Obligations have been paid in full, all Commitments have
terminated or expire, upon request of the Borrower, the Administrative Agent
shall take such actions as shall be required to release its security interest in
all DIP Collateral, and to release all guarantee obligations under any DIP Loan
Document. Any such release of guarantee obligations shall be deemed subject to
the provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the

 

-72-



--------------------------------------------------------------------------------

Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.

SECTION 10. GUARANTEE

10.1 Guarantee.

(a) Each Guarantor hereby, unconditionally, irrevocably, jointly and severally
guarantees to the Administrative Agent, on behalf and for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt, complete and indefeasible payment and performance by the
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Obligations.

(b) Each Guarantor further agrees to indefeasibly pay any and all reasonable and
documented fees and expenses (including reasonable fees and expenses of
attorneys, accountants, consultants, financial advisers and other advisers)
which may be paid or incurred by the Administrative Agent or any other Secured
Party in enforcing, or obtaining advice in respect of, any rights with respect
to, or collecting, any or all of the Obligations and/or enforcing any rights
with respect to, or collecting against, the Guarantor under this Section 10.

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability attributable to such Guarantor under the
DIP Loan Documents without impairing this Guarantee or affecting the rights and
remedies of the Administrative Agent or any other Secured Party hereunder.

(d) No payment or payments made by the Borrower, any Guarantor, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Party from the Borrower, any Guarantor, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of the Guarantors hereunder which
shall, notwithstanding any such payment or payments other than payments made by
any Guarantor in respect of the Obligations or payments received or collected
from any Guarantor in respect of the Obligations, remain liable for the entirety
of the Obligations hereunder until the Obligations are indefeasibly paid in
full.

(e) Each Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any other Secured Party on
account of its liability hereunder, it will notify the Administrative Agent in
writing that such payment is made under this Section 10 for such purpose.

10.2 Right of Contribution. Each Guarantor hereby agrees that, to the extent a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder or in respect of the Obligations, such Guarantor shall be entitled to
seek and receive contribution from and against any other Guarantor hereunder
which has not paid its proportionate share of such payment. The provisions of
this Section 10.2 shall be subject to the terms and conditions of Section 10.4.
The provisions of this Section 10.2 shall in no respect limit the obligations
and liabilities of any Guarantor to the Administrative Agent and the other
Secured Parties, and each Guarantor shall remain liable to the Administrative
Agent and the other Secured Parties for the full amount guaranteed by it
hereunder.

 

-73-



--------------------------------------------------------------------------------

10.3 Right of Set-off. Subject to any notice or other requirement contained in
the Orders, upon the occurrence and during the continuance of any Event of
Default, each Guarantor hereby irrevocably authorizes each Secured Party at any
time and from time to time without (i) further order of or application to the
Bankruptcy Court or (ii) notice to the Guarantors, any such notice being
expressly waived by each Guarantor, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of the Guarantors, or any part thereof in such amounts as such
Secured Party may elect, against and on account of the obligations and
liabilities of the Guarantors to such Secured Party hereunder and claims of
every nature and description of such Secured Party against any Guarantor, in any
currency, whether arising hereunder, under this Agreement, any DIP Note, any DIP
Loan Documents or otherwise, as such Secured Party may elect, whether or not the
Administrative Agent or any other Secured Party has made any demand for payment
and although such obligations, liabilities, and claims may be contingent or
unmatured. The Administrative Agent and each other Secured Party shall notify
the Guarantors promptly of any such set-off and the application made by the
Administrative Agent or such other Secured Party, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the Administrative Agent and each other Secured Party under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Administrative Agent or such
other Secured Party may have.

10.4 No Subrogation. Notwithstanding any payment or payments made by the
Guarantors hereunder or any set-off or application of funds of any Guarantor by
any Secured Party, no Guarantor shall be entitled to be subrogated to any of the
rights of the Administrative Agent or any other Secured Party against the
Borrower or any other guarantor or any collateral security or guarantee or right
of offset held by any Secured Party for the payment of the Obligations, nor
shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from the Borrower or any other guarantor in respect of payments
made by any Guarantor hereunder, until all amounts owing to the Administrative
Agent and the other Secured Parties by the Borrower on account of the
Obligations are paid in full. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by such Guarantor in trust
for the Administrative Agent and the other Secured Parties, segregated from
other funds of the Guarantors, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Administrative Agent and the other Secured
Parties may determine.

10.5 Amendments, etc. with respect to the Obligations; Waiver of Rights. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against such Guarantor and without notice to or further
assent by such Guarantor, any demand for payment of any of the Obligations made
by the Administrative Agent or any other Secured Party may be rescinded by such
party and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any other Secured Party, and this Agreement, the DIP Notes and the
other DIP Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required DIP Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any other Secured Party for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any

 

-74-



--------------------------------------------------------------------------------

other Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
this Guarantee or any property subject thereto. When making any demand hereunder
against any Guarantor, the Administrative Agent or any other Secured Party may,
but shall be under no obligation to, make a similar demand on the Borrower or
any other guarantor, and any failure by the Administrative Agent or any other
Secured Party to make any such demand or to collect any payments from the
Borrower or any such other guarantor or any release of the Borrower or such
other guarantor shall not relieve any Guarantor of its obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Administrative Agent or any
other Secured Party against such Guarantor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

10.6 Guarantee Absolute and Unconditional. Each Guarantor waives, subject to any
notice requirements contained in the Orders, any and all notice of the creation,
renewal, extension or accrual of any of the Obligations and notice of or proof
of reliance by the Administrative Agent or any other Secured Party upon this
Guarantee or acceptance of this Guarantee, the Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon this Guarantee and the
Orders; and all dealings between the Borrower and the Guarantors, on the one
hand, and the Administrative Agent and the other Secured Parties, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guarantee and the Orders. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any Guarantor with respect to the Obligations. Each
Guarantor understands and agrees that this Guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity, regularity or enforceability of this Agreement, any DIP Note
or any other DIP Loan Document, any of the Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any other Secured
Party, (b) any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by the
Borrower against the Administrative Agent or any other Secured Party, or (c) any
other circumstance whatsoever (with or without notice to or knowledge of the
Borrower or any Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Obligations,
or of any Guarantor under this Guarantee, in bankruptcy or in any other
instance. When pursuing its rights and remedies hereunder against any Guarantor,
the Administrative Agent and any other Secured Party may, but shall be under no
obligation to, pursue such rights and remedies as it may have against the
Borrower or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
the Administrative Agent or any other Secured Party to pursue such other rights
or remedies or to collect any payments from the Borrower or any such other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower or any such
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any liability hereunder, and shall not impair
or affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent and the other Secured Parties against
any Guarantor. This Section 10 shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon each Guarantor
and the successors and assigns thereof, and shall inure to be benefit of the
Administrative Agent and the other Secured Parties, and their respective
successors, indorsees, transferees and assigns, until all the Obligations and
the obligations of each Guarantor under this Guarantee shall have been satisfied
by payment in full.

10.7 Reinstatement. This Section 10 shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any other Secured Party for any reason, all as
though such payments had not been made.

 

-75-



--------------------------------------------------------------------------------

10.8 Guarantee Obligations Absolute. Notwithstanding any modification, discharge
or extension of the Obligations or any amendment, modification, stay or cure of
the DIP Lenders’ rights which may occur in the Cases or any other proceeding
against the Borrower, whether permanent or temporary, and whether or not
assented to by the DIP Lenders, each of the Guarantors hereby agrees that the
Guarantors shall be obligated hereunder to pay and perform the Obligations and
discharge their other obligations in accordance with the terms of this Guarantee
and the other the DIP Loan Documents. Without in any way limiting the generality
of the foregoing, any subsequent modification of the Obligations in the Cases or
any other proceeding concerning the Borrower shall not affect the obligation of
any Guarantor to pay and perform the Obligations in accordance with the original
terms hereof.

10.9 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the office of the Administrative Agent specified in Section 11.2(a).

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers.

(a) Neither this Agreement nor any other DIP Loan Document, nor any terms hereof
or thereof may be amended, supplemented or modified except in accordance with
the provisions of this Section. The Required DIP Lenders (determined as if any
Defaulting DIP Lender and any Excluded DIP Lender were not DIP Lenders hereunder
holding DIP Loans or DIP Loan Commitments) and each Obligor party to the
relevant DIP Loan Document may, or, with the written consent of the Required DIP
Lenders, the Administrative Agent and each Obligor party to the relevant DIP
Loan Document may, from time to time, (a) enter into with the Borrower written
amendments, supplements or modifications hereto and to the other DIP Loan
Documents for the purpose of adding any provisions to this Agreement or the
other DIP Loan Documents (including amendments and restatements hereof or
thereof) or changing in any manner the rights of the DIP Lenders or of the
Obligors hereunder or thereunder or (b) waive, on such terms and conditions as
may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other DIP Loan Documents or any Default or Event of Default and
its consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(i) reduce the principal amount or extend the scheduled date of maturity of any
DIP Loan or of any installment thereof, or reduce the stated rate of any
interest or fee payable under this Agreement (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Required DIP Lenders) and
(y) that any amendment or modification of defined terms used in the financial
covenants in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (i)) or extend the scheduled date
of any payment thereof or increase the aggregate amount or extend the expiration
date of any DIP Loan Commitment of any DIP Lender, in each case without the
consent of each DIP Lender directly affected thereby (other than Excluded DIP
Lenders), or

(ii) amend, modify or waive any provision of this Section 11.1 or change the
percentage specified in the definition of Required DIP Lenders, or consent to
the assignment or transfer by the Borrower or any Guarantor of any of its rights
and obligations under this Agreement and the other DIP Loan Documents or release
all or substantially all of the DIP Collateral or release all or substantially
all of the value provided by the Guarantors from their obligations under the
Guarantee, in each case without the written consent of all DIP Lenders (other
than Excluded DIP Lenders);

 

-76-



--------------------------------------------------------------------------------

(iii) amend, modify or waive any provision of this Agreement or any DIP Loan
Document which affects the rights, duties or obligations of the Administrative
Agent, including, without limitation, Section 9 of this Agreement, without the
written consent of the then Administrative Agent;

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the DIP Lenders and shall be binding upon the Borrower, the
DIP Lenders, the Administrative Agent and all future holders of the DIP Loans.
No amendment, supplement or modification shall take effect prior to two
(2) Business Days’ written notice to (i) counsel for any Committee(s) and
(ii) the United States Trustee administering the Cases. In the case of any
waiver, the Borrower, the DIP Lenders and the Administrative Agent shall be
restored to their former positions and rights hereunder and under the other DIP
Loan Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default or impair any right consequent thereon.

(b) For so long as any DIP Lender is an Excluded Lender, such Excluded Lender
shall not be permitted to exercise its right to vote in the Cases in its
capacity as DIP Lender in respect of any Material Case-Related Events.

11.2 Notices.

(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by facsimile transmission) and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made (a) in the case of delivery by hand, when delivered, (b) in the
case of delivery by mail, three (3) Business Days after being deposited in the
mails, postage prepaid, or (c) in the case of delivery by facsimile
transmission, when sent and receipt has been electronically confirmed, addressed
as follows in the case of the Borrower and the Administrative Agent, and as set
forth in Schedule 1.1 in the case of the other parties hereto, or to such other
address as may be hereafter notified by the respective parties hereto:

 

   The Borrower:   VeraSun Energy Corporation         100 22nd Avenue        
Brookings, South Dakota 57006         Attention: General Counsel         Fax:
605-696-7250       with a copy to:   Skadden, Arps, Slate, Meagher & Flom LLP   
     333 West Wacker Drive         Chicago, Illinois 60606         Attention:
Patrick J. Nash, Jr.         Fax: 312-407-8597       The Administrative Agent:  
Wilmington Trust Company         Rodney Square North         1100 North Market
Street         Wilmington, Delaware 19890         Attention: James A. Hanley   
     Facsimile: (302) 636-4145   

 

-77-



--------------------------------------------------------------------------------

  with copies to:   Nixon Peabody LLP        437 Madison Avenue        New York,
New York 10022        Attention: Bart Pisella        Fax: 866-947-2203       
Cadwalader, Wickersham & Taft LLP        One World Financial Center        New
York, NY 10281        Attention: George A. Davis        Fax: 212-504-6666   

provided that, any notice, request or demand to or upon the Administrative
Agent, or the DIP Lenders pursuant to Sections 2.2, 2.3 or 3.4 shall not be
effective until received.

(b) Electronic Communication. Notices and other communications to the DIP
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Required DIP Lenders; provided that, the foregoing shall not
apply to notices to any DIP Lender pursuant to Sections 2.2, 2.3 or 3.4 if such
DIP Lender, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that, approval of such
procedures may be limited to particular notices or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment); provided that, if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address, as described in
the foregoing clause, of a notification that states such notice or communication
is available and identifies the website address thereof.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any DIP Lender, any
right, remedy, power or privilege hereunder or under the other DIP Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

11.4 Survival. All representations, warranties and agreements made hereunder, in
the other DIP Loan Documents and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the making of the DIP Loans hereunder.

 

-78-



--------------------------------------------------------------------------------

11.5 Payment of Expenses and Taxes.

(a) Whether or not the Transaction or other transactions contemplated hereby
shall be consummated, the Borrower shall (i) pay or reimburse the Administrative
Agent and the DIP Lenders for all their reasonable out-of-pocket costs and
expenses incurred in connection with this Agreement (including in connection
with the negotiation, development, preparation, execution, consummation and
administration of this Agreement and the other DIP Loan Documents (and any
amendment, supplement or modification thereto) and the transactions contemplated
herein and therein, including, without limitation, all reasonable documented
fees and expenses of counsel to the Administrative Agent and of one counsel to
the DIP Lenders, financial advisers and other consultants to the Administrative
Agent and the DIP Lenders in connection therewith) and all fees as agreed upon
in writing between the Borrower and the Administrative Agent, including, without
limitation, the fee schedule executed as of the date hereof, (ii) pay or
reimburse each DIP Lender and the Administrative Agent for all their respective
out-of-pocket costs and expenses, including without limitation the default fees
and expenses of the Administrative Agent as set forth in the fee schedule
referenced above, incurred in connection with the enforcement or preservation of
any rights under this Agreement, the other DIP Loan Documents and any such other
documents, including, without limitation, the fees and disbursements of one
counsel (including the allocated fees and expenses of in-house counsel) for the
DIP Lenders, one counsel to the Administrative Agent (including, without
limitation, all fees and expenses incurred in connection with any litigation,
proceeding or dispute in any way related to the DIP Loan Documents, whether
arising hereunder or otherwise, and whether arising before or after the
occurrence of an Event of Default) and any special local counsel retained by the
Administrative Agent or the DIP Lenders in connection with the enforcement of
rights or remedies in respect of DIP Collateral, and (iii) to pay, indemnify,
and hold each DIP Lender and the Administrative Agent, and each of their
respective officers, employees, directors, trustees, agents, advisers,
Affiliates and controlling persons (each, an “Indemnitee”), harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other DIP Loan Documents,
or the application of the proceeds of the Roll-Up DIP Loans in connection with
the repurchase of 2012 Senior Secured Notes and any such other documents,
including, without limitation, any of the foregoing relating to the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of the Borrower, any of its Subsidiaries or any of the Properties
(all the foregoing in this clause (iii), collectively, the “Indemnified
Liabilities”); provided that, (x) the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities (A) to the
extent such Indemnified Liabilities are found by a final, nonappealable judgment
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee, or (B) to the extent arising from a
material breach of any Indemnitee’s Obligations under the DIP Loan Documents, or
(C) to the extent arising out of legal proceedings that does not involve an act
or omission of the Borrower or any Affiliate of the Borrower and that is brought
by an Indemnitee against another Indemnitee and (y) this Section 11.5(a) shall
not apply to Taxes, other than to the extent required to pay Taxes on amounts
otherwise required to be paid pursuant to this Section 11.5(a). The provisions
of this Section 11.5 shall survive the payment of the DIP Loans and all other
amounts payable hereunder and the resignation and removal of the Administrative
Agent.

(b) The Obligors shall indemnify the Administrative Agent, the DIP Lenders for,
and hold the Administrative Agent and the DIP Lenders harmless from and against,
any and all claims for brokerage commissions, fees and other compensation made
against the Administrative Agent or the DIP Lenders for any broker, finder or
consultant with respect to any agreement, arrangement or understanding made by
or on behalf of any Obligor in connection with the Transactions.

 

-79-



--------------------------------------------------------------------------------

(c) The Obligors, at the request of any Indemnitee, shall have the obligation to
defend against such investigation, litigation or proceeding or requested
remedial action and the Borrower, in any event, may participate in the defense
thereof with legal counsel of the Borrower’s choice. In the event that such
Indemnitee requests the Borrower to defend against such investigation,
litigation or proceeding or requested remedial action, the Borrower shall
promptly do so and such Indemnitee shall have the right to have legal counsel of
its choice participate in such defense. No action taken by legal counsel chosen
by such Indemnitee in defending against any such investigation, litigation or
proceeding or requested remedial action, shall vitiate or in any way impair the
Obligors’ obligation and duty hereunder to indemnify and hold harmless such
Indemnitee.

11.6 Successors and Assigns; Participations and Assignments.

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the DIP Lenders, the Administrative Agent and their respective
successors and assigns, except that no Obligor may assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent (and any purported such assignment or transfer by any
Obligor without such consent shall be null and void).

(b) Any DIP Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities, other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, (“Participant”) participating interests
in any DIP Loan owing to such DIP Lender, any Commitment of such DIP Lender or
any other interest of such DIP Lender hereunder and under the other DIP Loan
Documents. In the event of any such sale by a DIP Lender of a participating
interest to a Participant, such DIP Lender’s obligations under this Agreement to
the other parties to this Agreement shall remain unchanged, such DIP Lender
shall remain solely responsible for the performance thereof, such DIP Lender
shall remain the holder of any such DIP Loan for all purposes under this
Agreement (other than Sections 3.6 and 3.7) and the other DIP Loan Documents,
and the Borrower and the Administrative Agent shall continue to deal solely and
directly with such DIP Lender in connection with such DIP Lender’s rights and
obligations under this Agreement and the other DIP Loan Documents. In no event
shall any Participant under any such participation have any right to approve any
amendment to or waiver of any provision of any DIP Loan Document (including
without limitation wavers relating to Defaults or Events of Default), or any
consent to any departure by any Obligor therefrom, except to the extent that
such amendment, waiver or consent would increase any DIP Loan Commitment in
which it is participating, reduce the principal of, or the stated rate of
interest on, the DIP Loans or any fees payable hereunder, or postpone the date
of the final maturity or any scheduled amortization of the DIP Loans, or release
all or substantially all of the DIP Collateral under the Security Documents or
substantially reduce the amount of the guarantee in Section 10 of this
Agreement, in each case to the extent subject to such participation. The
Borrower agrees that if amounts outstanding under this Agreement are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to such Participant as a DIP Lender under this Agreement; provided
that, in purchasing such participating interest, such Participant shall be
deemed to have agreed to share with the DIP Lenders the proceeds thereof as
provided in Section 11.7(a) as fully as if such Participant were a DIP Lender
hereunder. The Borrower also agrees that each Participant shall be entitled to
the benefits of, and bound by the obligations imposed on the DIP Lenders in,
Sections 3.6 and 3.7 with respect to its participation in the Commitments and
the DIP Loans outstanding from time to time as if it were a DIP Lender.

 

-80-



--------------------------------------------------------------------------------

(c) Any DIP Lender may, in accordance with applicable law, at any time and from
time to time assign to any DIP Lender or any Affiliate or Approved Fund thereof
or, with the consent of the Required DIP Lenders (other than a Defaulting DIP
Lender) (which shall not be unreasonably withheld), to an Eligible Assignee all
or any part of its rights and obligations under this Agreement and the other DIP
Loan Documents pursuant to an Assignment and Acceptance, substantially in the
form of Exhibit D, appropriately completed (an “Assignment and Acceptance”),
executed by such Eligible Assignee, such assigning DIP Lender (and, in the case
of an Eligible Assignee that is not then a DIP Lender or an Affiliate thereof,
by the Administrative Agent), and attaching the Eligible Assignee’s relevant
administrative details and wiring instructions, and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that, no such assignment to an Eligible Assignee (other than any DIP Lender or
any Affiliate or Approved Fund of a DIP Lender) shall be in an aggregate
principal amount of less than $500,000 (other than in the case of (a) an
assignment of all of a DIP Lender’s interests under this Agreement or (b) an
assignment to an Affiliate or Approved Fund of the assignor or another DIP
Lender), unless otherwise agreed by the Administrative Agent (such amount to be
aggregated in respect of assignments by to any DIP Lender and the Affiliates or
Approved Funds thereof). Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (A) the Eligible Assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Acceptance, have the
rights and obligations of a DIP Lender hereunder with Commitments as set forth
therein, and (B) the assigning DIP Lender thereunder shall, to the extent
provided in such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning DIP Lender’s rights and obligations
under this Agreement, such assigning DIP Lender shall cease to be a party
hereto, except as to Sections 3.6, 3.7 and 11.5 in respect of the period prior
to such effective date). Any assignment or transfer by a DIP Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6(c)
shall be treated for purposes of this Agreement as a sale by such DIP Lender of
a participation in such rights and obligations in accordance with clause (b) of
this Section 11.6.

(d) The Administrative Agent, on behalf of the Borrower, shall maintain at the
address of the Administrative Agent referred to in Section 11.2 a copy of each
Assignment and Acceptance delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the DIP Lenders and the DIP
Commitments of, and principal amounts of the DIP Loans owing to, each DIP Lender
from time to time. Failure to make any such recordation, or any error in such
recordation shall not affect the Borrower’s obligations in respect of such
rights. If a DIP Lender sells a participation in its rights hereunder, it shall
maintain a register as agent of the Borrower, which shall contain the
information described in this paragraph and beginning with the time that such
Participant wishes to exercise direct rights against the Borrower, the DIP
Lender shall, at the Borrower’s request, disclose to the Borrower the
information the DIP Lender has maintained pursuant to this Section 11.6(d) with
respect to that Participant. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Administrative Agent and
the DIP Lenders shall treat each Person whose name is recorded in the Register
as the owner of a DIP Loan or other obligation hereunder as the owner thereof
for all purposes of this Agreement and the other DIP Loan Documents,
notwithstanding any notice to the contrary. Any assignment of any DIP Loan or
other obligation hereunder, whether or not evidenced by a DIP Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register. The Register shall be available for inspection by the Borrower or any
DIP Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
DIP Lender and an Eligible Assignee (and, in the case of an Eligible Assignee
that is not then a DIP Lender or an Affiliate or Approved Fund thereof, by the
Administrative Agent), together with payment to the Administrative Agent of a
registration and processing fee of $3,500 payable by the assigning DIP Lender,

 

-81-



--------------------------------------------------------------------------------

the Administrative Agent shall (i) promptly accept such Assignment and
Acceptance and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the DIP Lenders and the Borrower.

(f) The Borrower authorizes each DIP Lender to disclose to any Participant or
Eligible Assignee (each, a “Transferee”) and any prospective Transferee any and
all financial information in such DIP Lender’s possession concerning the
Borrower and its Affiliates which has been delivered to such DIP Lender by or on
behalf of the Borrower pursuant to this Agreement or which has been delivered to
such DIP Lender by or on behalf of the Borrower in connection with such DIP
Lender’s credit evaluation of the Borrower and its Affiliates prior to becoming
a party to this Agreement; provided that, such Transferee shall have agreed to
be bound by the provisions of Section 11.15 hereof.

(g) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 11.6 concerning assignments of DIP Loans and DIP
Notes relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests, including, without limitation,
(i) any pledge or assignment by a DIP Lender of any DIP Loan or DIP Note to any
Federal Reserve Bank in accordance with applicable law and (ii) any pledge or
assignment by a DIP Lender which is a fund to its trustee for the benefit of
such trustee and/or its investors to secure its obligations under any indenture
or Governing Documents to which it is a party, or to a DIP Lender to or other
holder of obligations of such DIP Lender; provided that, no such pledge or
assignment of a security interest shall release a DIP Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such DIP
Lender as a party hereto.

11.7 Adjustments; Set-off.

(a) If any DIP Lender (a “Benefited DIP Lender”) shall at any time receive any
payment of all or part of its Loans, or interest thereon, or receive any DIP
Collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings relating to the Cases, or otherwise), in a
greater proportion than any such payment to or DIP Collateral received by any
other DIP Lender, if any, in respect of such other DIP Lender’s DIP Loans, or
interest thereon, such Benefited DIP Lender shall purchase for cash from the
other DIP Lenders a participating interest in such portion of each such other
DIP Lender’s DIP Loan, or shall provide such other DIP Lenders with the benefits
of any such DIP Collateral, or the proceeds thereof, as shall be necessary to
cause such Benefited DIP Lender to share the excess payment or benefits of such
DIP Collateral or proceeds ratably with each of the DIP Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited DIP Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. The Borrower agrees that each DIP Lender so
purchasing a portion of another DIP Lender’s DIP Loan may exercise all rights of
payment (including, without limitation, rights of set-off) with respect to such
portion as fully as if such DIP Lender were the direct holder of such portion.

(b) Subject to the Carve-Out, the Interim Order or the Final Order, as
applicable, and the giving of notice as described in Section 8.2,
notwithstanding the provisions of section 362 of the Bankruptcy Code and any
other rights and remedies of each DIP Lender and each Affiliate of a DIP Lender
provided by law, upon the occurrence and during the continuance of any Event of
Default, each such DIP Lender and each such Affiliate of a DIP Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and any Indebtedness at any time
owing by such DIP Lender or its Affiliates to or for the credit or the account
of any Obligor against any and all of the Obligations now or hereafter existing
whether or not such DIP Lender shall have made any demand under this Agreement
or under any other DIP Loan Document, whether or not such Obligations are
matured or

 

-82-



--------------------------------------------------------------------------------

are owed to a branch office of such DIP Lender different from the branch or
office holding such deposit or obligated on such Indebtedness. Each DIP Lender
agrees to promptly notify the Borrower after any such set-off and application
made by such DIP Lender or its Affiliates; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of each DIP Lender under this Section 11.7(b) are in
addition to any other rights or remedies that such DIP Lender may have.

11.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent. Delivery of an
executed signature page of this Agreement by facsimile transmission or portable
document format shall be effective as delivery of a manually executed
counterpart hereof.

11.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10 Integration. This Agreement and the other DIP Loan Documents represent the
agreement of the Borrower, the Administrative Agent and the DIP Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
DIP Lender relative to subject matter hereof not expressly set forth or referred
to herein or in the other DIP Loan Documents. In the event of any conflict
between this Agreement or any other DIP Loan Document (other than the Orders)
and the Orders, the Orders shall control; provided, that in the event of any
conflict between this Agreement and any other DIP Loan Document (other than the
Orders), the terms of this Agreement shall govern and control.

11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE EXTENT
APPLICABLE, THE BANKRUPTCY CODE.

11.12 Submission To Jurisdiction; Waivers. All judicial proceedings brought
against any Obligor arising out of or relating to this Agreement or any other
DIP Loan Document, or any Obligations hereunder and thereunder, must be brought
in the Bankruptcy Court and, if the Bankruptcy Court does not have (or abstains
from) jurisdiction, such proceedings may be brought in the courts of the State
of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof. Each Obligor hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any such legal action or proceeding
relating to this Agreement and the other DIP Loan Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non exclusive general jurisdiction of such courts;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

-83-



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

11.13 Acknowledgements. Each Obligor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other DIP Loan Documents;

(b) neither the Administrative Agent nor any DIP Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other DIP Loan Documents, and the relationship
between the Borrower and the other Obligors, on one hand, and Administrative
Agent and DIP Lenders, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other DIP Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the DIP
Lenders or among the Obligors and the DIP Lenders.

11.14 WAIVERS OF JURY TRIAL. EACH OF THE OBLIGORS, THE ADMINISTRATIVE AGENT AND
THE DIP LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER DIP LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

11.15 Confidentiality.

(a) The Administrative Agent and each DIP Lender agrees to keep confidential
(and shall cause its directors, officers, employees, representatives, agents or
auditors (collectively, the “Representatives”) to keep confidential) all
non-public information provided to it by the Borrower pursuant to this
Agreement; provided that, nothing herein shall prevent the Administrative Agent
or any DIP Lender from disclosing any such information (i) to the Administrative
Agent or any other DIP Lender, (ii) to any Transferee, or to any actual or
prospective counterparty (or its advisers) to any swap, credit derivative or
other derivative transaction relating to the Borrower and its obligations, which
in any such case receives such information having been made aware of the
confidential nature thereof and agrees to maintain the confidentiality thereof,
(iii) to its employees, directors, agents, attorneys, accountants and other
professional advisers, (iv) upon the request or demand of any examiner or other
Governmental Authority having jurisdiction over the Administrative Agent or such
DIP Lender, (v) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(vi) which has been publicly disclosed other than in breach of this Agreement,
(vii) in connection with the exercise of any remedy hereunder, or (viii) to the
National Association of Insurance Commissioners or any other similar
organization.

 

-84-



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Section 11.15 to the contrary, any
confidential information may be disclosed by the Administrative Agent or any DIP
Lender (the Administrative Agent or the affected DIP Lender being, the
“Disclosing Party”) if the Disclosing Party is compelled by judicial process or
is required by Law or regulation or is requested to do so by any examiner or any
other regulatory authority or recognized self-regulatory organization including,
without limitation, the New York Stock Exchange, the Federal Reserve Board, the
New York State Banking Department and the Securities & Exchange Commission, in
each case having or asserting jurisdiction over the Disclosing Party.

(c) The obligations of the Administrative Agent and each DIP Lender and their
Representatives under this Section 11.15 with respect to confidential
information shall not apply to any confidential information which, as of the
date of disclosure to the Administrative Agent or such DIP Lender or their
Representatives is in the public domain or subsequently comes into the public
domain other than as a result of a breach of the obligations of the
Administrative Agent or any DIP Lender or their Representatives hereunder, or
any information that was or becomes available to the Administrative Agent or
such DIP Lender or their Representatives from a person or source that is not, to
the knowledge of the Administrative Agent or such DIP Lender or their
Representatives, bound by a confidentiality agreement with the Obligors or
otherwise prohibited from transferring such information to such DIP Lender or
the Administrative Agent or their Representatives, or any information which was
or becomes available to the Administrative Agent or such DIP Lender or their
Representatives without any obligation of confidentiality prior to its
disclosure by or on behalf of the Obligors.

11.16 Accounting Changes. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Required DIP Lenders agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required DIP Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

11.17 Specified Laws. Each DIP Lender and the Administrative Agent (for itself
and not on behalf of any DIP Lender) hereby notifies the Borrower that pursuant
to the requirements of the Specified Laws, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such DIP
Lender or Administrative Agent, as applicable, to identify the Borrower in
accordance with the Specified Laws.

[Signature Pages Follow]

 

-85-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

VERASUN ENERGY CORPORATION, a South Dakota corporation,

as Borrower

By:  

/s/ Donald L. Endres

Name:   Donald L. Endres Title:   Chief Executive Officer

VERASUN AURORA CORPORATION, a South Dakota corporation,

as Guarantor

By:  

/s/ Bryan D. Meier

Name:   Bryan D. Meier Title:   Vice President, Finance, and Chief Accounting
Officer

VERASUN FORT DODGE, LLC, a Delaware limited liability company,

as Guarantor

By:  

/s/ Bryan D. Meier

Name:   Bryan D. Meier Title:   Vice President, Finance, and Chief Accounting
Officer

VERASUN CHARLES CITY, LLC, a Delaware limited liability company,

as Guarantor

By:  

/s/ Bryan D. Meier

Name:   Bryan D. Meier Title:   Vice President, Finance, and Chief Accounting
Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

VERASUN MARKETING, LLC, a Delaware limited liability company,

as Guarantor

By:  

/s/ Bryan D. Meier

Name:   Bryan D. Meier Title:   Vice President, Finance, and Chief Accounting
Officer

VERASUN WELCOME, LLC, a Delaware limited liability company,

as Guarantor

By:  

/s/ Bryan D. Meier

Name:   Bryan D. Meier Title:   Vice President, Finance, and Chief Accounting
Officer

VERASUN HARTLEY, LLC, a Delaware limited liability company,

as Guarantor

By:  

/s/ Bryan D. Meier

Name:   Bryan D. Meier Title:   Vice President, Finance, and Chief Accounting
Officer

VERASUN GRANITE CITY, LLC, a Delaware limited liability company,

as Guarantor

By:  

/s/ Bryan D. Meier

Name:   Bryan D. Meier Title:   Vice President, Finance, and Chief Accounting
Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

VERASUN REYNOLDS, LLC, a Delaware limited liability company,

as Guarantor

By:  

/s/ Bryan D. Meier

Name:   Bryan D. Meier Title:   Vice President, Finance, and Chief Accounting
Officer

VERASUN BIODIESEL, LLC, a Delaware limited liability company,

as Guarantor

By:  

/s/ Bryan D. Meier

Name:   Bryan D. Meier Title:   Vice President, Finance, and Chief Accounting
Officer

VERASUN LITCHFIELD, LLC, a Delaware limited liability company,

as Guarantor

By:  

/s/ Bryan D. Meier

Name:   Bryan D. Meier Title:   Vice President, Finance, and Chief Accounting
Officer

VERASUN TILTON, LLC, a Delaware limited liability company,

as Guarantor

By:  

/s/ Bryan D. Meier

Name:   Bryan D. Meier Title:   Vice President, Finance, and Chief Accounting
Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY, a Delaware banking corporation,

as Administrative Agent

By:  

/s/ James A. Hanley

Name:   James A. Hanley Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TRILOGY PORTFOLIO COMPANY, LLC

By: Trilogy Capital, LLC

as Investment Manager

By:  

/s/ Paul S. Greenberg

Name:   Paul S. Greenberg Title:   Principal TRILOGY SPECIAL SITUATIONS MASTER
FUND, LTD.

By: Trilogy Capital, LLC

as Investment Manager

By:  

/s/ Paul S. Greenberg

Name:   Paul S. Greenberg Title:   Principal MARINER LDC

By: Mariner Investment Group, LLC

as Investment Manager

By:  

/s/ John Kelty

Name:   John Kelty Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

AIG Annuity Insurance Company

American General Life Insurance Company

The United State Life Insurance Company in the City of New York

American International Life Assurance Company of New York

The Variable Annuity Life Insurance Company

   BY:  

AIG Global Investment Corp.

Investment Adviser

     By:  

/s/ Tim Lindvall

        Name:   Tim Lindvall         Title:   Vice President      

SunAmerica Income Funds – SunAmerica High Yield Bond Fund

AIG Retirement Company II – Strategic Bond Fund

AIG Retirement Company II – High Yield Bond Fund

SunAmerica Income Funds – SunAmerica Strategic Bond Fund

The Master Trust Bank of Japan, Ltd. as Trustee for AIG is High Yield Bond
Mother Fund

BY:  

AIG Global Investment Corp.

Investment Sub-adviser

  By:  

/s/ Tim Lindvall

        Name:   Tim Lindvall         Title:   Vice President       SunAmerica
Series Trust – High Yield Bond Portfolio BY:  

AIG SunAmerica Asset Management Corp.

Investment Adviser

  By:  

/s/ Tim Lindvall

        Name:   Tim Lindvall         Title:   Portfolio Manager      

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WAYZATA OPPORTUNITIES FUND II, L.P.   By: WOF II GP, L.P., its General Partner  

By: WOF II GP LLC, its General Partner

By:  

/s/ Joseph M. Deigan

Name:   Joseph M. Deigan Title:   Authorized Signatory WAYZATA OPPORTUNITIES
FUND OFFSHORE II, L.P.   By: WOF Offshore II GP, LLC, its General Partner  

By: Wayzata Investment Partners, LLC, its Manager

By:  

/s/ Joseph M. Deigan

Name:   Joseph M. Deigan Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TPG CREDIT OPPORTUNITIES FUND, L.P.   By: TPG Credit Opportunities GP, L.P., its
General Partner By:  

/s/ Julie K. Braun

Name:   Julie Braun Title:   Vice President TCS DEBT SOLUTIONS I (OFFSHORE) LLC
By:  

/s/ Julie K. Braun

Name:   Julie Braun Title:   Vice President TCO INVESTORS II (OFFSHORE) LLC By:
 

/s/ Julie K. Braun

Name:   Julie Braun Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WESTERN ASSET OPPORTUNISTIC U.S. DOLLAR HIGH YIELD SECURITIES PORTFOLIO, LLC

By:  

/s/ Dennis M. McNomora

Name:   Dennis McNomora Title:   Director

WESTERN ASSET STRATEGIC US$ HIGH YIELD PORTFOLIO, L.L.C.

By:  

/s/ Dennis M. McNomora

Name:   Dennis McNomora Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TRANSAMERICA LIFE INSURANCE COMPANY By:  

/s/ James K. Schaeffer

Name:   James K. Schaeffer Title:   Vice President TRANSAMERICA HIGH YIELD BOND
By:  

/s/ Benjamin D. Miller

Name:   Benjamin D. Miller Title:   Sr. High Yield Portfolio Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WHITEBOX HEDGED HIGH YIELD PARTNERS, LP

By: WHITEBOX HEDGED HIGH YIELD ADVISORS LLC its General Partner

By: WHITEBOX ADVISORS LLC, its General Partner

By:  

/s/ Jonathan Wood

Name:   Jonathan Wood Title:   Director – COO

WHITEBOX COMBINED PARTNERS, LP

By: WHITEBOX COMBINED ADVISORS, LLC its General Partner

By: WHITEBOX ADVISORS LLC, its General Partner

By:  

/s/ Jonathan Wood

Name:   Jonathan Wood Title:   Director – COO

GPC LIX, LLC

By: WHITEBOX ADVISORS LLC, its investment advisor,

By:  

/s/ Jonathan Wood

Name:   Jonathan Wood Title:   Director – COO

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.1

DIP Lenders, DIP Loan Commitments

 

Name of Lender and Percentage of New Commitment

   Initial DIP
Loan
Commitment    Intermediate
DIP Loan
Commitment    Delayed Draw
DIP Loan
Commitment    Roll-Up DIP
Loan
Commitment    Total DIP
Loan
Commitment

Wayzata Opportunities Fund II, L.P.

   $ 2,136,000.00    $ 1,470,536    $ 7,429,464    $ 12,149,000    $ 23,185,000

Wayzata Opportunities Fund Offshore II, L.P. (together with Wayzata
Opportunities Fund II, L.P., the “Wayzata Lenders”)

   $ 264,000.00    $ 181,752    $ 918,248    $ 1,501,000    $ 2,865,000

Wayzata Lenders, in the aggregate

   $ 2,400,000    $ 1,652,288    $ 8,347,712    $ 13,650,000    $ 26,050,000

Trilogy Portfolio Company, LLC

   $ 5,392,000    $ 3,614,246    $ 18,615,334    $ 30,376,880    $ 57,998,460

Trilogy Special Situations Master Fund, Ltd.

   $ 546,000    $ 365,983    $ 1,885,833    $ 3,077,340    $ 5,875,156



--------------------------------------------------------------------------------

Name of Lender and Percentage of New Commitment

   Initial DIP
Loan
Commitment    Intermediate
DIP Loan
Commitment    Delayed Draw
DIP Loan
Commitment    Roll-Up DIP
Loan
Commitment    Total DIP
Loan
Commitment

Mariner LDC (together with Trilogy Portfolio Company, LLC and Trilogy Special
Situations Master Fund, Ltd., the “Trilogy Lenders”)

   $ 1,712,000    $ 1,147,549    $ 5,911,055    $ 9,645,780    $ 18,416,384

Trilogy Lenders, in the aggregate

   $ 7,650,000    $ 5,127,778    $ 26,412,222    $ 43,100,000    $ 82,290,000

AIG Annuity Insurance Company

   $ 2,950,000    $ 401,934    $ 6,948,066    $ 11,330,000    $ 21,630,000

American General Life Insurance Company

   $ 1,200,000    $ 203,000    $ 2,897,000    $ 4,730,000    $ 9,030,000

The United States Life Insurance Company in the City of New York

   $ 200,000    $ 91,000    $ 609,000      990,000    $ 1,890,000



--------------------------------------------------------------------------------

Name of Lender and Percentage of New Commitment

   Initial DIP
Loan
Commitment    Intermediate
DIP Loan
Commitment    Delayed Draw
DIP Loan
Commitment    Roll-Up DIP
Loan
Commitment    Total DIP
Loan
Commitment

American International Life Assurance Company of New York

   $ 200,000    $ 129,000    $ 671,000    $ 1,100,000    $ 2,100,000

The Variable Annuity Life Insurance Company

   $ 400,000    $ 17,000    $ 883,000    $ 1,430,000    $ 2,730,000

SunAmerica Income Funds – SunAmerica High Yield Bond Fund

   $ 0    $ 165,000    $ 335,000    $ 550,000    $ 1,050,000

SunAmerica Series Trust – High Yield Bond Portfolio

   $ 0    $ 165,000    $ 335,000    $ 550,000    $ 1,050,000

AIG Retirement Company II – Strategic Bond Fund

   $ 0    $ 165,000    $ 335,000    $ 550,000    $ 1,050,000

AIG Retirement Company II – High Yield Bond Fund

   $ 0    $ 240,000    $ 460,000    $ 770,000    $ 1,470,000



--------------------------------------------------------------------------------

Name of Lender and Percentage of New Commitment

   Initial DIP
Loan
Commitment    Intermediate
DIP Loan
Commitment    Delayed Draw
DIP Loan
Commitment    Roll-Up DIP
Loan
Commitment    Total DIP
Loan
Commitment

SunAmerica Income Funds – SunAmerica Strategic Bond Fund

   $ 0    $ 328,000    $ 672,000    $ 1,100,000    $ 2,100,000

The Master Trust Bank of Japan, Ltd. as Trustee for AIG US High Yield Bond
Mother Fund

   $ 0    $ 1,315,000    $ 2,685,000    $ 4,400,000    $ 8,400,000

AIG Lenders (as defined in Annex I hereto), in the aggregate

   $ 4,950,000    $ 3,219,934    $ 16,830,066    $ 27,500,000    $ 52,500,000

TPG Credit Opportunities Fund, L.P.

   $ 0    $ 0    $ 2,102,585    $ 2,313,000    $ 4,415,585

TCO Investors II (Offshore) LLC

   $ 0    $ 0    $ 2,988,246    $ 3,287,000    $ 6,275,246

TCS Debt Solutions I (Offshore) LLC

   $ 0    $ 0    $ 509,169    $ 560,000    $ 1,069,169

TPG Credit Lenders in the aggregate

   $ 0    $ 0    $ 5,600,000    $ 6,160,000    $ 11,760,000



--------------------------------------------------------------------------------

Name of Lender and Percentage of New Commitment

   Initial DIP
Loan
Commitment    Intermediate
DIP Loan
Commitment    Delayed Draw
DIP Loan
Commitment    Roll-Up DIP
Loan
Commitment    Total DIP Loan
Commitment

Western Asset Opportunistic U.S. Dollar High Yield Securities Portfolio, LLC

   $ 0    $ 0    $ 3,730,000    $ 4,090,000    $ 7,820,000

Western Asset Opportunistic US$ High Yield Portfolio, LLC

   $ 0    $ 0    $ 470,000    $ 510,000    $ 980,000

Western Asset Management Lenders in the aggregate

   $ 0    $ 0    $ 4,200,000    $ 4,600,000    $ 8,800,000

Transamerica Life Insurance Company

   $ 0    $ 0    $ 2,344,341    $ 2,591,447    $ 4,935,788

Transamerica High Yield Bond

   $ 0    $ 0    $ 1,355,659    $ 1,498,553    $ 2,854,212

AEGON Lenders in the aggregate

   $ 0    $ 0    $ 3,700,000    $ 4,090,000    $ 7,790,000

Whitebox Hedged High Yield Partners, LP

   $ 0    $ 0    $ 2,119,000    $ 2,330,900    $ 4,449,900

Whitebox Combined Partners, LP

   $ 0    $ 0    $ 1,381,000    $ 1,519,100    $ 2,900,100

Whitebox Lenders in the aggregate

   $ 0    $ 0    $ 3,500,000    $ 3,850,000    $ 7,350,000

Total Commitments

   $ 15,000,000    $ 10,000,000    $ 68,590,000    $ 102,950,000    $
196,540,000

 



--------------------------------------------------------------------------------

Annex I to Schedule 1.1

AIG Global Investments Corp. (“AIG Investments”), on behalf of the following of
its investment advisory and sub-advisory clients (each a Lender under the Credit
Agreement):

AIG Annuity Insurance Company

American General Life Insurance Company

The United States Life Insurance Company in the City of New York

American International Life Assurance Company of New York

The Variable Annuity Life Insurance Company

SunAmerica Income Funds - SunAmerica High Yield Bond Fund

AIG Retirement Company II - Strategic Bond Fund

AIG Retirement Company II - High Yield Bond Fund

SunAmerica Income Funds - SunAmerica Strategic Bond Fund

The Master Trust Bank of Japan, Ltd. as Trustee for AIG US High Yield Bond
Mother Fund

AIG SunAmerica Asset Management Corp. (“AIG SunAmerica”), as Investment Advisor
of the following parties (each a Lender under the Credit Agreement):

SunAmerica Series Trust – High Yield Bond Portfolio

The Lenders represented by AIG Investments and AIG SunAmerica and listed in this
Annex I are referred to collectively as the “AIG Lenders”.



--------------------------------------------------------------------------------

Schedule 4.1(a)

Prior Dispositions

None.

 

Schedule 4.1(a) - 1



--------------------------------------------------------------------------------

Schedule 4.6

Pre-Petition Litigation

None.

 

Schedule 4.6 - 1



--------------------------------------------------------------------------------

Schedule 4.14

Subsidiaries

 

Name

   Jurisdiction/
Type    Class    Number of
Shares
Outstanding   

% Shares Owned

VeraSun Energy Corporation    SD
Corporation    Common    158,568,427    Publicly traded
VeraSun Aurora Corporation    SD
Corporation    Common    1,000    100% by Borrower VeraSun Biodiesel, LLC    DE
LLC    N/A    N/A    100% by Borrower VeraSun Charles City, LLC    DE LLC    N/A
   N/A    100% by Borrower VeraSun Fort Dodge, LLC    DE LLC    N/A    N/A   
100% by Borrower VeraSun Granite City, LLC    DE LLC    N/A    N/A    100% by
Borrower VeraSun Hartley, LLC    DE LLC    N/A    N/A    100% by Borrower
VeraSun Litchfield, LLC    DE LLC    N/A    N/A    100% by Borrower VeraSun
Marketing, LLC    DE LLC    N/A    N/A    100% by Borrower VeraSun Reynolds, LLC
   DE LLC    N/A    N/A    100% by Borrower VeraSun Tilton, LLC    DE LLC    N/A
   N/A    100% by Borrower VeraSun Welcome, LLC    DE LLC    N/A    N/A    100%
by Borrower ASA OpCo Holdings, LLC    DE LLC    N/A    N/A    100% by Borrower
ASA Albion, LLC    DE LLC    N/A    N/A    100% by ASA OpCo Holdings, LLC ASA
Bloomingburg, LLC    DE LLC    N/A    N/A    100% by ASA OpCo Holdings, LLC ASA
Linden, LLC    DE LLC    N/A    N/A    100% by ASA OpCo Holdings, LLC US
BioEnergy Corporation    SD
Corporation    Common    1,000
   100% by Borrower

 

Schedule 4.14 - 1



--------------------------------------------------------------------------------

Name

   Jurisdiction/
Type    Class    Number of
Shares
Outstanding   

% Shares Owned

Big River Resources Grinnell, LLC    DE    N/A    N/A    50% by US BioEnergy
Corporation VeraSun Albert City, LLC    IA
LLC    N/A    N/A    100% by US BioEnergy Corporation VeraSun Woodbury, LLC   
MI
LLC    N/A    N/A    100% by US BioEnergy Corporation US Bio Marion, LLC    SD
LLC    N/A    N/A    100% by US BioEnergy Corporation VeraSun Dyersville, LLC   
DE
LLC    N/A    N/A    100% by US BioEnergy Corporation VeraSun Ord, LLC    NE
LLC    N/A    N/A    100% by US BioEnergy Corporation VeraSun Janesville, LLC   
MN
LLC    N/A    N/A    100% by US BioEnergy Corporation VeraSun Central City, LLC
   NE
LLC    N/A    N/A    100% by US BioEnergy Corporation VeraSun Hankinson, LLC   
ND
LLC    N/A    N/A    100% by US BioEnergy Corporation

 

Schedule 4.14 - 2



--------------------------------------------------------------------------------

Schedule 4.15(c)

Welcome Plant Report

The Borrower and its plant construction firm, Fagen Construction (“Fagen”), did
not construct the plant located at 1444 120th Street, Welcome, MN (the “Welcome
Plant”) on “native soil”, but prepared the ground in the appropriate way,
digging the foundation necessary to support the extreme weight of the facility.
In the early phase of the construction of the foundation, the Borrower faced an
issue related to the foundation piers for the Welcome Plant which had suffered
some damage due to water seepage. This issue was identified during a routine
inspection, and all construction was halted for two months in April or May 2007
(approximate date) while repairs were completed.

Additionally, the Borrower has noted that all plants will sink between one to
three inches once completed. This is a common reaction to the increase in weight
when the multiple 750,000 gallon fermenting tanks (the Welcome Plant has seven
such tanks) are filled during testing. In July 2008, as a result of the
settling, Fagen came back and relieved the stress on the piping in certain areas
due to “non-linear” settling. The Borrower has noted that this is a common
occurrence and was readily addressed. The Borrower represents and warrants that
the Welcome Plant is in no way damaged, broken or operationally-impaired by
either the work on the piers or the non-linear settling or any other
construction-related issues. The Borrower estimates that the remaining capital
expenditures necessary to complete piping to make the Welcome Plant operational
is no more than $175,000. In addition, Welcome Plant will require a gas main
heater and associated pipe connections at an estimated cost of $125,000.

 

Schedule 4.15(c) - 1



--------------------------------------------------------------------------------

Schedule 4.17

Insurance

See Annex I

 

Schedule 4.17 - 1



--------------------------------------------------------------------------------

Annex I to Schedule 4.17

VERASUN ENERGY CORPORATION

POLLUTION SCHEDULE

All Operating Plants and Land Development locations are covered under this
policy.

 

Limits:

   $5,000,000 Occurrence    $10,000,000 Aggregate

Term:

   4/11/08 to 11/11/2010



--------------------------------------------------------------------------------

Annex I to Schedule 4.17

VERASUN ENERGY CORPORATION

NAMED INSURED

 

Name #

  

Supplementary Name

   FEIN      Interest     

1

   VeraSun Energy Corporation    203430241        

2

   VeraSun Marketing, LLC    203693800        

3

   VeraSun BioDiesel, LLC    203790860        

4

   VeraSun Granite City, LLC    205909621      land   

5

   VeraSun Tilton, LLC    261539139      land   

6

   VeraSun Litchfield, LLC    208621370      land   

PLANTS

          Name Plate    Year

15

   VeraSun Aurora Corporation    460462174      120MGY    2003

16

   VeraSun Fort Dodge, LLC    461630527      110MGY    2005

17

   VeraSun Charles City, LLC    203735184      110MGY    2007

18

   VeraSun Welcome, LLC    204115888      110MGY    2008

19

   VeraSun Hartley, LLC    205381200      110MGY    2008

31

   VeraSun Reynolds, LLC    205914827      110MGY    On hold



--------------------------------------------------------------------------------

Annex I to Schedule 4.17

VERASUN ENERGY CORPORATION

LOCATIONS

 

LOC

  

Entity

  

Location

  

City

   State    Zip   

Occupancy

  

Operation
Date

   Million
Gallons Office & Storage Locations                      1    VeraSun Energy Corp
   100 22nd Avenue    Brookings    SD    57006    Office Bldg       2    VeraSun
Energy Corp    5109 S Crossing Place, Ste 3&4    Sioux Falls    SD    57108   
Office Bldg       3    VeraSun Energy Corp    423 8th Street    Brookings    SD
   57006    Office Bldg       4    VeraSun Energy Corp    484 Mobile Avenue, Ste
21    Camarillo    CA    93010    Office Bldg       6    VeraSun Charles City,
LLC    1790 Quarry Rd    Charles City    IA    56016    Storage Bldg       7   
VeraSun Energy Corp    5010 Riverside Drive    Irving    TX    75039    Dallas
Office       9    VeraSun Energy Corp    5500 Cenex Drive    Inver Grove Heights
   MN    55077    Executive Offices       10    VeraSun Energy Corp    400 N.
Main St.    Sioux Falls    SD    57106    Storage Bldg       11    VeraSun
Energy Corp    110 N. Minnesota Ave.    Sioux Falls    SD    57104    Office
Bldg       Operating Plants                      12    VeraSun Aurora Corp   
One VeraSun Place    Aurora    SD    57006    Ethanol Plant    2003    120 13   
VeraSun Charles City, LLC    1787 Quary Rd    Charles City    IA    56016   
Ethanol Plant    2007    110 14    VeraSun Ft Dodge, LLC    1930 Hayes Avenue   
Fort Dodge    IA    50501    Ethanol Plant    2005    110 15    VeraSun Welcome,
LLC    1444 120th St    Welcome    MN    56181    Ethanol Plant    2008    110
16    VeraSun Hartley, LLC    3260 Van Buren Avenue    Hartley    IA    51346   
Ethanol Plant    2008    110 Under Construction                      17   
VeraSun Reynolds, LLC    64 East 100 North    Reynolds    IN    47980    Ethanol
Plant    Hold    110 Land Only                      18    VeraSun Tilton, LLC   
Sec 25 & 30, T19N, R11W    Tilton    IL    61833    Future Plant Site       19
   VeraSun Litchfield    9319 Kruse Road    Litchfield    IL    62056    Future
Plant Site    42 acres          9391 Kruse Road    Litchfield    IL    67026   
   173 acres          9336 Niemannville Trail    Litchfield    IL    62056      
167 acres          10252 Niemannville Trail    Litchfield    IL    62056      
104 acres    20    VeraSun Granite City, LLC    4375-4621 Old Alton Road   
Granite City    IL    62040    Future Plant Site      



--------------------------------------------------------------------------------

Annex I to Schedule 4.17

VERASUN ENERGY CORPORATION

STATEMENT OF VALUES

 

LOC

 

Entity

 

Location

 

City

  State   Zip  

Occupancy

  Building   Personal
Property   Inventory   Business
Income   Total

Office & Storage Locations

1

  VeraSun Aurora Corporation   100 22nd Avenue, Ste 103   Brookings   SD   57006
  Office Bldg   $ 1,200,000   $ 500,000       $ 1,700,000

2

  VeraSun Energy Corporation   5109 S Crossing Place, Ste 3 & 4   Sioux Falls  
SD   57106   Office Bldg     $ 200,000       $ 200,000

3

  VeraSun Energy Corporation   484 Mobile Avenue, Ste 21   Camarillo   CA  
93010   Office Bldg     $ 6,000       $ 6,000

4

  VeraSun Charles City, LLC   1790 Quarry Rd   Charles City   IA   56016  
Storage Bldg     $ 50,000       $ 50,000

5

  VeraSun Energy Corporation   5010 Riverside Dr., Bldg 4 Ste 350   Irving   TX
  75039   Dallas Office     $ 100,000       $ 100,000

6

  VeraSun Energy Corporation   5500 Cenex Drive   Inver Grove Heights   MN  
55077   Executive Offices     $ 1,000,000       $ 1,000,000

7

  VeraSun Marketing, LLC   110 N Minnesota Avenue   Sioux Falls   SD   57104  
Office Bldg     $ 300,000       $ 300,000

8

  VeraSun Energy Corporation   110 N Minnesota Avenue   Sioux Falls   SD   57104
  Executive Offices     $ 2,000,000       $ 2,000,000

9

  VeraSun Energy Corporation   6100 Neil Road #555   Reno   NV   89511  
Executive Offices     $ 2,500       $ 2,500

10

  VeraSun Energy Corporation   111 Main Ave. Ste 200   Brookings   SD   57006  
Corp Offices     $ 100,000       $ 100,000 Operating Plants                    

12

  VeraSun Aurora Corporation   One VeraSun Place   Aurora   SD   57006   Aurora
Plant   $ 200,000,000   $ 1,500,000   $ 17,500,000   $ 30,726,050   $
249,726,050             BR - Oil Extraction   $ 36,000,000         $ 36,000,000

13

  VeraSun Charles City, LLC   1787 Quarry Rd   Charles City   IA   56016  
Charles City Plant   $ 180,000,000   $ 1,500,000   $ 17,500,000   $ 30,726,050  
$ 229,726,050

14

  VeraSun Ft Dodge, LLC   1930 Hayes Avenue   Fort Dodge   IA   50501   Ft Dodge
Plant   $ 180,000,000   $ 1,500,000   $ 17,500,000   $ 30,726,050   $
229,726,050

15

  VeraSun Welcome, LLC   1444 120th Street   Welcome   MN   56181   Ethanol
Plant   $ 180,000,000   $ 1,500,000   $ 17,500,000   $ 0   $ 199,000,000

16

  VeraSun Hartley, LLC   3260 Van Buren Avenue   Hartley   IA   51346   Ethanol
Plant   $ 180,000,000   $ 1,500,000   $ 17,500,000   $ 30,726,050   $
229,726,050             GRAND TOTAL   $ 957,200,000   $ 11,758,500   $
87,500,000   $ 122,904,200   $ 1,179,362,700

 

Term:

  11/11/08-09

Loss Limit:

  $1,000,000,000

Deductible:

  $100,000 Property Dmg   5 X ADV Business Income

Carrier:

  Factory Mutual Insurance Company



--------------------------------------------------------------------------------

Annex I to Schedule 4.17

VERASUN ENERGY CORPORATION

PRODUCTION

 

LOC

  

Entity

  

Location

  

City

  

State

   Zip    Current
Production Operating Plants                12    VeraSun Aurora Corporation   
One VeraSun Place    Aurora    SD    57006    108,000,000 13    VeraSun Charles
City, LLC    1787 Quary Rd    Charles City    IA    56016    108,000,000 14   
VeraSun Ft Dodge, LLC    1930 Hayes Avenue    Fort Dodge    IA    50501   
108,000,000 15    VeraSun Welcome, LLC    1444 120th Street    Welcome    MN   
56181    0 16    VeraSun Hartley, LLC    3260 Van Buren Avenue    Hartley    IA
   51346    108,000,000 17    VeraSun Reynolds, LLC    64 East 100 North   
Reynolds    IN    47980    0                              TOTAL GALLONS      
432,000,000

 

Limits    $1,000,000 Per Occurrence    $2,000,000 Prod/Comp Ops Aggregate   
$10,000,000 General Aggregate Term:    11/11/08-09 Carrier:    Liberty Mutual
Insurance Company



--------------------------------------------------------------------------------

Annex I to Schedule 4.17

VERASUN ENERGY CORPORATION

PAYROLL

 

Name of Entity

   8810    2130    8304    5606    8742    7421    Total Payroll

VeraSun Energy Corp

                    

Corporate (CA)

               $ 87,100       $ 87,100

Corporate (IL)

               $ 88,000       $ 88,000

Corporate (NE)

   $ 110,000                   $ 110,000

Corporate (IA)

   $ 495,000                   $ 495,000

Corporate (SD)

   $ 8,000,000                   $ 8,000,000

Aurora (SD)

   $ 663,300    $ 2,300,000                $ 2,963,300

Ft. Dodge (IA)

   $ 663,300    $ 2,514,067                $ 3,177,367

Charles City (IA)

   $ 663,300    $ 2,200,000                $ 2,863,300

Hartley (IA)

   $ 600,000    $ 2,514,067                $ 3,114,067

Welcome (MN)

   $ 600,000                   $ 600,000

Reynolds (IN)

   $ 82,500                   $ 82,500                                         
 

TOTAL

     11,877,400      9,528,134    0    0      175,100    0      21,580,634

Limit: 500/500/500

Term: 11/11/08-09

Insurer: Liberty Mutual Ins. Co.



--------------------------------------------------------------------------------

Annex I to Schedule 4.17

VERASUN ENERGY CORPORATION

AUTOMOBILE SCHEDULE

 

Veh#

   Client    Year   

Make

  

Model

  

VIN

   Cost New   

City

   State    Comp    Collision 1    AU    2004    Chevrolet    500   
1GCEK14Z14Z210672    22,220    Brookings    SD    1,000    1,000 2    AU    2004
   Neal    Flat Trailer    4A0BA182941000235       Brookings    SD       3    FD
   2005    Chevrolet    Silverado    1GCEK14ZX5Z152093    23,775    Fort Dodge
   IA    1,000    1,000 4    FD    2002    Chevrolet    Suburban   
1GNFK16Z72J202533    37,914    Fort Dodge    IA    1,000    1,000 5    CC   
2006    Chevrolet    4x4    3GCEK14Z16G206334    21,355    Charles City    IA   
1,000    1,000 6    CC    2004    Chevrolet    Suburban    1GNFK16Z94J104042   
39,850    Charles City    IA    1,000    1,000 7    BIO    2006    Pace   
RT8524TA2H    40LWB24216P126034    7,255    Brookings    SD       8    VE   
2006    Saab 95    Wagon    YS3EH59GX63513977    34,975    Brookings    SD   
1,000    1,000 9    VE    2003    GMC    Yukon XL    3GKFK16Z93G183113    32,000
   Brookings    SD    1,000    1,000 10    HART    2006    GMC    Yukon XL   
3GKFK16ZX6G220321    33,220    Hartley    IA    1,000    1,000 11    HART   
2006    Chevrolet    Silverado    2GCEK13Z661299684    30,600    Hartley    IA
   1,000    1,000 12    VE    2008    Ford    Escape Hybrid FFV   
1FMCU49H28KA36849    30,000    Brookings    SD    1,000    1,000 13    REYN   
2007    Dodge Quad Cab    1500 GLT    1D7HU18P07S158714    29,600    Reynolds   
IN    1,000    1,000 14    REYN    2007    Chevrolet    K1500   
2GCEK13Z171137060    27,030    Reynolds    IN    1,000    1,000 15    WEL   
2006    Ford    F150    1FTPW14V36FB81481    30,930    Welcome    MN    1,000   
1,000 16    CORP    2007    Chevrolet    Avalanche    3GNFK123X7G168484   
35,253    Inver Grove Heights    MN    1,000    1,000 17    CORP    2007   
Chevrolet    Impala    2G1WT55K479212899    17,720    Inver Grove Heights    MN
   1,000    1,000 18    CORP    2007    Chevrolet    Impala    2G1WB55K879129768
   17,500    Inver Grove Heights    MN    1,000    1,000 19    CORP    2007   
Chevrolet    1500 1/2 T Extended    1GCEK19027Z629368    33,170    Inver Grove
Heights    IA    1,000    1,000 20    CORP    2005    Chevrolet    Avalanche   
3GNEK12Z65G181231    31,120    Inver Grove Heights    MN    1,000    1,000 21   
CORP    2007    GMC    Yukon    1GKFK16357J220304    45,000    Inver Grove
Heights    MN    1,000    1,000 22    CORP    2005    Mercury    Mountaineer   
4M2ZU86K25UJ15227    32,190    Inver Grove Heights    MN    1,000    1,000 23   
CORP    2006    Chevrolet    Impala LT    2G1WT55K869402588    15,000    Inver
Grove Heights    MN    1,000    1,000 24    CORP    2006    Chevrolet    Impala
LT    2G1WT55K769429491    16,000    Inver Grove Heights    MN    1,000    1,000
25    CORP    1997    GMC    Surburban    1GDFK16R9VJ754317       Brookings   
SD       26    CORP    2005    Ford    Explorer    1FMZU67K25UB50113    24,196
   Inver Grove Heights    MN    1,000    1,000

 

Liability Limits    $1,000,000 Uninsured Motorists    $1,000,000 Medical
Payments    $5,000 Insurer:    Travelers Property Casualty Co of America Term   
11/11/08-09



--------------------------------------------------------------------------------

Annex I to Schedule 4.17

 

VeraSun Energy Corporation

2008/2009 Rolling Stock Values

Unit

                       Total Values     

Aurora Loc

                 

Cars (Hopper) - Trinity

   125    @    $ 80,000    =    $ 10,000,000    Trinity III Rider 1

Cars (Hopper) - Trinity

   75    @    $ 80,000    =    $ 6,000,000    Trinity V Rider 2

Cars (Tanker) - GE

   300    @    $ 75,000    =    $ 22,500,000    GE Rider 1

Locomotive FVECX101 (serial # 153LLPXSW1500)

   1    @    $ 300,000    =    $ 300,000   

TrackMobile

               $ 0                               501             $ 38,800,000   
                       

Ft. Dodge Loc

                 

Cars (Hopper) - Trinity

   200    @    $ 80,000    =    $ 16,000,000    TRIP Rider 5

Cars (Tanker) - GE

   300    @    $ 75,000    =    $ 22,500,000    GE Rider 1

Locomotive VECX201 (UP 1017)

   1    @    $ 275,000    =    $ 275,000   

TrackMobile

      @          $ 0                               501             $ 38,775,000
                          

Charles City Location

                 

Car (Hopper) - Trinity

   200    @    $ 80,000    =    $ 16,000,000    Trinity V Rider 1

Car (Tanker) - GE

   300    @    $ 75,000    =    $ 22,500,000    GE Rider 2

Locomotive VECX301 (serial #80373971)

   1    @    $ 500,000    =    $ 500,000                               501      
      $ 39,000,000                           

Welcome Location

                 

Car (Hopper) - Trinity

   300    @    $ 80,000    =    $ 24,000,000    TLP Rider 7; TRIP Riders 9&10

Car (Tanker) - Trinity

   300    @    $ 85,000    =    $ 25,500,000    UTLX A001 & A002

Locomotive VECX 601 (Serial #7109-9)

   1       $ 350,000    =    $ 350,000                               601      
      $ 49,850,000                           

Hartley Location

                 

Car (Hopper) - Trinity

   300    @    $ 80,000    =    $ 24,000,000    TLP Rider 7; TRIP Riders 9&10

Car (Tanker) - Trinity

   300    @    $ 85,000    =    $ 25,500,000    UTLX A003& A004

Locomotive VECX 501 (Serial #7109-6)

   1       $ 350,000    =    $ 350,000                               601      
      $ 49,850,000                           

VeraSun Marketing, LLC

                 

Car (Ballast)

   15    @    $ 86,490    =    $ 1,297,350    Ballast Tab

Cars (Buffer)

   32    @    $ 25,000    =    $ 800,000    Buffer Tab                        
   47             $ 2,097,350                           

US BioEnergy

                 

Car (Hopper)

   73    @    $ 50,000       $ 3,650,000    US Bio Rider 7

Car (Hopper)

   99    @    $ 45,000       $ 4,455,000    US Bio Rider 1 & 1008

Car (Hopper)

   13    @    $ 40,000       $ 520,000    US Bio Riders 3&5

Car (Hopper)

   42    @    $ 30,000       $ 1,260,000    US Bio Riders 4&6

Car (Tanker)

   183    @          $ 0    US Bio Rider 1008

Car (Tanker)

   179    @          $ 0    US Bio Riders 1,2,3                $ 0              
            589                                   

Cars (various) US BioEnergy

   827    @      Varies    =    $ 43,041,040    per IMA                    

Grand total of all Units

   4168                                                   Total Values          
                Cars       $ 269,523,390               Locomotive       $
1,775,000               Trackmobile       $ 0                                  
      $ 271,298,390                         

All cars Tanker and Hoppers will be leased under VeraSun Marketing LLC.

Carrier: Travelers

Deductible: $100,000



--------------------------------------------------------------------------------

Schedule 4.18

Environmental Matters

None.

 

Schedule 4.18 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.1

Financial Covenants

(a) Minimum EBITDAR. Permit EBITDAR of Borrower for [any Test Period ending
during any period set forth in the table below to be less than the amount set
forth opposite such period below] [the last day of any fiscal quarter of
Borrower]:

 

Test Period

   Amount]         

(b) Limitation on Capital Expenditures. During the period from the Petition Date
to the Maturity Date, make any Consolidated Capital Expenditures (whether made
by way of the acquisition of securities of a Person or otherwise) to exceed an
all Obligors equal to [$TBD].

[“Consolidated Current Liabilities”: at a particular date with respect to any
Person, all amounts which would, in conformity with GAAP, be included under
current liabilities on a consolidated balance sheet of such Person and its
Subsidiaries as at such date.]

[“Consolidated Capital Expenditures”: for any period with respect to any Person,
each expenditure made by or committed to be made by such Person or any
Subsidiary thereof during such period that, in conformity with GAAP, shall be
classified as a capital expenditure, regardless of the source of financing.]

[“EBITDAR” means, for any period, without duplication (a) the sum, determined on
a consolidated basis, of (i) net income (or net loss), (ii) interest expense and
facility fees, unused commitment fees, letter of credit fees and similar fees,
(iii) income tax expense, (iv) depreciation expense, (v) amortization expense,
(vi) non-recurring, transactional or unusual losses deducted in calculating net
income less non-recurring, transactional or unusual gains added in calculating
net income, (vii) in each case without duplication, cash Restructuring Charges
to the extent deducted in computing net income for such period and settled or to
be settled in cash during such period in an aggregate amount not to exceed
$[            ] in any twelve-month period, in each case of the Borrower and its
Subsidiaries, determined in accordance with GAAP for such period,
(viii) non-cash Restructuring Charges and related non-cash losses or other
non-cash charges resulting from the writedown in the valuation of any assets in
each case of the Borrower and its Subsidiaries, determined in accordance with
GAAP for such period, (ix) without duplication, net losses from discontinued
operations, (x) Professional Fees and (xi) minority interest expense, minus
(b) (i) net income from discontinued operations, (ii) equity earnings of
Affiliates and (iii) interest income.]

[“Restructuring” means the reorganization or discontinuation of the Obligors’
business, operations and structure in respect of (a) facility closures and the
consolidation, relocation or elimination of operations and (b) related severance
costs and other costs incurred in connection with the termination, relocation
and training of employees.



--------------------------------------------------------------------------------

[“Restructuring Charges” means non-recurring and other one-time costs incurred
by the Borrower or any Subsidiary in connection with the Restructuring.]

[“Test Period”: [any period of four consecutive fiscal quarters of the
Borrower.] [any of (a) the first full fiscal quarter of the Borrower ended
following the Petition Date, (b) the period of the first two full fiscal
quarters of the Borrower ended following the Petition Date, (c) the period of
the first three full fiscal quarters of the Borrower ended following the
Petition Date, and (d) thereafter, any period of four consecutive fiscal
quarters of the Borrower]].



--------------------------------------------------------------------------------

Schedule 7.2 (b)

Prepetition Indebtedness

Indebtedness under the Credit Agreement, dated as of May 30, 2008 (as amended,
modified and supplemented from time to time), by and among VeraSun Energy
Corporation, VeraSun Fort Dodge, LLC, VeraSun Hartley, LLC, VeraSun Welcome,
LLC, VeraSun Charles City, LLC, VeraSun Aurora Corporation, and VeraSun
Marketing, LLC, together with VeraSun Energy Corporation, as borrowers, UBS AG,
Stamford Branch, as issuing bank, administrative agent, and co-collateral agent,
UBS Securities LLC, as lead arranger, documentation agent, and syndication
agent, UBS Loan Finance LLC, as Swingline Lender, and the other agents and
lenders from time to time parties thereto, and the other Loan Documents (as
defined therein).

Indebtedness under the 9 7/8% Senior Secured Notes due 2012, issued under an
Indenture, dated as of December 21, 2005 (as amended, modified and supplemented
from time to time), by and among VeraSun Energy Corporation, as issuer, VeraSun
Aurora Corporation, VeraSun Fort Dodge, LLC, VeraSun Charles City, LLC, VeraSun
Marketing, LLC, as subsidiary guarantors, and other subsidiary guarantors party
thereto, and Wells Fargo Bank, N.A., as trustee, the Securities and the Security
Documents (each as defined therein).

Indebtedness under the 9 3/8 Senior Notes due 2017, issued under an Indenture,
dated as of May 16, 2007 (as amended, modified and supplemented from time to
time), by and among VeraSun Energy Corporation, as issuer, VeraSun Aurora
Corporation, VeraSun Fort Dodge, LLC, VeraSun Charles City, LLC, VeraSun
Marketing, LLC, VeraSun Hartley, LLC, VeraSun Biodiesel, LLC, VeraSun Welcome,
LLC, VeraSun Granite City, LLC, and VeraSun Reynolds, LLC, as subsidiary
guarantors, and other subsidiary guarantors party thereto, and Wells Fargo Bank,
N.A., as trustee, and the Securities (as defined therein).

Promissory Note of VeraSun Reynolds, LLC (the “Borrower”) payable to White
County, Indiana (as “Issuer”), in the principal sum of $12,465,000, issued under
the Loan Agreement dated as of September 1, 2007 between Issuer and Borrower.

Outstanding Letters of Credit – See Attached.

Liabilities associated with liens permitted under Section 7.3.

Debt secured by Liens referenced on Schedule 7.3.

Guarantee Obligations referenced on Schedule 7.4.

 

Schedule 7.2(b) - 1



--------------------------------------------------------------------------------

Schedule 7.2(b)

Prepetition Indebedness

Letters of Credit

 

Letters of Credit with FNBO-Omaha

Beneficiary of LC

   LC Number    Basis Amount    Fee Rate     Fee Pmt Frequency    Start Date   
Expiration    Evergreen

VeraSun Ft. Dodge

                   

Northern Natural Gas

   STB0520007400    $ 228,125    2.25 %   Quarterly       7/19/2009   
evergreen-30 days

VeraSun Charles City

                   

Northern Natural Gas

   STB0620003400    $ 2,007,855    2.25 %   Quarterly       6/1/2017   
evergreen-30 days

VeraSun Hartley

                   

Aquila

   STB07200052      MOVED TO UBS      Quarterly       Cancelled   

Northern Natural Gas

   STB07200078    $ 173,819    2.25 %   Quarterly         

Northern Natural Gas

   STB07200078    $ 146,935    2.25 %   Quarterly         

Northern Natural Gas

   STB07200078    $ 65,246    2.25 %   Quarterly             STB07200078    $
316,008    2.25 %   Quarterly                                 

Northern Natural Gas

   STB07200078    $ 702,008            4/7/2009    evergreen-30 days

Verasun Welcome

   STB08200011    $ 400,000    1.50 %   Quarterly    1/22/2008    11/30/2009   

Federated Rural Electric Assc.

                   

Verasun Marketing

                   

GATX Corporation

   STB08200078    $ 700,000    1.50 %   Quarterly    4/29/2008    4/29/2009   
evergreen-30 days

Total FNBO LC’s

      $ 4,037,988              



--------------------------------------------------------------------------------

Schedule 7.2(b)

Prepetition Indebedness

Letters of Credit

 

Letters of Credit with UBS under Revolving Credit

Back Up to FNBO

   WALI-A02426-1POZ    $ 10,441,731    evergreen-60 days    5/31/2009

Black Hills enegy/Iowa Gas utility

   WALI-A02694-1POZ    $ 1,831,000    evergreen-90 days    4/18/2009

PRO COOP

   WALI-A02682-1POZ    $ 1,000,000    term    12/31/2008                

Sub total

      $ 13,272,731                      

Liberty Mutual 1st level

         evergreen-60 days   

TOTAL UBS LC’S

      $ 13,272,731      

2nd Tranch due Liberty Mutual

           

3rd Tranch due Liberty Mutual

      $ 0      

4th Tranch due Liberty Mutual

      $ 0      



--------------------------------------------------------------------------------

Schedule 7.3

Existing Liens

Liens for Taxes

Liens Securing Prepetition Taxes that were unpaid on the Petition Date (to be
updated prior to the Rollup Date as per Section 5.2(h)).

Existing Liens

Liens granted by VeraSun Energy Corporation in favor of Liberty Mutual Insurance
Company, Liberty Mutual Fire Insurance Company, LM Insurance Corporation, The
First Liberty Insurance Corporation, Liberty Insurance Corporation and any other
company that is part of or added to the Liberty Group under that certain General
Agreement of Indemnity, dated as of March 20, 2008.

Cash collateral securing obligations with respect to (i) that certain letter of
credit for the benefit of Indiana Gas Company issued on December 10, 2007 and
(ii) that certain letter of credit for the benefit of ASA Bloomingburg, LLC
issued on December 10, 2007.

See attached chart of additional Existing Liens.

 

Schedule 7.3 - 1



--------------------------------------------------------------------------------

Schedule 7.3

Existing Liens

Existing Liens

 

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of
UCC

 

Description of Collateral

VeraSun Albert City, LLC   Agstar Financial Services, PCA   IA Secretary of
State  

P567291-9/

4-18-08

  UCC-1   All of the personal property of the debtor, wherever located, and now
owned or hereafter acquired, including, but not limited to: All accounts and
other rights to payment whether or not earned by performance, and including, but
not limited to, payment for property or services sold, leased, rented, licensed
or assigned; goods; farm products; chattel paper; inventory; equipment;
instruments; investment property; documents; deposit accounts; money;
letter-of-credit rights; general intangibles; payment intangibles; software;
supporting obligations; and to the extent not included in the foregoing as
original collateral, the proceeds and products of the foregoing. All payments,
rights to payment whether or not earned by performance, accounts, general
intangibles and benefits, including, but not limited to, payments in kind,
deficiency payments, letter of entitlement, storage payments, emergency
assistance, diversion payments, production flexibility contracts, contract
reserve payments, ethanol incentive funds, bioenergy programs, under or from and
preexisting, current or future federal or state government program and, to the
extent not included in the foregoing as original collateral, the proceeds and
products of the foregoing VeraSun Aurora Corporation   AgFirst Cooperative of
Brookings   SD Secretary of State  

20083191370087/

11-14-08

  UCC-1   The purpose of this financing statement is to give notice that AgFirst
Cooperative of Brookings owns and holds title to all corn and grain being stored
by VeraSun Aurora Corporation pursuant to a Lease Agreement in two steel bunkers
located north of the Aurora VeraSun ethanol plant. The plant is located within
the Northeast Quarter of Section 34, Township 110 North, Range 49 West of the
5th P.M., Brookings County, South Dakota. AgFirst Corporation of Brookings is
the absolute owner of the corn. VeraSun Aurora Corporation has no rights in the
corn stored in these two steel bunkers. The grain is not VeraSun Aurora
Corporation’s inventory.

 

Schedule 7.3 - 2



--------------------------------------------------------------------------------

Schedule 7.3

Existing Liens

 

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of
UCC

 

Description of Collateral

VeraSun Aurora Corporation   UBS AG, Stamford Branch, as Administrative Agent  
SD Secretary of State  

200815660810021/

6-4-08

  UCC-1   This financing statement covers all of debtor’s right, title and
interest in, to and under the following property, together with all
refurbishment of or improvements to any inventory, products of or accessions to
any inventory, all after-acquired property of any of the categories described
below and all cash proceeds of any of the categories described below, wherever
located, and whether now existing or hereafter arising or acquired from time to
time: All receivables; all inventory; all cash proceeds (including cash
insurance proceeds thereof), rents and profits or in respect of any and all of
the foregoing; all deposit accounts and securities accounts into which the cash
proceeds, which are owned by debtor or in which debtor has an interest;
accounts, chattel paper, deposit accounts, instruments, proceeds, securities
account VeraSun Aurora Corporation   Wells Fargo Bank NA (as Collateral Agent
for Benefit of VeraSun Trustee & Holders   SD Secretary of State for Brooking
County  

20060401570149/

2-9-06

 

UCC-1

Fixture

  Real Estate – Recorded Book #: mtg 304 pg: 181 VeraSun Aurora Corporation  
Wells Fargo Bank NA (as Collateral Agent for Benefit of VeraSun Trustee &
Holders   SD Secretary of State for Brooking County  

20060401570147/

2-9-06

 

UCC-1

Fixture

  Real Estate – Recorded Book #: mtg 304 pg: 180 VeraSun Aurora Corporation  
Wells Fargo Bank, N.A., in its capacity as Joint Collateral Agent   SD Secretary
of State  

20053550810016/

12-21-05

  UCC-1   All of the assets and property, tangible and intangible now owned or
at any time hereafter acquire by the debtor or in which the debtor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Collateral”), as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by accelerating or
otherwise) of the Secured Obligations under the Indenture: (BLANKET FILING)
VeraSun Energy   RDO Equipment Company   SD Secretary of State  

20041140810058/

4-23-04

  UCC-1   One (1) Loadrite ProScale Installed S/N 96892 including all accessions
thereto and all spare parts and special tools for such machinery and equipment

 

Schedule 7.3 - 3



--------------------------------------------------------------------------------

Schedule 7.3

Existing Liens

 

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of
UCC

 

Description of Collateral

VeraSun Biodiesel, LLC   Wells Fargo Bank, N.A., in its capacity as Joint
Collateral Agent   DE Secretary of State  

53959229/

12-20-05

  UCC-1   All of the assets and property, tangible and intangible now owned or
at any time hereafter acquire by the debtor or in which the debtor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Collateral”), as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by accelerating or
otherwise) of the Secured Obligations under the Indenture: (BLANKET FILING)
VeraSun Biodiesel, LLC   Wells Fargo Bank, N.A., in its capacity as Joint
Collateral Agent   DE Secretary of State  

2008 0369627/

1-30-08

  UCC-1   All of the assets and property, tangible and intangible now owned or
at any time hereafter acquire by the debtor or in which the debtor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Collateral”), as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by accelerating or
otherwise) of the Secured Obligations under the Indenture: (BLANKET FILING)
VeraSun Charles City, LLC   Wells Fargo Bank, N.A., in its capacity as Joint
Collateral Agent   DE Secretary of State  

53959203/

12-20-05

  UCC-1   All of the assets and property, tangible and intangible now owned or
at any time hereafter acquire by the debtor or in which the debtor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Collateral”), as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by accelerating or
otherwise) of the Secured Obligations under the Indenture: (BLANKET FILING)

 

Schedule 7.3 - 4



--------------------------------------------------------------------------------

Schedule 7.3

Existing Liens

 

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of
UCC

 

Description of Collateral

VeraSun Charles City, LLC   UBS AG, Stamford Branch, as Administrative Agent  
DE Secretary of State  

2008 1896826/

6-3-08

  UCC-1   This financing statement covers all of debtor’s right, title and
interest in, to and under the following property, together with all
refurbishment of or improvements to any inventory, products of or accessions to
any inventory, all after-acquired property of any of the categories described
below and all cash proceeds of any of the categories described below, wherever
located, and whether now existing or hereafter arising or acquired from time to
time: All receivables; all inventory; all cash proceeds (including cash
insurance proceeds thereof), rents and profits or in respect of any and all of
the foregoing; all deposit accounts and securities accounts into which the cash
proceeds, which are owned by debtor or in which debtor has an interest;
accounts, chattel paper, deposit accounts, instruments, proceeds, securities
account VeraSun Charles City, LLC   DMG, Inc. D/B/A Malloy Electronics   DE
Secretary of State  

2008 3315114/

9-30-08

  UCC-1   All consignment inventory now or hereafter provided to Debtor
(“Consignee”) for purchase and use in its plant operated by Consignee.
Consignments are covered by Consignment Agreement between Secured Party
(“Consignor”) and Consignee dated March 12, 2008. Consignment Agreements cover,
without limitation, consignment inventory, proceeds, insurance, repairs,
replacements, accessions, and substitutions relating to said consignment
inventory, now or hereafter acquired. Consignment inventory lists are updated
and kept on file with Consignor.

 

Schedule 7.3 - 5



--------------------------------------------------------------------------------

Schedule 7.3

Existing Liens

 

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of
UCC

 

Description of Collateral

VeraSun Energy Corporation   DMG, Inc. D/B/A Malloy Electric   SD Secretary of
State  

20082741670139/

9-30-08

  UCC-1   All consignment inventory now or hereafter provided to Debtor
(“Consignee”) for purchase and use in its plants operated by ASA Albion, LLC
(Albion, NE), ASA Bloomingburg, LLC (Bloomingburg, OH), US BIO Albert City, LLC
(Albert City, IA), US BIO Marion, LLC (Marion, SD), US Bio Ord, LLC (Ord, NE),
Verasun Charles City, LLC (Charles City, IA), Verasun Dyersville, LLC
(Dyersville, IA), Verasun Hankinson, LLC (Hankinson, ND), Verasun Welcome, LLC
(Welcome, MN) (the “Operating Subsidiaries”). Consignments are covered by one or
more Consignment Agreements between Secured Party (“Consignor”) and Operating
Subsidiaries. Consignment Agreements cover, without limitation, consignment
inventory, proceeds, insurance, repairs, replacements, accessions, and
substitutions relating to said consignment inventory, now or hereafter acquired.
Consignment inventory lists are updated and kept on file with the Consignor.
VeraSun Energy Corporation   United Rentals (North America), Inc.   SD Secretary
of State  

2007213570169/

8-1-07

  UCC-1   Unit #824394 Komatsu 5,000# warehouse forklift $20,062.50 Unit #998306
JLG 450AJ articulate boom lift $60,919.50 Total for the two units $80,982.00
VeraSun Energy Corporation   Motion Industries, Inc.   SD Secretary of State  

20082610710005/

9-17-08

  UCC-1   Maintenance, repair, operational assets, materials, parts, equipment,
supplies and other tangible personal property, held for resale, use or
consumption in debtor’s (Consignee’s) business and supplied by secured party
(Consignor) under consignment o other agreement

 

Schedule 7.3 - 6



--------------------------------------------------------------------------------

Schedule 7.3

Existing Liens

 

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of
UCC

 

Description of Collateral

VeraSun Energy Corporation   UBS AG, Stamford Branch, as Administrative Agent  
SD Secretary of State  

20081560810022/

6-4-08

  UCC-1   This financing statement covers all of debtor’s right, title and
interest in, to and under the following property, together with all
refurbishment of or improvements to any inventory, products of or accessions to
any inventory, all after-acquired property of any of the categories described
below and all cash proceeds of any of the categories described below, wherever
located, and whether now existing or hereafter arising or acquired from time to
time: All receivables; all inventory; all cash proceeds (including cash
insurance proceeds thereof), rents and profits or in respect of any and all of
the foregoing; all deposit accounts and securities accounts into which the cash
proceeds, which are owned by debtor or in which debtor has an interest;
accounts, chattel paper, deposit accounts, instruments, proceeds, securities
account

 

Schedule 7.3 - 7



--------------------------------------------------------------------------------

Schedule 7.3

Existing Liens

 

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of
UCC

 

Description of Collateral

VeraSun Energy Corporation   First National Bank of Omaha, as Collateral Agent  
SD Secretary of State  

20072350810012/

8-23-07

  UCC-1   Pursuant to that certain Amended and Restated Pledge and Security
Agreement, dated as of August 17, 2007, among debtor, secured party and ASA OpCo
Holdings, LLC, debtor collaterally assigned, granted and pledged to secured
party a continuing security interest and lien in all the estate, right, title
and interest of debtor, now owned or hereafter existing or acquired, and
howsoever its interest therein may arise or appear (whether by ownership,
security interest, lien, claim or otherwise), including all the estate, right,
title and interest of the debtor in, to and under the following (the
“Collateral”): Any and all debtors rights, titles, interests, whether now owned
or hereafter existing or acquired, in company, and all of the equity interests
of company related thereto, whether or not evidenced or represented by any
certificated security or other instrument, (the “Pledged Equity Interests”) and
debtor’s share of: all rights to receive income, gain, profit, dividends and
other distributions allocated or distributed to debtor in respect of or in
exchange for all or any portion of the pledged equity interest; all debtor’s
capital or ownership interest or other equity interest, including capital
accounts, in company; all of debtor’s voting rights in or rights to control or
direct the affair of company; all other rights, title and interest in or to
company derived from the pledged equity interests; all indebtedness or other
obligations of company owned to debtor; all claims of debtor for damages arising
out of, or for any breach of default relating to, the pledged equity interests;
all securities, notes, certificates and other instruments representing or
evidencing any of the foregoing rights and interests of the ownership thereof
and interest of debtor reflected in the books of any financial intermediary
pertaining to such rights and interests; all distributions, non-cash dividends,
cash, option, warrants, stock splits, reclassifications, rights, instruments or
other investment property and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such rights and interests; and all security entitlements of debtor
in any and all of the foregoing; and all proceeds

 

Schedule 7.3 - 8



--------------------------------------------------------------------------------

Schedule 7.3

Existing Liens

 

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of
UCC

 

Description of Collateral

VeraSun Energy Corporation   Wells Fargo Bank, N.A., in its capacity as Joint
Collateral Agent   SD Secretary of State  

20053550810015/

12-21-05

  UCC-1   All of the assets and property, tangible and intangible now owned or
at any time hereafter acquire by the debtor or in which the debtor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Collateral”), as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by accelerating or
otherwise) of the Secured Obligations under the Indenture: (BLANKET FILING)
VeraSun Fort Dodge, LLC   Citicapital Commercial Leasing Corporation   DE
Secretary of State  

52799204/

9-9-05

  UCC-1   1 Genie Genie Articulating Lift Z-34/22DF S/N 43401 Kubota RTV900W-H
S/N 35876-Cab & Heater1 Kubota RTV900W-H S/N 34176-CAB & Heater together with
all present and future attachments, accessories, replacement parts, additions,
and all cash and non-cash proceeds thereof VeraSun Fort Dodge, LLC   Wells Fargo
Bank, N.A., in its capacity as Joint Collateral Agent   DE Secretary of State  

53959195/

12-20-05

  UCC-1   All of the assets and property, tangible and intangible now owned or
at any time hereafter acquire by the debtor or in which the debtor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Collateral”), as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by accelerating or
otherwise) of the Secured Obligations under the Indenture: (BLANKET FILING)

 

Schedule 7.3 - 9



--------------------------------------------------------------------------------

Schedule 7.3

Existing Liens

 

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of
UCC

 

Description of Collateral

VeraSun Fort Dodge, LLC   UBS AG, Stamford Branch, as Administrative Agent   DE
Secretary of State  

2008 1896891/

6-3-08

  UCC-1   This financing statement covers all of debtor’s right, title and
interest in, to and under the following property, together with all
refurbishment of or improvements to any inventory, products of or accessions to
any inventory, all after-acquired property of any of the categories described
below and all cash proceeds of any of the categories described below, wherever
located, and whether now existing or hereafter arising or acquired from time to
time: All receivables; all inventory; all cash proceeds (including cash
insurance proceeds thereof), rents and profits or in respect of any and all of
the foregoing; all deposit accounts and securities accounts into which the cash
proceeds, which are owned by debtor or in which debtor has an interest;
accounts, chattel paper, deposit accounts, instruments, proceeds, securities
account VeraSun Fort Dodge, LLC   Motion Industries, Inc.   DE Secretary of
State  

2008 2136065/

6-23-08

  UCC-1   Maintenance, repair and operational assets, including, without
limitation, materials, parts, equipment, supplies and other tangible personal
property, held for resale, use or consumption in debtor’s (consignee’s)
business, and supplied by secured party (consignor) under consignment or other
equipment VeraSun Fort Dodge, LLC   Wells Fargo Bank, N.A., (as Collateral Agent
for the benefit of Trustee and Holders)   Webster County, IA  

2005-7790/

12-21-05

 

UCC-1

Fixture

  All of VeraSun FD’s right, title and interest and to any and all additions and
substitutions or replacements thereof now or hereinafter contained or attached
to and used in connection with the premises to the extent the same constitutes
real property or fixtures in the state in which the land is located VeraSun
Granite City, LLC   Wells Fargo Bank, N.A., in its capacity as Joint Collateral
Agent   DE Secretary of State  

2008 0369783/

1-30-08

  UCC-1   All of the assets and property, tangible and intangible now owned or
at any time hereafter acquire by the debtor or in which the debtor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Collateral”), as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by accelerating or
otherwise) of the Secured Obligations under the Indenture: (BLANKET FILING)

 

Schedule 7.3 - 10



--------------------------------------------------------------------------------

Schedule 7.3

Existing Liens

 

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of
UCC

 

Description of Collateral

VeraSun Hartley, LLC   Wells Fargo Bank, N.A., in its capacity as Joint
Collateral Agent   DE Secretary of State  

63073335/

8-21-06

  UCC-1   All of the assets and property, tangible and intangible now owned or
at any time hereafter acquire by the debtor or in which the debtor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Collateral”), as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by accelerating or
otherwise) of the Secured Obligations under the Indenture: (BLANKET FILING)
VeraSun Hartley, LLC   UBS AG, Stamford Branch, as Administrative Agent   DE
Secretary of State  

2008 1896867/

6-3-08

  UCC-1   This financing statement covers all of debtor’s right, title and
interest in, to and under the following property, together with all
refurbishment of or improvements to any inventory, products of or accessions to
any inventory, all after-acquired property of any of the categories described
below and all cash proceeds of any of the categories described below, wherever
located, and whether now existing or hereafter arising or acquired from time to
time: All receivables; all inventory; all cash proceeds (including cash
insurance proceeds thereof), rents and profits or in respect of any and all of
the foregoing; all deposit accounts and securities accounts into which the cash
proceeds, which are owned by debtor or in which debtor has an interest;
accounts, chattel paper, deposit accounts, instruments, proceeds, securities
account VeraSun Litchfield, LLC   Wells Fargo Bank, N.A., in its capacity as
Joint Collateral Agent   DE Secretary of State  

2008 0369833/

1-30-08

  UCC-1   All of the assets and property, tangible and intangible now owned or
at any time hereafter acquire by the debtor or in which the debtor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Collateral”), as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by accelerating or
otherwise) of the Secured Obligations under the Indenture: (BLANKET FILING)

 

Schedule 7.3 - 11



--------------------------------------------------------------------------------

Schedule 7.3

Existing Liens

 

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of
UCC

 

Description of Collateral

VeraSun Marketing, LLC   Wells Fargo Bank, N.A., in its capacity as Joint
Collateral Agent   DE Secretary of State  

53959211/

12-20-05

  UCC-1   All of the assets and property, tangible and intangible now owned or
at any time hereafter acquire by the debtor or in which the debtor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Collateral”), as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by accelerating or
otherwise) of the Secured Obligations under the Indenture: (BLANKET FILING)
VeraSun Marketing, LLC   UBS AG, Stamford Branch, as Administrative Agent   DE
Secretary of State  

2008 1896784/

6-3-08

  UCC-1   This financing statement covers all of debtor’s right, title and
interest in, to and under the following property, together with all
refurbishment of or improvements to any inventory, products of or accessions to
any inventory, all after-acquired property of any of the categories described
below and all cash proceeds of any of the categories described below, wherever
located, and whether now existing or hereafter arising or acquired from time to
time: All receivables; all inventory; all cash proceeds (including cash
insurance proceeds thereof), rents and profits or in respect of any and all of
the foregoing; all deposit accounts and securities accounts into which the cash
proceeds, which are owned by debtor or in which debtor has an interest;
accounts, chattel paper, deposit accounts, instruments, proceeds, securities
account VeraSun Energy Corporation   State of Nebraska, ex rel, Michael J.
Linder, Director of Environmental Quality   The District Court for Valley
County, Nebraska  

Case No. CI 08-42/

Complaint Filed: 8-6-08

  Pending Suits and Judgments   Violation of EPA rules VeraSun Reynolds, LLC  
Wells Fargo Bank, N.A., in its capacity as Joint Collateral Agent   DE Secretary
of State  

2008 0369866/

1-30-08

  UCC-1   All of the assets and property, tangible and intangible now owned or
at any time hereafter acquire by the debtor or in which the debtor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Collateral”), as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by accelerating or
otherwise) of the Secured Obligations under the Indenture: (BLANKET FILING)

 

Schedule 7.3 - 12



--------------------------------------------------------------------------------

Schedule 7.3

Existing Liens

 

Name of Debtor

 

Secured Party

 

Jurisdiction/Office

 

File Number/

Date Filed

 

Type of
UCC

 

Description of Collateral

VeraSun Welcome, LLC   Wells Fargo Bank, N.A., in its capacity as Joint
Collateral Agent   DE Secretary of State  

2008 0369486/

1-30-08

  UCC-1   All of the assets and property, tangible and intangible now owned or
at any time hereafter acquire by the debtor or in which the debtor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Collateral”), as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by accelerating or
otherwise) of the Secured Obligations under the Indenture: (BLANKET FILING)
VeraSun Welcome, LLC   UBS AG, Stamford Branch, as Administrative Agent   DE
Secretary of State  

2008 1896834/

6-3-08

  UCC-1   This financing statement covers all of debtor’s right, title and
interest in, to and under the following property, together with all
refurbishment of or improvements to any inventory, products of or accessions to
any inventory, all after-acquired property of any of the categories described
below and all cash proceeds of any of the categories described below, wherever
located, and whether now existing or hereafter arising or acquired from time to
time: All receivables; all inventory; all cash proceeds (including cash
insurance proceeds thereof), rents and profits or in respect of any and all of
the foregoing; all deposit accounts and securities accounts into which the cash
proceeds, which are owned by debtor or in which debtor has an interest;
accounts, chattel paper, deposit accounts, instruments, proceeds, securities
account

Defendents:

City of Welcome

VeraSun Welcome LLC

 

Plaintiffs:

Scott & Amy Morrow

  MN Martin Co.  

Case # 46-CO-08-99/

6-4-08

 

Pending Suit/

Litigation

 

$7,500.00

The City exercised an option to purchase real estate from Plaintiff on 4-28-08.
The contract required payment for the growing crops, work and inputs. The City
did not pay Plaintiff. Plaintiff had to pay cash rent to VeraSun to harvest the
growing crops in the amount of $11,394.90. This amount is damages for the City’s
Breach of Contract and the amount in which VeraSun was unjustly enriched.

 

Schedule 7.3 - 13



--------------------------------------------------------------------------------

Schedule 7.4

Guarantee Obligations

VeraSun Energy Corporation Guarantees

 

Effective Date

  

Beneficiary

  

Subsidiary

  

Purpose

  

Amount

  

Expiration Date

March 27, 2006    GROWMARK, Inc.    VeraSun Marketing, LLC   
Purchase of Gasoline    Unlimited    Upon Written Notice April 4, 2006    Valero
Energy Corporation, Subsidiaries and Affiliates    VeraSun Marketing, LLC   
Purchase of Gasoline    Unlimited    Upon 10 Business Days Notice May 1, 2006   
Marathon Petroleum Company, LLC    VeraSun Marketing, LLC    Purchase of
Gasoline    Unlimited    Upon 15 Days Written Notice May 8, 2006    Magellan
Pipeline Company, LP    VeraSun Marketing, LLC    Storage    Unlimited    Until
Payment of Obligations May 19, 2006    Apex Oil Company, Inc. and Subsidiaries
   VeraSun Marketing, LLC    Purchase of Gasoline    Unlimited    Upon 15 Days
Written Notice June 19, 2006    John Zink Company, LLC    VeraSun Charles City,
LLC    Purchase of Equipment    Amount of Purchase Order    Until Payment of
Obligations November 8, 2006    Nexen Marketing, Nexen Marketing USA, Inc.,
Quadra Energy Trading, Inc. and Quadra Energy Trading, Ltd    VeraSun Aurora
Corporation, VeraSun Charles City, LLC and VeraSun Fort Dodge, LLC    Purchase
of Natural Gas    $10 Million    October 31, 2007 or Upon 30 Days Written Notice
December 13, 2006    Union Tank Car Company    VeraSun Marketing, LLC    Master
Railcar Lease    Unlimited    Upon Written Notice December 14, 2006    Trinity
Industries Leasing Company    VeraSun Marketing, LLC    Master Railcar Lease   
Unlimited    Until Payment of Obligations December 15, 2006    Trinity
Industries Leasing Company    VeraSun Marketing, LLC    Master Railcar Lease   
Unlimited    Until Payment of Obligations January 2, 2007    ADP, Inc.   
VeraSun Marketing, LLC    Computer Services    Unlimited    Until Payment of
Obligations May 23, 2007    Equilon Enterprises LLC dba Shell Oil Products US
and    VeraSun Marketing, LLC    Purchase of Gasoline    Unlimited    Upon Five
Days Written Notice October 3, 2008    Poet Ethanol products    VeraSun
Woodbury, LLC, ASA Bloomingburg, LLC, ASA Linden LLC    Purchase of Denaturant
   $1,000,000    10 days notice

 

Schedule 7.4 - 1



--------------------------------------------------------------------------------

Equipment Leases with Parent Guarantee

 

Entity

    

Lessor

  

Description

   Start Date    End Date VDIA      Ag Direct / Farm Credit Leasing Services
Corp    Kubota RTV900W6-H    9/30/2008    8/30/2011 VDIA      Ag Direct / Farm
Credit Leasing Services Corp    Skid Steer Loader Bobcat S205    9/30/2008   
8/30/2011 VDIA      Altorfer CAT    930H Wheel Loader (Dry)    8/20/2008   
8/20/2011 VDIA      Altorfer CAT    938H Wheel Loader (Wet)    8/20/2008   
8/20/2011 VDIA      National/Genie    Boom Lift Genie S-65    9/12/2008   
9/12/2011 VDIA      National/Genie    Scissor Lift Genie GS2632    9/12/2008   
9/12/2011 VDIA      National/Genie    Telehandler    9/12/2008    9/12/2011 VHND
     CAT Financial / Butler CAT    930H Wheel Loader (Dry)    6/24/2008   
6/24/2011 VHND      CAT Financial / Butler CAT    938H Wheel Loader (Wet)   
6/24/2008    6/24/2011 VHND      Genie/National City Financing/Blackhawk Rental
   Boom Lift Genie S-65    8/15/2008    8/15/2011 VHND      Genie/National City
Financing/Blackhawk Rental    Scissor Lift Genie GS2632    8/15/2008   
8/15/2011

Guaranty Obligations under the “Loan Documents” (as defined in the Prepetition
Credit Agreement)

Guaranty Obligations under the 2012 Senior Secured Notes and the 2012 Senior
Secured Notes Indenture

Pledge of 100% of the membership interests of ASA OpCo Holdings, LLC under the
Amended and Restated Pledge Agreement, dated as of August, 2007 by and among
VeraSun Energy Corporation, as pledgor and successor-in interest to ASAlliances
Biofuels, LLC, ASA OpCo Holdings, LLC, as company, and First National Bank of
Omaha, as collateral agent for the senior secured parties.

VeraSun Energy Corporation assumed a guarantee of Community Redevelopment
Revenue Bonds issued by the Community Redevelopment Authority (the “Authority”)
of the City of Central City, Nebraska and obligations under a redevelopment
contract with the Authority.

VeraSun Energy Corporation assumed a guarantee of a tax increment revenue note
(the “Note”) issued by the city of Albion, Nebraska with a principal amount of
$5,000,000 and obligations under a redevelopment contract with the city of
Albion.

 

Schedule 7.4 - 2



--------------------------------------------------------------------------------

Schedule 7.5

Permitted Fundamental Changes

VeraSun Biodiesel, LLC may enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, Dispose of, all or substantially all of its Property,
business or assets.

 

Schedule 7.5 - 1



--------------------------------------------------------------------------------

Schedule 7.6

Identified Permitted Dispositions

VeraSun Non-plant Real Estate

 

Owner

  

Description

  

Address

VeraSun Energy Corporation

   2 houses and garage   

2610 260th Street

Albion, NE 68620

VeraSun Charles City, LLC

   House and outbuildings   

1790 Quarry Rd

Charles City, IA 50616

VeraSun Granite City, LLC

   Farm land   

4439 Old Alton Rd.

Granite City, IL 62040

VeraSun Litchfield, LLC

   Farm land w/house being rented out   

9319 Kruse Road

Litchfield, IL 62056

VeraSun Tilton, LLC

   Farm land   

West Ross Lane

Tilton, IL

US BioEnergy Corporation

   Farm land   

Hayland, NE

rural Adams county

Leased Property

 

Office

  

Term Expires

  

Address

  

Landlord

Sioux Falls North Side    8-15-2009   

5109 S.

Crossing Place

Suite 4

Sioux Falls, SD

57108

  

Double D Investments, LLC

4700 S. Technopolis Dr.

Sioux Falls, SD 57106

Sioux Falls South Side    12-15-2008   

5109 S.

Crossing Place

Suite 3

Sioux Falls, SD

57108

  

Double D Investments, LLC

SD Corn Growers may lease approx  1/2

US BioEnergy   

8-31-2012

 

$125,662 penalty if we terminate on 8-31-2011

  

5500 Cenex Drive

Inver Grove Heights, MN 55077

   CHS ASA Biofuels    2-1-2012   

5010 Riverside Drive

Irving, TX

75039

   5000 Riverside Assoc. LP Brookings Corporate Cold Storage    Month-to-month
  

423 8th Street South

Brookings, SD

57006

  

Brookings Professional Offices

423 8th Street South

Brookings, SD 57006

Dean Gulbranson

(605) 695-0133

 

Schedule 7.6 - 1



--------------------------------------------------------------------------------

Schedule 7.9(a)

Prepetition Investments

VeraSun Energy Corporation Inter-Company Investments

 

1.

 

Loans

      

(a)

 

VeraSun Fort Dodge, LLC (“VFD”)

   $ 12,500,000    

(b)

 

VeraSun Charles City, LLC (“VCC”)

   $ 125,393,138    

(c)

 

VeraSun Welcome, LLC (“VWL”)

   $ 186,205,623    

(d)

 

VeraSun Hartley, LLC (“VSH”)

   $ 182,562,442    

(e)

 

VeraSun Granite City, LLC (“VGC”)

   $ 10,756,630    

(f)

 

VeraSun Reynolds, LLC (“VRL”)

   $ 90,503,147    

(g)

 

Inter Company Accounts Outstanding:

       (i)   Due from VFD    $ 22,576,935      

(ii)

 

Due from VeraSun Aurora Corporation

   $ (35,053,295 )    

(iii)

 

Due from US BioEnergy Corporation

   $ (6,890,622 )    

(iv)

 

Due from VCC

   $ 35,664,748      

(v)

 

Due from VeraSun BioDiesel, LLC

   $ 2,197,588      

(vi)

 

Due from VeraSun Marketing, LLC

   $ (40,989,157 )    

(vii)

 

Due from ASA OpCo Holdings, LLC

   $ 113,864,048  

 

Schedule 7.9(a) - 1



--------------------------------------------------------------------------------

    (viii)   Due from VWL    $ 28,946,445      

(ix)

 

Due from VSH

   $ 36,983,163      

(x)

 

Due From VGC

   $ 263      

(xi)

 

Due From VRL

   $ (459,408 )    

(xii)

 

Due From VeraSun Litchfield, LLC

   $ 12,829,144  

 

2. Ownership Interests – See Schedule 4.14

VeraSun Energy Corporation External Investments

Sun Ethanol: VeraSun Energy Corporation has an investment of approximately
$1,658,000 that constitutes approximately 15.8% ownership of Sun Ethanol.

VeraSun Energy Corporation Guarantees

Guarantee Obligations listed on Schedule 7.4.

 

Schedule 7.9(a) - 2



--------------------------------------------------------------------------------

Exhibit A

to Priming Superpriority Debtor-in-Possession Credit Agreement

FORM OF DIP NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                New York, New York                , 2008

FOR VALUE RECEIVED, VERASUN ENERGY CORPORATION, a South Dakota corporation (the
“Borrower”), hereby unconditionally promises to pay
                                        , or its registered assigns (the “DIP
Lender”), at the times specified in the Credit Agreement (referred to below), in
lawful money of the United States of America, in immediately available funds,
the principal amount of                                         , or such lesser
principal amount as may then be outstanding from time to time under the Credit
Agreement.

The undersigned further agrees to pay interest in like money at such office on
the unpaid principal amount hereof from time to time commencing from the date of
disbursement at the rates per annum and on the dates as provided in the Credit
Agreement until paid in full (both before and after judgment).

The holder of this DIP Note is authorized to record on the schedules attached
hereto and made a part hereof, the date and amount of each DIP Loan made by the
DIP Lender pursuant to Section 2 of the Credit Agreement and the date and amount
of each payment or prepayment of principal thereof. Each such recordation shall
constitute prima facie evidence of the accuracy of the information so recorded;
provided that, failure of the DIP Lender to make any such recordation (or any
error in such recordation) shall not affect the obligations of the Borrower
under this DIP Note or under the Credit Agreement.

This DIP Note is one of the DIP Notes referred to in the Priming Superpriority
Debtor-in-Possession Credit Agreement, dated as of November 28, 2008 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the guarantors party thereto,
the DIP Lenders party thereto and Wilmington Trust Company, as Administrative
Agent, and the DIP Lender is entitled to the benefits thereof, is secured as
provided for therein, and is subject to optional and mandatory prepayment in
whole or in part as provided therein. Capitalized terms used herein but not
defined herein shall have the meanings provided in the Credit Agreement.

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this DIP Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.



--------------------------------------------------------------------------------

The Borrower expressly waives diligence, presentment, protest, demand and other
notices of any kind, except as required by the Credit Agreement or the Orders.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

THIS DIP NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE
BANKRUPTCY CODE.

 

VERASUN ENERGY CORPORATION

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Schedule A

to DIP Note

DIP LOANS AND REPAYMENTS

 

Date

  

Amount of

DIP Loans

  

Amount of

Principal of

DIP Loans

Repaid

  

Unpaid Principal

Balance

of DIP Loans

  

Notation

Made By

           



--------------------------------------------------------------------------------

Exhibit B

to Priming Superpriority Debtor-in-Possession Credit Agreement

FORM OF COMPLIANCE CERTIFICATE

                             , 200  

This Compliance Certificate is delivered pursuant to Section 6.2(b) of the
Priming Superpriority Debtor-in-Possession Credit Agreement, dated as of
November 28, 2008 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among VeraSun Energy Corporation, a South Dakota
corporation (the “Borrower”), the guarantors from time-to-time parties to the
Credit Agreement, the several banks and other financial institutions or entities
from time-to-time parties to the Credit Agreement (the “DIP Lenders”) and
Wilmington Trust Company, a Delaware banking corporation, as administrative
agent (the “Administrative Agent”). Terms defined in the Credit Agreement are
used herein as therein defined.

The undersigned hereby certifies to the Administrative Agent and the DIP Lenders
as follows:

1. I am the duly elected, qualified and acting
                                         of the Borrower.

2. To the best of my knowledge during the accounting period covered by the
financial statements attached hereto as Attachment 1, the Borrower has observed
or performed all of its covenants and other agreements and satisfied every
condition contained in the Credit Agreement and other DIP Loan Documents to be
observed, performed or satisfied by it, and I have obtained no knowledge of any
Default or Event of Default, in each case except as disclosed on Schedule 1
hereto.

3. Attached hereto as Attachment 2 are the computations showing compliance with
the financial covenants set forth in Section 7.1 of the Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date set forth below.

Dated:                              , 200  

 

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Attachment 1

[Financial Statements]



--------------------------------------------------------------------------------

Exhibit C

to Priming Superpriority Debtor-in-Possession Credit Agreement

FORM OF SECTION 3.7 CERTIFICATE

Reference is hereby made to the Priming Superpriority Debtor-in-Possession
Credit Agreement (the “Agreement”), dated as of November 28, 2008, between
VeraSun Energy Corporation, a South Dakota corporation (the “Borrower”), the
guarantors party to the Agreement from time to time and the lenders party to the
Agreement from time to time. Pursuant to the provisions of Section 3.7 of the
Agreement, the undersigned hereby certifies that:

 

  1. It is              a natural individual person,              treated as a
corporation for U.S. federal income tax purposes,              disregarded for
U.S. federal income tax purposes (in which case a copy of this Section 3.7
Certificate is attached in respect of its sole beneficial owner), or
             treated as a partnership for U.S. federal income tax purposes (one
must be checked).

 

  2. It is the beneficial owner of amounts received pursuant to the Agreement.

 

  3. It is not a bank, as such term is used in Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), or the Agreement is not,
with respect to the undersigned, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of such section.

 

  4. It is not a 10-percent shareholder of the Borrower within the meaning of
Section 871(h)(3) or 881(c)(3)(B) of the Code.

 

  5. It is not a controlled foreign corporation that is related to Borrower
within the meaning of Section 881(c)(3)(C) of the Code.

 

  6. Amounts paid to it under the Agreement, the Loans (as defined in the
Agreement) and the other DIP Loan Documents (as defined in the Agreement) are
not effectively connected with its conduct of a trade or business in the United
States.

 

 

[NAME OF UNDERSIGNED]

  By:  

 

  Title:  

 

Date:                         ,             



--------------------------------------------------------------------------------

Exhibit D

to Priming Superpriority Debtor-in-Possession Credit Agreement

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This Assignment and Acceptance Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Priming Superpriority Debtor-in-Possession Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment as if set forth herein in
full and capitalized terms used but not defined in the Standard Terms and
Conditions shall have the meanings given them in this Assignment.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning DIP Lender’s rights and obligations under this Agreement, such
assigning DIP Lender shall cease to be a party hereto, except as to Sections
3.6, 3.7 and 11.5 in respect of the period prior to such effective date) (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

 

1. Assignor:                                         

 

2.

Assignee:                                          [and is an Affiliate/Approved
Fund]1

 

3. Borrower(s): VeraSun Energy Corporation

 

4. Administrative Agent: Wilmington Trust Company, as administrative agent under
the Credit Agreement

 

5. Credit Agreement: The Priming Superpriority Debtor-in-Possession Credit
Agreement dated as of November 28, 2008, among VeraSun Energy Corporation
(“Company”), the guarantors parties thereto, the Lenders parties thereto and
Wilmington Trust Company, as Administrative Agent.

 

1

Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

   Aggregate
Amount of
Commitment/Loans for
all Lenders    Amount of
Commitment/Loans
Assigned    Percentage
Assigned of
Commitment/Loans2  

DIP Loan Commitment

   $                         $                                              %

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

Name:  

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE] By:  

 

Name:   Title:   Consented to and Accepted: WILMINGTON TRUST COMPANY,

as Administrative Agent

By:  

 

Name:   Title:  

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ACCEPTANCE AGREEMENT

 

1. Representations and Warranties.

 

  (a) Assignor.

The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto (herein collectively the “Loan Documents”), other than this Assignment
or any collateral thereunder, (iii) the financial condition of the Company, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Company, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

  (b) Assignee.

The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all requirements to be an
assignee under the Credit Agreement, (iii) from and after the Effective Date (as
defined in the Assignment), it shall be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 8.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and
(v) if it is a not a United States person, attached to the Assignment is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2. Payments.

From and after the Effective Date, Administrative Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions.

This Assignment shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment. THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.



--------------------------------------------------------------------------------

Exhibit E

to Priming Superpriority Debtor-in-Possession Credit Agreement

INTERIM ORDER

(Begins on Following Page)



--------------------------------------------------------------------------------

Exhibit F

to Priming Superpriority Debtor-in-Possession Credit Agreement

FORM OF FINAL ORDER



--------------------------------------------------------------------------------

Exhibit G

to Priming Superpriority Debtor-in-Possession Credit Agreement

FORM OF SUPPLEMENTAL GUARANTEE

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890

Attention: James A. Hanley

Fax: (302) 636-4145

 

RE:    Priming Superpriority Debtor-in-Possession Credit Agreement, dated as of
November 28, 2008 (as amended, restated, supplemented or otherwise modified from
time-to-time, the “Credit Agreement”), among VeraSun Energy Corporation (the
“Borrower”), the guarantors party thereto from time to time, the DIP Lenders
party thereto from time to time and Wilmington Trust Company, as Administrative
Agent (the “Credit Agreement”)

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and the Guarantee set
forth in Section 11 thereof (such guarantee, as in effect on the date hereof and
as it may be amended, supplemented or otherwise modified from time to time,
together with this agreement (this “Supplemental Guarantee”), being the
“Guarantee”). The capitalized terms defined in the Credit Agreement and not
otherwise defined herein are used herein as therein defined.

Section 1. Guarantee. The undersigned hereby, unconditionally, irrevocably,
jointly and severally guarantees to the Administrative Agent, on behalf and for
the ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt, complete and indefeasible
payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.

Section 2. Obligations under the Guarantee. The undersigned hereby agrees, as of
the date first written above, to be bound as a Guarantor by all of the terms and
conditions of the DIP Loan Documents to the same extent as each of the other
Guarantors thereunder. The undersigned further agrees, as of the date first
written above, that each reference in any DIP Loan Document to a “Guarantor”
shall also mean and be a reference to the undersigned.

Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 4 of the Credit Agreement to
the same extent as each other Guarantor.

Section 4. Delivery. Delivery of an executed signature page of this Supplemental
Guarantee by facsimile transmission or portable document format shall be
effective as delivery of a manually executed counterpart hereof.



--------------------------------------------------------------------------------

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial. , etc.

(a) THIS SUPPLEMENTAL GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE GUARANTOR
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE,
THE BANKRUPTCY CODE.

(b) All judicial proceedings brought against any Obligor arising out of or
relating to this Supplemental Guarantee or any other DIP Loan Document, or any
Obligations hereunder and thereunder, must be brought in the Bankruptcy Court
and, if the Bankruptcy Court does not have (or abstains from) jurisdiction, the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof. The
Guarantor hereby irrevocably and unconditionally:

(i) submits for itself and its property in any such legal action or proceeding
relating to this Agreement and the other DIP Loan Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non exclusive general jurisdiction of such courts;

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 11.2 of the Credit Agreement or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

(c) WAIVERS OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
SUPPLEMENTAL GUARANTEE, THE CREDIT AGREEMENT OR ANY OTHER DIP LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

By its acceptance hereof, the undersigned Guarantor hereby ratifies and confirms
its obligations under the Credit Agreement, as supplemented hereby.



--------------------------------------------------------------------------------

[NAME OF GUARANTOR] By:  

 

Name:   Title:  

 

Date: ACCEPTED AND AGREED: [                                       
                     ] By:  

 

Name:   Title:  

                                                             , as

Administrative Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Annex I

to Priming Superpriority Debtor-in-Possession Credit Agreement

FORM OF LOAN NOTICE

                         , 20    

Wilmington Trust Company

c/o Wilmington Trust FSB

591 Broadway, 2nd Floor

New York, New York 10012

Attention:                     

Fax:                     

 

Re:    VeraSun Energy Corporation

Ladies and Gentlemen:

This Loan Notice is delivered to you pursuant to [Section 2.2][Section 2.3] of
the Priming Superpriority Debtor-in-Possession Credit Agreement, dated as of
November 28, 2008 (as amended, restated, supplemented or otherwise modified from
time-to-time, the “Credit Agreement”), among VeraSun Energy Corporation (the
“Borrower”), the guarantors party thereto, the Lenders party thereto and
Wilmington Trust Company, as Administrative Agent. Unless otherwise defined
herein or the context otherwise requires, capitalized terms used herein have the
meanings provided in the Credit Agreement.

[[The Borrower hereby requests that the [Intermediate DIP Loans] be made in the
full amount on November     , 2008.]

[The Borrower hereby requests that Delayed Draw DIP Loans be made on the terms
set forth below:

 

(a)    Principal amount of requested Delayed Draw DIP Loans   $            . (b)
   Borrowing Date                        20    

The Borrower hereby acknowledges that, pursuant to Section [5.1][5.2] and
Section 5.3 of the Credit Agreement, each of the delivery of this Loan Notice
and the acceptance by the Borrower of the proceeds of the [Intermediate DIP
Loans][Delayed Draw DIP Loans] requested hereby constitute a representation and
warranty by the Borrower that, on and as of the Borrowing Date and immediately
before and after giving effect thereto and to the application of the proceeds
therefrom, all the representations and warranties made by the Borrower made in
or pursuant to the other DIP Loan Documents are true and correct in all material
respects, except to the extent that any such representation or warranty
expressly relates solely to an earlier date (in which case such representation
or warranty shall be true and correct in all material respects on and as of such
earlier date).

The Borrower agrees that if prior to the time of the Borrowing requested hereby
any matter certified to herein by them will not be true and correct at such time
as if then made, it will immediately so notify the Administrative Agent. Except
to the extent, if any, that prior to the Borrowing Date requested hereby the
Administrative Agent shall receive written notice to the contrary from the
Borrower, each matter certified to herein shall be deemed once again to be
certified as true and correct at the date of such Borrowing as if then made.

[Signature page follows]



--------------------------------------------------------------------------------

The Borrower has caused this Loan Notice to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly authorized
officer this      day of                     , 20    .

 

VERASUN ENERGY CORPORATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Annex II to

Priming Superpriority Debtor-in-Possession Credit Agreement

FORM OF NOTICE OF PREPAYMENT

                        , 20    

Wilmington Trust Company

c/o Wilmington Trust FSB

591 Broadway, 2nd Floor

New York, New York 10012

Attention:                                                  

Fax:                                 

Re: VeraSun Energy Corporation

Ladies and Gentlemen:

This Notice of Prepayment is delivered to you pursuant to Section 3.4 of the
Priming Superpriority Debtor-in-Possession Credit Agreement, dated as of
November 28, 2008 (as amended, restated, supplemented or otherwise modified from
time-to-time, the “Credit Agreement”), among VeraSun Energy Corporation (the
“Borrower”), the guarantors party thereto, the Lenders party thereto and
Wilmington Trust Company, as Administrative Agent. Unless otherwise defined
herein or the context otherwise requires, capitalized terms used herein have the
meanings provided in the Credit Agreement.

The Borrower hereby notifies the Administrative Agent that the Borrower shall
prepay the DIP Loans, on                         , 20    , in an aggregate
principal amount of $[            ].

[Signature page follows]



--------------------------------------------------------------------------------

The Borrower have caused this Notice of Prepayment to be executed and delivered,
and the certification and warranties contained herein to be made, by their duly
authorized officers this      day of                         , 20    .]

 

VERASUN ENERGY CORPORATION By:  

 

Name:   Title:  

 

-12-